Exhibit 10.1

 

_________________________________________________________________

 

AMENDED AND RESTATED REDUCING NOTE FACILITY AGREEMENT

 

among

 

FIRSTCITY COMMERCIAL CORPORATION

 

as Borrower

 

and

 

FLBG CORPORATION

 

as a Guarantor

 

BANK OF SCOTLAND PLC
as Lender,

with

 

BANK OF SCOTLAND PLC,

acting through its New York Branch,

as Agent and Collateral Agent

 

--------------------------------------------------------------------------------

 

Dated as of December 19, 2011

 

--------------------------------------------------------------------------------

 

_________________________________________________________________

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED REDUCING NOTE FACILITY AGREEMENT

 

AMENDED AND RESTATED REDUCING NOTE FACILITY AGREEMENT, dated as of December 19,
2011 among FIRSTCITY COMMERCIAL CORPORATION, a Texas corporation, as Borrower
(the “Borrower”), FLBG CORPORATION, a Texas corporation, as Guarantor (“FLBG”),
BANK OF SCOTLAND PLC, acting through its New York branch, as lender (the
“Lender”), the financial institutions from time to time party hereto as Lender
(together with the Lender, the “Lenders”), and BANK OF SCOTLAND PLC, acting
through its New York branch, as agent for Lenders (in such capacity, “Agent”)
and as collateral agent for Lenders (in such capacity, “Collateral Agent”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, FH Partners LLC, a Texas limited liability company (“FH
Partners”), FLBG, the Lender, BOS (USA) INC., a Delaware corporation (“BOS
(USA)”), and the Agent are parties to a certain Reducing Note Facility Agreement
dated as of June 25, 2010 (as the same has been amended from to time to time
(the “Reducing Note Facility Agreement”) evidencing loans thereunder (such
loans, collectively, the “Loans”);

 

WHEREAS, the Borrower and the Borrower’s Affiliate, FirstCity Financial
Corporation, a Delaware corporation (“FCFC”), have requested that the Lender and
BOS (USA) permit the Reducing Note Facility Agreement to be amended and restated
in its entirety by this Agreement to reflect the restructuring of the Loans as
described in this Agreement;

 

WHEREAS, simultaneously with the execution and delivery of this Agreement, FH
Partners is executing and delivering a Term Loan Agreement (the “BA Credit
Agreement”) with Bank of America N.A. (“BA”) with the amount loaned thereunder
to be paid to the Lenders to reduce the principal amount of the Loans;

 

WHEREAS, in connection with the execution and delivery of the BA Credit
Agreement, FH Partners is pledging to BA, as security for the obligations under
the BA Credit Agreement, all of the collateral identified on Schedule 1 to this
Agreement (the “Released Collateral”), and the Lender is consenting to such
pledge and to the subordination of the Lenders’ lien on the Released Collateral;

 

WHEREAS, simultaneously with the execution and delivery of this Agreement,
BOS (USA) and FLBG2 Holdings LLC, a Texas limited liability company (“FLBG2”),
are executing and delivering a Reducing Note Facility Agreement (the “RNF2”) to
evidence the complete and absolute assumption by FLBG2 of an aggregate of
$25,000,000 in principal of the Loans (the “FLBG2 Loans”) and the reduction by
such amount of the principal amount of the Loans and absolute release of
Borrower, FCFC, FH Partners, all Primary Obligors, all other Guarantors and all
other Loan Parties from liability for payment to Agent and Lender and BOS (USA)
of any claims to recover such released amount either directly or indirectly;

 

WHEREAS, FLBG2 is pledging to the Lender and BOS (USA), as security for the
FLBG2 Loans and the Loans, all of the Collateral identified on Schedule 2 to
this Agreement (the “FLBG2 Collateral”);

 

--------------------------------------------------------------------------------


 

WHEREAS, it is the intent of the parties hereto that this Agreement shall be an
amendment of the Reducing Note Facility Agreement and not a novation thereof;

 

WHEREAS, the Lender is willing to permit the Reducing Note Facility Agreement to
be amended and restated in its entirety by this Agreement and Borrower hereby
shall assume the obligations under the Reducing Note Facility Agreement as
amended and restated in its entirety by this Agreement;

 

WHEREAS, as a condition hereof, FCFC is delivering a Guaranty in favor of the
Lender of all amounts owing under this Agreement as reflected in Section 2.1(e);

 

WHEREAS, the parties hereto agree that the Lender shall have no obligation to
provide any additional Loans or issue any new Letters of Credit under the
Reducing Note Facility Agreement, under this Agreement or under any other
agreement, instrument or Loan Documents, except for Loans to be made upon
presentment of the existing Letters of Credit (as defined herein) as set forth
in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

Section 1.                                            DEFINITIONS.

 

(a)                                  Terms used in this Agreement which are
defined in Annex I hereto shall have the meanings specified in such Annex I
hereto (unless otherwise defined herein) and shall include in the singular
number the plural and in the plural number the singular.

 

(b)                                 Unless otherwise specified, each reference
in this Agreement or in any other Loan Document to a Loan Document shall mean
such Loan Document as the same may from time to time be amended, extended,
restated, supplemented or otherwise modified.

 

(c)                                  All references to Sections in this
Agreement or in Annex I hereto shall be deemed references to Sections in this
Agreement unless otherwise specified.

 

(d)                                 As used in this Agreement and the other Loan
Documents, the terms “including” and “such as” are illustrative and not
limitative.

 

Section 2.                                            THE OUTSTANDING LOANS.

 

2.1                                 The Outstanding Loans and Letters of Credit.

 

(a)                                  Immediately prior to the execution and
delivery hereof, the outstanding principal balances of the Loans and Letters of
Credit under the Reducing Note Facility Agreement are as follows:

 

--------------------------------------------------------------------------------


 

Reducing Note Facility Agreement Prior to Closing:

 

-

 

$

173,882,310

 

 

 

 

 

 

 

LC Outstandings

 

-

 

$

8,000,000

 

 

 

 

 

 

 

Total:

 

 

 

$

181,882,310

 

 

(b)                                 On and as of the date hereof, the
outstanding principal balance of the Loans is being reduced by a cash payment in
the amount of $50,947,486 by FH Partners from funds received under the BA Credit
Agreement and from Borrower related to a loan made by BA to WAMCO 30, Ltd.
related to the Released Collateral pledged to BA under an existing Approved
Portfolio Leverage Arrangement, the additional advance having been approved by
Agent and the Lender.

 

(c)                                  On and as of the date hereof, the
outstanding principal balance of the Loans is being further reduced by a payment
in the amount of $2,388,151 by Borrower from funds received under the Reducing
Note Facility Agreement as “Leak-Through Allowance” during the period from
October 7, 2011 through the date of this Agreement.

 

(d)                                 On and as of the date hereof, the
outstanding principal balance of the Loans that shall be absolutely assumed by
FLBG2 under the RNF2 and deducted from the indebtedness due under this Agreement
is $25,000,000.

 

(e)                                  On and as of the date hereof after
application of the payments set forth in subparts (b), (c) and (d) above, the
outstanding principal balances of the Loans and Letters of Credit under the
Reducing Note Facility Agreement are as follows:

 

Reducing Note Facility Agreement following Closing:

 

-

 

$

95,546,673

 

 

 

 

 

 

 

LC Outstandings

 

-

 

$

8,000,000

 

 

 

 

 

 

 

Total:

 

 

 

$

103,546,673

 

 

(f)                                    On and as of the date hereof, the
outstanding balance of Loans made in Euros is €13,913,088 (the equivalent of
$18,815,087 US Dollars).  The aggregate outstanding principal amount of Loans
made in Euros under this Agreement shall not exceed the equivalent of
$27,500,000.  Unless otherwise provided herein, all Loans denominated in Euros
shall bear interest at the Contract Rate.

 

(g)                                 The Lender has no obligation under this
Agreement, under the Reducing Note Facility Agreement or under any other
agreement, instrument or Loan Documents to make any additional Loans to the
Borrower or to any Affiliates of the Borrower, except as provided in
Section 2A.4(b).

 

(h)                                 FCFC and FH Partners will have no obligation
or liability for payment of the Loans or any other obligations under this
Agreement or the Reducing Note Facility

 

--------------------------------------------------------------------------------


 

Agreement, except as set forth in and pursuant to the FCFC Guaranty or the FH
Partners Subordinated Guaranty, as the case may be.

 

(i)                                     Agent and Lenders agree that the
assumption by FLBG2 of the amount of $25,000,000 of the indebtedness due under
the Reducing Note Facility Agreement (the “Assumption”) is an absolute and
unconditional obligation of FLBG2 under the RNF2 and that the payment of
$25,000,000 (the “FLBG2 Payment”) on the Loans due under this Agreement as a
result of the Assumption is a permanent reduction of the Loans in the amount of
the FLBG2 Payment which shall not be, directly or indirectly, recovered by Agent
or Lenders from Borrower, FLBG, FCFC, FH Partners, FirstCity Servicing
Corporation, any Guarantor and any other Affiliate of any such Person other than
from FLBG2, or payable, either directly or indirectly by any such Persons (other
than FLBG2) to Agent and Lenders.  Agent and Lenders expressly intend to and do
forever release, discharge and waive any and all claims they may have to recover
the FLBG2 Payment or the FLBG2 Loans or any damages related thereto or related
to FLBG2 from Borrower, FLBG, FCFC, FH Partners, FirstCity Servicing
Corporation, any Guarantor and any Affiliate of any such Person (other than
FLBG2) whether arising (i) under this Agreement or any guaranty or any
instrument or loan document executed in connection with this Agreement,
(ii) under the Reducing Note Facility Agreement or any guaranty or loan document
executed in connection with the Reducing Note Facility Agreement, (iii) under
the servicing agreement to be entered into between FirstCity Servicing
Corporation and FLBG2 with respect to the servicing of loans transferred to
FLBG2 which constitute the FLBG2 Collateral, (iv) claims as a creditor of FLBG2
related to the failure of FLBG2 to pay the FLBG2 Loans, the condition or value
of the FLBG2 Collateral, the failure to recover the indebtedness owed to them by
FLBG2 under the FLBG2 Loans, or the failure to obtain recoveries from or
collections related to the FLBG2 Collateral, (v) with respect to any claims of
Agent or Lenders that the transfer of assets to FLBG2 and the Assumption
constitutes a fraud upon creditors of FLBG2, causes FLBG2 to be inadequately
capitalized, results in FLBG2 being insolvent and having a negative net worth,
causes damage to Agent and Lenders as the only creditors of FLBG2 or any other
claims of Agent and Lenders relating to such matters that might give rise to any
claim or cause of action in favor of Agent and Lenders under applicable state or
federal law or under the United States Bankruptcy Code, or (vi) with respect any
other claims, demands, actions, causes of action, suits, debts, liabilities, and
accounts of any nature whatsoever, known or unknown, including, without
limitation, any claims of fraud or fraudulent inducement in connection with the
formation of FLBG2, the transfer of the FLBG2 Collateral by Affiliates of the
Borrower to FLBG2, the Assumption, the FLBG2 Payment, or the giving of this
release, discharge and waiver (all such claims in the foregoing subparts
(i) through (vi) being together, the “FLBG2 Claims”), under any theory of
liability whether arising under contract, tort, statute, equitable remedy or
otherwise, which the Agent or Lenders or any of them ever had, now have or
hereafter might have against Borrower, FLBG, FCFC, FH Partners, FirstCity
Servicing Corporation, any Guarantor and any Affiliate of any such Person (other
than FLBG2) relating to the FLBG2 Claims.  Agent and Lenders acknowledge that
they have consented to and agreed with the transfer of the FLBG Collateral to
FLBG2, the Assumption and the making of the FLBG2 Loans and that Agent and
Lenders have been advised and are aware and acknowledge that: (A) FLBG2 is a
newly formed entity that (i) owns no assets other than the loans which are the
FLBG2 Collateral, (ii) will receive a contribution only from FLBG, its sole
member, in the amount of $1,000.00, (iii) has no right to receive any funds or
additional capital from FLBG, the sole member of FLBG2, and FLBG has no other
obligation to contribute any funds or capital to

 

--------------------------------------------------------------------------------


 

FLBG2, (iv) the sole activity, business or operations of which will be the
ownership of the loans transferred to FLBG2 by the Affiliates of the Borrower
and limited activity related to those loans, (v) has no source of income or
revenues other than collections from or proceeds of the loans constituting the
FLBG2 Collateral, if any, (vi) will provide notice of the transfer of the loans
to each obligor of the loans at the last address of each obligor in the records
of FLBG2, (vii) will enter into a servicing agreement with FirstCity Servicing
Corporation that provides for FC Servicing to process any payments on or
proceeds received by FLBG2 on the loans, to respond to inquiries related to the
loans or any collateral for the Loans and FirstCity Servicing Corporation makes
no representations regarding any collections to be received from the loans and
is not obligated under the servicing agreement to actively attempt to collect
the loans, and (viii) has no intent to pursue active collection of the loans in
light of its lack of funds available to FLBG2 and the condition of the Loans;
(B) the loans which have been transferred to FLBG2 by Affiliates of the Borrower
(i) have, for the past two years been valued as having no value in the
computations of the Net Present Equity Vale of the Portfolio Entities that own
the loans and as a result there has been no value for these loans included in
the valuation certificates provided by Borrowers under the Reducing Note
Facility Agreement, (ii) are loans that may not be enforceable due to the
expiration of applicable statutes of limitation, (iii) are either not secured by
any collateral or, in the opinion of the Borrower, the collateral is in such
condition as a result of prior liens or other issues that the collateral is not
likely to have any value to justify efforts being made to pursue the collateral,
and (iv) that the Affiliates of the Borrower have not received any significant
payments on the loans in over two years; and (C) that the loans to be
transferred to FLBG2 are valued by FLBG2 as having no value in the valuation
certificate being simultaneously provided to Agent and Lenders, as the agent and
lenders under the RNF2, in connection with the advance of the FLBG2 Loans
because the loans (i) may not be enforceable due to the expiration of applicable
statutes of limitation, (ii) are either not secured by any collateral or, in the
opinion of the Borrower, the collateral is in such condition as a result of
prior liens or other issues that the collateral is not likely to have any value
to justify efforts being made to pursue the collateral, and (iii) that the
Affiliates of the Borrower have not received any significant payments on the
loans in the last two years.  The foregoing does not in any way limit the
obligations undertaken by FLBG2 under the Reducing Note Facility Agreement, the
representations and warranties made by FLBG2 under the Reducing Note Facility
Agreement as to the legal, valid and binding nature of such obligations, the
obligations undertaken by FLBG2 in connection with its pledge of the FLBG2
Collateral to secure the obligations under this Agreement and under the Reducing
Note Facility Agreement and the representations and warranties of FLBG2 as to
the legal, valid and binding nature of such pledge, the rights of the Lenders
and of BOS (USA) to seek to enforce such pledge and to collect the FLBG2
Collateral when and as permitted by such pledge or the rights of the Lenders to
deal in any manner permitted by applicable agreement or applicable law with the
FLBG2 Collateral.

 

2.2                                 The Note.  Borrower’s obligation to pay the
principal of, and interest on, the Loans of the Lender shall be evidenced by
promissory notes payable to the order of Lender, substantially in the form of
Exhibit A (the “Note”).

 

(a)                                  The Note delivered to the Lender shall be:
(i) dated the Effective Date; (ii) in the principal amount of $103,546,673; and
(iii) payable in full on the Maturity Date.

 

--------------------------------------------------------------------------------


 

(b)                                 The Note shall be, and hereby is, secured by
the Collateral, the FLBG2 Collateral and the Security Documents.

 

2.3                                 Repayments of Loans.

 

(a)                                  Borrower shall repay the unpaid principal
amount of all Loans, together with all unpaid interest thereon and all other
fees and amounts due with respect thereto, in accordance with Section 5.3 and in
full on the Maturity Date.

 

(b)                                 In the event the aggregate outstanding
principal amount of Loans made in Euros under this Agreement exceeds the
equivalent of $27,500,000, Borrower shall prepay such Loans until the aggregate
outstanding principal amount of Loans made in Euros under this Agreement no
longer exceeds the equivalent of $27,500,000.

 

(c)                                  No amounts prepaid or repaid in accordance
with the provisions of this Section 2.3 may be reborrowed.

 

2.4                                 Voluntary Prepayments of Loans.  Borrower
may, upon not less than three (3) Business Days prior written notice to Agent
(which notice Agent shall promptly transmit to Lender in writing or by
telephone, and if by telephone, confirmed as soon as possible thereafter in
writing) prepay the Loans in whole at any time, or from time to time in part in
amounts of not less than 250,000 units of the relevant currency equal to or
greater than an amount of the Dollar Equivalent of which is $250,000 (and, if
greater, in integral multiples of 50,000 units of the relevant currency),
without premium or penalty; provided that at the time of any such prepayment,
Borrower shall pay all interest accrued on the principal amount so prepaid and
all other fees and amounts (including, without limitation, the Upfront Fee and
any breakage costs to Lender) due hereunder or under the Loan Documents.  All
notices pursuant to this Section 2.4 shall be irrevocable and result in the
principal amount of Loans specified therein becoming due and payable on the
prepayment date specified therein.  In no event may amounts prepaid under this
Section 2.4 be reborrowed.

 

2.5                                 Currency Fluctuations, etc.

 

(a)                                  Not later than 1:00 p.m., New York City
time, on each Payment Date, Agent shall (i) determine the Exchange Rate as of
such date if at such time there are outstanding Loans denominated in Euros and
(ii) give notice thereof to Lender and Borrower.  The Exchange Rate so
determined shall be effective on the first Business Day immediately following
the relevant Payment Date (a “Reset Date”) and shall remain effective until the
next succeeding Reset Date.

 

(b)                                 Not later than 5:00 p.m., New York City
time, on each Reset Date, Agent shall (i) determine the Dollar Equivalent of the
Loans denominated in Euros then outstanding (after giving effect to any Loans
denominated in Euros to be made or repaid on such date) and (ii) notify Lender
and Borrower of the results of each determination.

 

SECTION 2A.  LETTERS OF CREDIT

 

SECTION 2A.1.  Outstanding Letters of Credit.  Set forth on Schedule 2A.1 is a
list of all irrevocable letters of credit (each a “Letter of Credit” and
collectively, the “Letters of Credit”)

 

--------------------------------------------------------------------------------


 

outstanding in connection with the Reducing Note Facility Agreement, setting
forth the principal amount, beneficiary and maturity date of each thereof.  The
Lender has no obligation under this Agreement, under the Reducing Note Facility
Agreement or under any other agreement, instrument or Loan Documents to issue
additional Letters of Credit.

 

SECTION 2A.2.  No Extensions.  The parties acknowledge that, notwithstanding any
contrary provision set forth in the Letters of Credit or any other agreement,
the Letters of Credit shall not be subject to any extension beyond their
respective expiry dates, except as consented to by the Agent.  The parties
further acknowledge that this Agreement shall constitute notice under any Letter
of Credit that the expiry date of such Letter of Credit shall not be extended,
except as consented to by the Agent.

 

SECTION 2A.3.  Fees and Expenses.  (a) Borrower agrees to pay to Agent for
distribution to the Lenders (pro rata, based upon their pro rata shares of the
LC Outstandings as determined in accordance with Section 2A.6) a non-refundable
letter of credit fee with respect to each Letter of Credit equal to, per annum
(calculated on the basis of a 360-day year and the actual number of days
elapsed), (x) 0.25%, times (y) the Stated Amount of such Letter of Credit, such
fee to be paid quarterly in advance on the fourth Business Day of each March,
June, September and December thereafter (each a “Letter of Credit Fee”).  In
addition, Borrower further agrees to pay to the Issuer for its own account the
Issuer’s standard, documentary and processing charges and all other
administrative expenses of the Issuer in connection with the maintenance of each
Letter of Credit.

 

(b)  If any Regulatory Change shall at any time (i) impose, modify or deem
applicable any reserve, special deposit or similar requirement against letters
of credit issued by the Issuer or participated in by any Lender or Lender
Assignee, or (ii) subject letters of credit issued by the Issuer or
participations therein held by any Lender or Lender Assignee to any assessment
or other cost or (iii) impose on the Issuer or any Lender or Lender Assignee any
other or similar condition regarding any Letter of Credit, the commitment or
obligation of the Issuer to issue Letters of Credit hereunder or any Lender’s or
Lender Assignee’s participation therein and the result of any event referred to
in clause (i), (ii) or (iii) above shall be to increase the cost to the Issuer
or any Lender or Lender Assignee of agreeing to issue, issuing or maintaining
any Letter of Credit or its participation therein by an amount which the Issuer
or such Lender or Lender Assignee shall deem to be material (which increase in
cost shall be the result of the reasonable allocation by the Issuer or such
Lender or Lender Assignee of the aggregate of such cost increases resulting from
such events), then and in each case upon demand from time to time by the Issuer
or such Lender or Lender Assignee (furnished to Borrower by Agent), provided
such demand is made no later than six months after such Issuer, Lender or Lender
Assignee obtains knowledge of such Regulatory Change, Borrower shall promptly
pay to Agent (for the account of such Issuer, Lender or Lender Assignee, as the
case may be) additional amounts which shall be sufficient to compensate the
Issuer (or such Lender or Lender Assignee) for such increased cost from the date
of such change, together with interest on each such amount from the date
demanded by the Issuer (or such Lender or Lender Assignee) until payment in full
thereof (after as well as before judgment) at a rate per annum equal to the
Applicable Rate from time to time in effect.  A certificate of the Issuer (or
such Lender or Lender Assignee) submitted to Borrower as to any additional
amount or amounts (including calculations thereof, in reasonable detail) shall,
in the absence of manifest error, be conclusive and binding on Borrower.  In
determining such

 

--------------------------------------------------------------------------------


 

amount or amounts, the Issuer (or such Lender or Lender Assignee) may use any
method of averaging and attribution as it (in its reasonable discretion) shall
deem applicable.

 

(c)  The provisions of this Section 2A.3 and Section 2A.5 shall survive any
termination of this Agreement and the payment in full of the Loans and the LC
Obligations.

 

SECTION 2A.4.  Disbursements.  (a) The Issuer will notify Borrower and Agent
promptly of the presentment for payment of any Letter of Credit together with
notice of the date (the “Disbursement Date”) such payment shall be made. 
Subject to the terms and provisions of such Letter of Credit and this Agreement,
the Issuer shall make such payment to the beneficiary (or its designee) of such
Letter of Credit.

 

(b)  Prior to 11:00 a.m. Closing Office Time on the Disbursement Date, a Loan
will be deemed made by the Senior Lenders hereunder and evidenced by the Senior
Note to reimburse the Issuer to Agent at the Closing Office for all amounts
disbursed or to be disbursed by the Issuer on that day (the “Disbursement”)
under such Letter of Credit (the “Reimbursement Obligation”); provided, however,
that neither Borrower nor Lenders shall be obligated to reimburse the Issuer for
any wrongful Disbursement made by the Issuer under any Letter of Credit as a
result of acts or omissions constituting gross negligence or willful misconduct
on the part of the Issuer.  Borrower shall notify the Lenders if Borrower
objects to the funding of any Loan to pay a Reimbursement Obligation as a result
of the gross negligence or willful misconduct of the Issuer.

 

SECTION 2A.5.  Nature of Reimbursement Obligations.  Borrowers shall assume all
risks of the acts, omissions, or misuse of any Letter of Credit by the
beneficiary thereof.  Neither the Issuer (except to the extent of its own gross
negligence or willful misconduct), Agent nor any Lender shall be responsible
for:

 

(a) the form, validity, sufficiency, accuracy, genuineness, or legal effect of
any Letter of Credit or of any draft, demand or other document, instrument or
other paper relating to, or presented under, any Letter of Credit, or any
document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged;

 

(b) the form, validity, sufficiency, accuracy, genuineness, or legal effect of
any instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof in
whole or in part, which may prove to be invalid or ineffective for any reason;

 

(c) failure of the beneficiary to comply fully with conditions required in order
to demand payment under any Letter of Credit;

 

(d) errors, omissions, interruptions, or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex, telecopier or otherwise; or

 

(e) any loss or delay in the transmission or otherwise of any document or draft
required in order to make a Disbursement under any Letter of Credit or of the
proceeds thereof.

 

--------------------------------------------------------------------------------


 

None of the foregoing shall affect, impair, or prevent the vesting of any of the
rights or powers granted the Issuer, Agent or Lenders hereunder.  In furtherance
and extension and not in limitation or derogation of any of the foregoing, any
action taken or omitted to be taken by the Issuer in good faith shall be binding
upon Borrower, Agent, Lenders and each Lender Assignee and shall not put the
Issuer (except to the extent of its own gross negligence or willful misconduct),
Agent or any Lender or Lender Assignee under any resulting liability to Borrower
nor put the Issuer under any resulting liability to Agent or any Lender or
Lender Assignee.  Nothing herein shall constitute a waiver by Borrowers of any
of its rights against any beneficiary of any Letter of Credit.

 

2A.6  Other Lenders’ Participation.  Each Letter of Credit is deemed issued on
behalf of the Lenders (including the Issuer), pro rata, based upon the
percentage that each Lender’s outstanding Loans and participations in Letters of
Credit represents of all Lenders’ Loans and participations in Letters of
Credit), and each Lender is deemed to have irrevocably purchased from the Issuer
a participation in such Letter of Credit equal to such Lender’s pro rata share
of the Stated Amount.  Each Lender shall, to the extent of such pro rata share,
promptly reimburse the Issuer for any Reimbursement Obligation which has not
been promptly funded by a Loan by the Lenders in accordance with
Section 2A.4(b).  For the avoidance of doubt, any such Loan to the Issuer by
Lenders shall (notwithstanding that Borrowers may at the time be the subject of
a proceeding of the type described in Section 9.8) be treated as Loans made by
the Lenders to Borrower for all purposes of this Agreement.

 

Section 3.                                            INTEREST.

 

3.1                                 Rate of Interest.  Subject to the provisions
of Sections 3.3 and 3.4, Borrower agrees to pay interest in respect of the
unpaid principal amount of the Loans from the date hereof until maturity
(whether by acceleration or otherwise) for each period from and including each
Payment Date to but excluding the immediately following Payment Date at a rate
per annum equal to 0.25% (such rate, the “Contract Rate”).

 

3.2                                 Interest Payment Dates.  Interest on and
prior to maturity in respect of each Loan shall be payable in arrears (i) on
each Payment Date; (ii) upon any repayment or prepayment (to the extent accrued
on the principal amount so repaid or prepaid); and (iii) at maturity (whether by
acceleration or otherwise) and, after maturity, on demand.

 

3.3                                 Past Due Rate.  Each Loan (and any overdue
interest in respect of each Loan) shall bear interest for each day on which an
Event of Default exists (after as well as before judgment), payable on demand,
at a rate per annum equal to 5.25% (such rate, the “Past-Due Rate”).

 

3.4                                 Intentionally Omitted.

 

3.5                                 Capital Adequacy.  If Lender shall have
determined that the applicability of any law, rule, regulation or guideline
adopted after the date hereof, it being agreed that “adopted after the date
hereof” shall include compliance by Lender or any lending office or holding
company of Lender with any Basel Law whether or not such Basel Law was in
effect, applicable or phased in on or prior to or after the date hereof pursuant
to or arising out of the July 1988 report of the

 

--------------------------------------------------------------------------------


 

Basel Committee on Banking Regulations and Supervisory Practices entitled
“International Convergence of Capital Measurement and Capital Standards” or
pursuant to or arising out of any report, agreement or convention of any
international banking group adopted subsequent to such 1988 report (said laws,
rules, regulations and guidelines pursuant to or arising out of such 1988 report
or any such subsequently adopted report, agreement or convention being sometimes
collectively herein referred to as “Basel Laws”), or the adoption after the date
hereof of any other law, rule, regulation or guideline regarding capital
adequacy (any such other law, rule, regulation or guideline being sometimes
herein referred to as “Other Laws”), or any change in any of the foregoing
(after the date hereof in respect of Other Laws; before or after the date hereof
in respect of Basel Laws) or in the enforcement or interpretation or
administration of any of the foregoing (after the date hereof in respect of
Other Laws; before or after the date hereof in respect of Basel Laws) by any
Government Authority, central bank or comparable agency charged with the
enforcement or interpretation or administration thereof, or compliance by Lender
(or any lending office of Lender) or any holding company of Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on Lender’s capital or on the
capital of Lender’s holding company, if any, as a consequence of its Loans or
any of its obligations hereunder to a level below that which Lender or Lender’s
holding company could have achieved but for such applicability, adoption, change
or compliance (taking into consideration Lender’s policies and the policies of
Lender’s holding company with respect to capital adequacy) by an amount deemed
by Lender to be material, then, upon demand by Lender (or by Agent on such
Lender’s behalf), Borrower shall pay to Lender from time to time such additional
amount or amounts as will compensate Lender or such Lender’s holding company for
any such reduction suffered, together with interest on each such amount from the
date demanded until payment in full (after as well as before judgment) thereof
at the Contract Rate. Lender shall endeavor to give Borrower notice of its
intention to require compensation under this Section 3.5 within a reasonable
time after the loan officer of Lender with responsibility for this Agreement
becomes aware of its entitlement to such compensation under this Section 3.5,
but no failure to give any such notice shall affect or relieve Borrower of any
of Borrower’s obligations under this Section 3.5 or under any other provision of
this Agreement or any other Loan Document or result in any obligation or
liability of Agent or Lender to Borrower or any other Person.  A certificate of
Lender as to the amount required to be paid by Borrower under this Section 3.5
and showing in reasonable detail the basis for the calculation thereof shall,
absent manifest error, be final and conclusive (it being understood that in no
event shall any Lender be required to disclose in such certificate or otherwise
any non-public information). In determining such amount or amounts, Lender may
use any method of averaging and attribution as it (in its sole and absolute
discretion) shall deem applicable.  Notwithstanding the foregoing, Lender shall
not be entitled to make a demand for and Borrower shall not be liable for
payment of any amount under the terms of this provision following payment in
full of the Obligations.

 

Section 4.                                            Intentionally Omitted.

 

--------------------------------------------------------------------------------


 

Section 5.                                            PAYMENTS; PERMITTED
DISTRIBUTIONS.

 

5.1                                 Currency of Payments.  All payments of
principal and interest on Loans and under the Note shall be made to Agent in
immediately available funds in the currency of the applicable Loan for which
payment is being made.

 

5.2                                 Payments on Non-Business Days.  Whenever any
payment to be made hereunder or under the Note shall be stated to be due on a
day which is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and interest shall be payable at the applicable
rate during such extension.  Borrower hereby authorizes and directs Agent and
Lender to charge any account of Borrower maintained at any office of Agent or
Lender with the amount of any principal, interest or fee when the same becomes
due and payable under the terms hereof or of the Notes; provided, however, that
neither Agent nor Lender shall be under any obligation to charge any such
account.

 

5.3                                 Payment Date and Distribution of Funds.

 

(a)                                  Except following the occurrence and during
the continuation of an Event of Default, in which case the distribution of Cash
Flow shall be controlled by the Agent, all funds in the Cash Flow Cash
Collateral Account, the Cash Collateral Account-Servicing and the FCI
Distribution Account (“Cash Flow”) shall be distributed by Borrower or the Agent
on the fourth to last Business Day of each month (each, a “Payment Date”)
pursuant to the distribution statement prepared by Borrower and approved in
writing by Agent (or at any other times as may be agreed upon from time to time
by Borrower, Agent and Lender) in accordance with the following priority and
amounts and applied as follows and as illustrated in Schedule 5.3(a) to this
Agreement:

 

(i)                                     First, to the payment to Agent, for the
account of Lenders (subject to Section 2.2(c) of this Agreement), of all
interest on the Loans which is then due and payable and any Letter of Credit Fee
payable pursuant to Section 2A.3(a);

 

(ii)                                  Second, to the payment to Agent, for the
account of Lender, an amount equal to all of any fees, late charges and other
fees and expenses (other than those paid in Section 5.3(a)(i) above), which are
then due and payable to Agent and/or Lender under this Agreement or any of the
other Loan Documents or which will become so due and payable on or before the
last day of the calendar month in which the Payment Date in question occurs;

 

(iii)                               Third, to the Cold Back-up Servicer and/or
Back-Up Servicer, if any, pursuant to Section 7.20 of this Agreement (up to a
maximum of $12,000 for the Cold Back-up Servicer during any twelve month period
and an aggregate maximum amount of $75,000 for both the Cold Back-up Servicer
and/or Back-Up Servicer during any twelve month period);

 

(iv)                              Fourth, to FC Commercial as requested by it to
fund the FC Commercial Protective Advance Account up to the maximum amount of
$750,000 on deposit or such greater amount approved in writing by the Agent and
Lender;

 

--------------------------------------------------------------------------------


 

(v)                                 Fifth, to FCIH, an amount equal to the
Management Fee (with any shortfall in an amount payable to FCIH carried over to
and paid in the next month’s distribution of Cash Flow under this
Section 5.3(v));

 

(vi)                              Sixth, to the payment to Agent, for the
account of Lender.

 

5.4                                 Net Payments; Application.

 

(a)                                  All payments hereunder and under the Loan
Documents (including, without limitation, repayments and prepayments pursuant to
Section 2) shall be made by Borrower to Agent, except as otherwise provided in
this Agreement in freely transferable U.S. dollars, and in same day funds at the
Closing Office without setoff or counterclaim and in such amounts as may be
necessary in order that all such payments (after (i) withholding for or on
account of any present or future taxes, levies, imposts, duties or other similar
charges of whatsoever nature imposed on the amounts described above by any
government or any political subdivision or taxing authority thereof, other than
any tax (other than such taxes referred to in clause (ii) below) imposed on
Lender pursuant to the income tax laws of the jurisdiction where Lender’s
principal or lending office or offices are located (collectively, the “Taxes”)
and (ii) deduction of an amount equal to any taxes on or measured by the net
income payable to Lender with respect to the amount by which the payments
required to be made by this Section 5.4 exceed the amount otherwise specified to
be paid under this Agreement and the Notes) shall not be less than the amounts
otherwise specified to be paid under this Agreement and the Notes.  With respect
to each such deduction or withholding imposed in respect of any payment by or on
behalf of Borrower, Borrower shall promptly (and in no event later than thirty
(30) days thereafter) furnish to Agent such certificates, receipts and other
documents as may be required to establish any tax credit, exemption or reduction
in rate to which Lender or holder of a Note may be entitled.  Lender, other than
a Lender organized and existing under the laws of the United States of America
or any political subdivision thereof, agrees to furnish Borrower, as soon as
practicable after any written request of Borrower to such effect, any executed
form reasonably requested by Borrower such as IRS Form W-8BEN or W-8ECI, and any
other applicable form as to such Lender’s entitlement, if any, to exemption
from, or a reduced rate of, or its subjection to, United States withholding tax
on amounts payable to it hereunder by Borrower or under the Notes of Borrower
and each such Lender undertakes to use its best efforts promptly to notify
Borrower of any material change in any information, statement or form so
furnished to Borrower; provided, however, that any failure on the part of Lender
to furnish any such information, statements or forms shall in no way affect the
obligations of Borrower or the rights of Lender under the terms of this
Agreement or of the Notes.

 

5.5                                 Distribution by Agent.  All payments
received by Agent on behalf of Lender on account of principal and interest under
this Agreement or the Notes or on account of any fees payable for the account of
Lenders shall be promptly distributed by Agent to Lender (in the type of funds
received by Agent) as follows: (i) if in respect of principal of any Loans made
to Borrower, then to Lender; (ii) if in respect of interest on the Loans, then
to Lender; (iii) if in respect of Letter of Credit Fees, then to Lender in
accordance with their entitlement thereto; and (iv) if in respect of a payment
under Section 3 other than an interest payment hereof, to Lender in accordance
with its entitlement thereto.

 

--------------------------------------------------------------------------------


 

Section 6.                                            CONDITIONS PRECEDENT TO
EFFECTIVENESS

 

This Agreement shall become effective on the date hereof (the “Effective Date”)
when each of the parties hereto has signed and delivered the same as herein
required and each of the following conditions have been satisfied to the
satisfaction of Agent (or waived by Agent in writing):

 

6.1                                 Default, etc.  On the Effective Date (both
before and after giving effect to the occurrence of the Effective Date assuming
such Effective Date has occurred) there shall exist no Default or Event of
Default and all representations and warranties made by the Loan Parties herein
or in the other Loan Documents or otherwise by the Loan Parties in writing in
connection herewith or therewith shall be true and correct in all material
respects with the same effect as though such representations and warranties have
been made at and as of such time.

 

6.2                                 Notes.  Agent shall have received for Lender
the Note, duly executed and completed by Borrower.

 

6.3                                 Supporting Documents of Borrower.  There
shall have been delivered to Agent (with sufficient copies for the Lender) such
information and copies of documents (if any), approvals (if any) and records
(certified where appropriate) of corporate and legal proceedings (if any) in
addition to those listed on the Closing Checklist as Agent or Lender may have
reasonably requested relating to the Loan Parties’ entering into and performance
of the Loan Documents or any other agreements or documents related thereto or
contemplated thereby.

 

6.4                                 Officer’s Certificate.  There shall have
been delivered to Agent (with sufficient copies of Lender) a certificate of an
Executive Officer of Borrower certifying, as of the Effective Date, compliance
with the conditions of Section 6.1 and the absence of any Material Adverse
Changes of the type referred to in Section 6.8.

 

6.5                                 Certifications; Financial Statements. 
Borrower shall have delivered to Agent such financial statements and
certifications of financial statements as Agent may have requested, which
statements shall include, in any event, month end financial statements of the
type required by Section 7.1(a) and certified by the CFO as of the most recent
month ending no later than ninety (90) days prior to the Effective Date and the
annual audited financial statements required for FCFC for the Fiscal Year most
recently ended (or the prior Fiscal Year, if less than 105 days have passed
since the end of a Fiscal Year) accompanied by the certifications required by
Section 7.1(d).

 

6.6                                 Approvals and Consents.  All orders,
permissions, consents, approvals, licenses, authorizations and validations of,
and filings, recordings and registrations with, and exemptions by (all of the
foregoing, “Requisite Consents”), any Government Authority, or any other Person,
required to authorize or required in connection with the execution, delivery and
performance of this Agreement or the other Loan Documents and the transactions
contemplated hereby and thereby by any Loan Party shall have been obtained (and,
if so requested, furnished to Agent, with sufficient copies for Lender).

 

--------------------------------------------------------------------------------


 

6.7                                 Legal Opinions.  Agent shall have received
legal opinions (in sufficient counterparts for Lender) dated the Effective Date
from Haley & Olson P.C., counsel to Borrower and each other Loan Party, in form
and substance satisfactory to Agent.

 

6.8                                 Adverse Change.  There shall have been, in
Agent’s opinion, no Material Adverse Change since December 31, 2010.  Neither
Agent nor any Loan Party shall have become aware of any previously undisclosed
information with respect to any Loan Party which, in Agent’s opinion, would have
a Material Adverse Effect.

 

6.9                                 Change in Law; No Opposition.  (i) No change
shall have occurred in applicable law or in applicable regulations thereunder or
in the interpretations thereof by any Governmental Authority which, in the
opinion of Lender, would make it illegal for such Lender to make one or more
Loans hereunder; and (ii) no suit, action or proceeding shall be pending or
threatened before or by any Governmental Authority seeking to restrain or
prohibit the making of any Loan or the consummation of the transactions
contemplated hereby.

 

6.10                           All Proceedings to be Satisfactory.   All
corporate, partnership, limited liability company and legal proceedings and all
instruments, documents and papers in connection with the transactions
contemplated by this Agreement and the other Loan Documents and the other
documents referred to herein shall be satisfactory in form and substance to
Agent, and Agent and Lender shall have received all such information and copies
of all documents which Agent or Lender may reasonably have requested in
connection herewith, such documents where appropriate to be certified by proper
corporate officials or Governmental Authorities.

 

6.11                           Checklist Documents.  The documentation set forth
on the Closing Checklist (Schedule 6.11), including, without limitation, the
Guaranties, including, without limitation, the FCFC Guaranty, the FH Partners
Subordinated Guaranty and the FLBG2 Guaranty, Pledge Agreements, including,
without limitation, the Subordinated Pledge Agreement, the FH Partners Release,
Security Agreements and the Intercreditor Agreement satisfactory to Agent in
form and substance, shall have been delivered to Agent, and such other actions
referred to on such Schedule and in such documentation shall have been taken.

 

6.12                           Intercompany Security Agreements.  Each Primary
Obligor shall have delivered (i) intercompany security agreements (or
confirmations thereof) in form and substance satisfactory to Agent securing each
such Person’s obligations under its Pledged Note together with such other
documents and instruments relating thereto and records of company proceedings
and (ii) if requested by Agent, legal opinions, as Agent may reasonably request.

 

6.13                           UCC Statements.  Lien search results confirming
the absence of any perfected Liens prior to Lenders’ and of any other Liens
other than Liens permitted hereunder shall have been delivered to Agent and all
actions with respect to the Liens created by the Security Documents as are
necessary or appropriate to perfect such Liens shall have been taken.

 

6.14                           Fees and Expenses.  The legal fees and expenses
of Agent’s New York counsel and (if any) local or special counsel in connection
with the transactions contemplated by this Agreement and an aggregate of
$150,000 of expenses (the “Promethean Expenses”) owing to the Agent’s financial
consultant, Promethean Investments LLP, in connection with the transactions

 

--------------------------------------------------------------------------------


 

contemplated by this Agreement and the RNF2 shall have been paid in full out of
operating accounts of the Borrower.

 

6.15                           Release by FCFC.  Borrower shall have caused the
execution and delivery by FCFC and its Affiliates to the Lender of a release in
form, scope and substance satisfactory to the Lender (the “Release”).

 

6.16                           Collateral Assignment of Service Bureau.  FC
Servicing and the Lender shall have executed and delivered a confirmation of
collateral assignment of that certain Information Technology Services Agreement,
dated February 7, 2006, between Fidelity Information Services, Inc. and FC
Servicing (the “ITSA Agreement”), such collateral assignment to be in form,
scope and substance satisfactory to the Lender.

 

6.17                           Valuation Certificate.  Borrower shall have
delivered to the Lender a Valuation Certificate in the form of Schedule 6.17
(the “Valuation Certificate”) signed by the Treasurer of the Borrower which will
set forth the Aggregate Net Present Equity Value of Borrower and each Portfolio
Entity.

 

6.18                           BA Credit Agreement; Prepayment.  The parties to
the BA Credit Agreement shall have executed and delivered the BA Credit
Agreement on terms consistent with Approved Portfolio Leverage Arrangements and
prior loan agreements provided by the Lender and current market terms, and the
Lender shall have received a principal payment under the Loans of $50,947,486,
together with a principal payment of $2,388,151 representing previously
permitted leak-through payments.

 

6.19                           Intercreditor Agreement.  The Lender, the Agent,
the Collateral Agent, BA, Borrower and FH Partners shall have executed and
delivered an Intercreditor Agreement in form, scope and substance satisfactory
to the Lender.

 

6.20                           RNF2.  BOS(USA), the Agent, the Collateral Agent
and FLBG2 shall have executed and delivered the RNF2 and all documents and
instruments required under the RNF2, all in form, scope and substance
satisfactory to the Lender.

 

Section 7.                                            AFFIRMATIVE COVENANTS.

 

Each of the Borrower and FLBG warrants, represents and covenants to the Lender
and Agent that, so long as this Agreement is in effect and until all of the
Loans, together with interest and all other obligations (including Deemed
Disbursements and Reimbursement Obligations and fees and disbursements in
connection therewith) are paid in full, Borrower will (unless it shall have
first procured the written consent of the Majority Lenders to do otherwise)
(i) perform the obligations set forth in this Section 7, (ii) cause each Primary
Obligor, Wholly-Owned Subsidiary and other Loan Party to perform the obligations
set forth in this Section 7 which are applicable to such Person and
(iii) exercise commercially reasonable efforts to cause each Material Portfolio
Entity to perform the obligations set forth in this Section 7 which are
applicable to such Person.

 

For the purposes of this Section 7, the terms Primary Obligor, Subsidiary, Loan
Party, Related Entity, Portfolio Entity and Portfolio Entity-50% shall not mean
or include FLBG2.

 

--------------------------------------------------------------------------------


 

7.1                                 Financial Statements.  Borrower will furnish
to Agent and Lender:

 

(a)                                  As soon as available and in any event
within forty-five (45) days after the close of each calendar month, as at the
end of such month and for the period commencing at the end of the previous
Fiscal Year and ending with the end of such month, a consolidated and
consolidating balance sheet of FC Commercial and the other members of the
Consolidated Group, and the related statement of operations for such period, all
certified by the CFO of Borrower and of each other member of the Consolidated
Group as being prepared in accordance with GAAP and to present fairly the
financial position and results of operation of such Person for such period;

 

(b)                                 As soon as available but not later than one
hundred five (105) days after the close of each Fiscal Year of FC Commercial, as
at the end of and for the Fiscal Year just closed, an audited consolidated
balance sheet of FC Commercial and the other members of the Consolidated Group,
the related statement of operations (including income statement) and a
reconciliation of capital for such year, all certified on an unqualified basis
by a firm of independent certified public accountants selected by Borrower and
acceptable to Agent in Agent’s sole and absolute discretion;

 

(c)                                  As soon as available but not later than one
hundred five (105) days after the close of each Fiscal Year of FC Commercial, as
at the end of and for the Fiscal Year just closed, an unaudited consolidating
balance sheet of FC Commercial and the other members of the Consolidated Group,
the related statements of operations (including income statement) and a
reconciliation of capital for such year, prepared by the CFO of Borrower;

 

(d)                                 Concurrently with the delivery of the
financial statements described in subsection (b) above, a certificate of the
aforesaid independent certified public accountants certifying to Agent that
based upon their examination of the affairs of FCFC, performed in connection
with the preparation of said financial statements, FCFC is in compliance with
the covenants set forth in the FCFC Guaranty, or, if FCFC is not in compliance,
the nature of the noncompliance therewith;

 

(e)                                  Concurrently with delivery to its
stockholders, copies of all financial and other information delivered by FCFC or
Borrower, as the case may be, to such Persons, including without limitation, its
proxy statements and annual reports to stockholders.  Within two (2) Business
Days after delivery to the SEC by FCFC or Borrower, as the case may be, which in
all cases shall be on a timely basis in accordance with the applicable document
and the Securities Laws, copies of all reports and other filings filed by FCFC
or Borrower, as the case may be with the SEC, including without limitation, all
reports on Forms 10K, 10Q or 8K promulgated under the Securities Exchange Act of
1934, as amended, and all registration statements filed under the Securities Act
of 1933, as amended;

 

(f)                                    Concurrently with delivery of the
financial statements required pursuant to Section 7.1(a) and (b) hereof, a
certificate executed by the President, Treasurer or CFO of Borrower that (A) no
Event of Default or Default has occurred and is continuing under this Agreement,
(B) Borrower is in compliance with the covenants set forth in Section 8.17
hereof; and (C) no event of default and no event or condition which, with the
passage of time or the

 

--------------------------------------------------------------------------------


 

giving of notice or both, would constitute an event of default has occurred and
is continuing under any other Indebtedness Instrument (“Other Indebtedness
Instrument Unmatured Default”) or, if an Event of Default or Default has
occurred under this Agreement or an event of default or Other Indebtedness
Instrument Unmatured Default has occurred under any other Indebtedness
Instrument, setting forth the details of such event and the action which each
Borrower proposes to take with respect thereto;

 

(g)                                 Promptly upon receipt thereof, copies of all
detailed financial reports and Management Letters, if any, submitted to any
member of the Consolidated Group by the Auditors, in connection with each annual
or interim audit of their respective books by such Auditors;

 

(h)                                 As soon as possible and in any event
(A) within thirty (30) days after a Loan Party, or any of the respective ERISA
Affiliates of any Loan Party, knows that any Termination Event described in
clause (i) of the definition of Termination Event with respect to any Pension
Plan has occurred or is expected to occur and (B) within ten (10) days after a
Loan Party or any of its ERISA Affiliates knows that any other Termination Event
with respect to any Pension Plan has occurred or is expected to occur, a
statement of the CFO of FLBG and of each Borrower describing such Termination
Event and the action, if any, which the affected Loan Party or ERISA Affiliate
proposes to take with respect thereto;

 

(i)                                     Promptly and in any event within five
(5) Business Days after receipt thereof by a Loan Party or any of its ERISA
Affiliates from the PBGC, copies of each notice received by such Person of the
PBGC’s intention to terminate any Pension Plan or to have a trustee appointed to
administer any Pension Plan, any notice of noncompliance issued by the PBGC with
respect to a proposed standard termination of a Pension Plan, and any notice
issued by the PBGC with respect to a proposed distress termination of a Pension
Plan;

 

(j)                                     Promptly and in any event within thirty
(30) days after the filing thereof with the IRS, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) with respect to
each Pension Plan;

 

(k)                                  Promptly and in any event within five
(5) Business Days after receipt thereof by a Loan Party or any of its ERISA
Affiliates from a Multiemployer Plan sponsor, a copy of each notice received by
such Person concerning (x) the imposition or amount of withdrawal liability
under Subtitle E of Title IV of ERISA or (y) any determination by a
Multiemployer Plan sponsor that such Multiemployer Plan is, or is expected to
be, in “reorganization” (within the meaning of Section 4241 of ERISA) or
“insolvent” (within the meaning of Section 4245 of ERISA), or has incurred or is
expected to incur an “accumulated funding deficiency” (within the meaning of
Section 302 of ERISA or Section 412 of the Code);

 

(l)                                     Upon request of Agent made from time to
time, a copy of any Pension Plan sponsored, contributed to, participated in or
maintained by Borrower or any ERISA Affiliate; and

 

(m)                               With reasonable promptness, such other
information respecting the business, properties, operations, prospects or
condition (financial or otherwise) of any member of

 

--------------------------------------------------------------------------------


 

the Consolidated Group and any other Primary Obligor and, to the extent
reasonably available, any other Related Entity as Agent or Lender may from time
to time in writing reasonably request provided, that Borrower shall not be
required to furnish to Agent or any Lender any such information relating to a
Portfolio Entity if (i) the Charter Documents of, or Shareholder Agreement
relating to, such Person, in each case as in effect on the date of formation of
such Person, prohibit such disclosure and (ii) notice of such prohibition on
disclosure is provided to Agent within five days of formation of such Person
(any such restriction, a “Disclosure Restriction”).

 

7.2                                 Other Required Notices and Covenants.

 

(a)                                  Borrower and FLBG shall notify Agent
promptly after obtaining knowledge of:

 

(i)                                     except as otherwise previously
disclosed, any event or occurrence which Borrower has determined could have a
Material Adverse Effect as a result of a loss or decline in value of the Assets
of Borrower, FLBG, any other Primary Obligor, any Portfolio Entity or any
Related Entity due to casualty or any other adverse occurrence and the estimated
(or actual, if available) amount of such loss or decline;

 

(ii)                                  the institution of (x) any suit or
administrative proceeding which if determined adversely to Borrower, FLBG, any
other Primary Obligor, any Portfolio Entity or any Related Entity is reasonably
likely to or could reasonably be expected to result in a Material Adverse
Effect, and (y) any other suit or administrative proceeding against Borrower,
FLBG, any other Primary Obligor or any Portfolio Entity in which the uninsured
amount involved is $750,000 or more, such notice to be given on or prior to the
end of the calendar month in which the applicable event occurs;

 

(iii)                               Borrower, FLBG, any other Primary Obligor or
any Material Portfolio Entity becoming subject to any Charge, restriction,
judgment, decree or order which could reasonably be expected to materially
adversely affect the operations, financial conditions or business of such
Person, or any other Portfolio Entity or any Related Entity becoming subject to
any Charge, restriction, judgment, decree or order if the same could reasonably
be expected to materially adversely affect the operations, financial conditions
or business of Borrower, FLBG, any other Primary Obligor, or any Material
Portfolio Entity;

 

(iv)                              the commencement of any lockout, strike or
walkout relating to any labor contract to which Borrower, FLBG, any other
Primary Obligor, any Portfolio Entity or any Related Entity is a party, if the
same could reasonably be expected to have a Material Adverse Effect;

 

(v)                                 except as otherwise previously disclosed,
any event or occurrence in respect of Borrower, FLBG, any other Primary Obligor,
any Portfolio Entity or any Related Entity which could reasonably be expected to
have a Material Adverse Effect;

 

(vi)                              the occurrence of (x) a default by Borrower,
FLBG, FH Partners, FCFC, any other Primary Obligor, any Portfolio Entity, any
Related Entity or any other Loan

 

--------------------------------------------------------------------------------


 

Party under any agreement, document or instrument to which such Person is a
party which could reasonably be expected to have a Material Adverse Effect, or
(y) any default by a Borrower, FLBG, FCFC, any other Primary Obligor or any
other Loan Party which could reasonably be expected to materially and adversely
affect any such Person’s ability to perform its respective obligations under the
Loan Documents;

 

(vii)                           the filing of a petition by or against Borrower,
FLBG, any other Primary Obligor, any Portfolio Entity, any Related Entity or any
other Loan Party under any section or chapter of the United States Bankruptcy
Code or any similar law or regulation or if any such Person shall make an
assignment for the benefit of its creditors or if any case or proceeding is
filed by or against any such Person for its dissolution or liquidation;

 

(viii)                        the making of an application for the appointment
of a receiver, trustee or custodian for any of the Assets of Borrower, FLBG, any
other Primary Obligor, any Material Portfolio Entity, any Related Entity or any
other Loan Party, other than a Non-Default Voluntary Custodial Arrangement;

 

(ix)                                the exercise by any holder of any option,
warrant or right to purchase any Equity Interest in Borrower, FLBG, any other
Primary Obligor or any Material Portfolio Entity; and

 

(x)                                   the issuance or sale of any Securities by
Borrower, FLBG, any other Primary Obligor or any Portfolio Entity, whether or
not permitted pursuant to the terms hereof.

 

(b)                                 On the twentieth (20th) day of each month,
Borrower shall deliver to Agent (i) Waterfall Certificates in respect of each
Asset Pool and Portfolio Entity, certified by an Executive Officer of Borrower;
and (ii) a Summary Waterfall Certificate in respect of all Asset Pools; and
(iii) a report in the form attached hereto as Exhibit B setting forth the
computation of the Aggregate Undistributed Funds of all Portfolio Entities.

 

(c)                                  (i)  Borrower shall give Agent notice that
a Portfolio Entity has become a Material Portfolio Entity (due to the amount of
Assets contributed to it on the date of its formation or an increase in Assets
thereafter) within thirty (30) days of such Person becoming a Material Portfolio
Entity.

 

(ii)                                  Borrower shall give Agent notice that an
Immaterial Entity has ceased to constitute an Immaterial Entity (due to an
increase in the fair market value of its assets or such company engaging in any
business) within thirty (30) days of such Person ceasing to constitute an
Immaterial Entity and shall promptly deliver to Lender a revised Schedule 10.34
to reflect such change.

 

(iii)                               Borrower shall give Agent notice of the
dissolution or full liquidation of, or the suspension or discontinuation of
business by, any Portfolio Entity, not less than thirty (30) days prior to such
dissolution, liquidation, suspension or discontinuation.

 

(d)                                 On or before the fourth to last Business Day
of each month, Borrower shall deliver to Agent a Portfolio Protection Expense
Report in the form of Schedule 7.2(d)

 

--------------------------------------------------------------------------------


 

hereto (the “Portfolio Protection Expense Report”) showing as of the close of
business on the last Business Day of the preceding calendar month the balances
of the FC Commercial Protective Advance Account and the FCI Distribution
Account, the aggregate amount retained by Portfolio Entities to pay Portfolio
Protection Expenses not theretofore paid, the aggregate amount of Portfolio
Protection Expenses theretofore paid and the aggregate amount of Portfolio
Protection Expenses withheld (in the aggregate) by such Persons during the
immediately preceding calendar month.  Borrower shall provide to the Agent such
other information with respect thereto as Agent may reasonably request.

 

(e)                                  Borrower shall give Agent notice of the
transfer of any property by a Portfolio Entity to one of its REO Affiliates
within thirty (30) days of any such transfer and such other information as Agent
may request with respect thereto promptly following such request.

 

(f)                                    On or before the fourth to last Business
Day of each month, Borrower shall deliver to Agent a Valuation Certificate
signed by the Treasurer of Borrower.

 

(g)                                 Borrower shall give Agent notice of the
occurrence of an Adverse Waterfall Event within thirty days of such occurrence.

 

(h)                                 If Borrower at any time has knowledge of any
servicer default, servicing termination event, amortization event or similar
event or condition occurring or existing under any agreement relating to the
securitization of Assets of any Primary Obligor or other Loan Party or
securitization entity established by any Primary Obligor or other Loan Party,
Borrower shall immediately notify Agent thereof.

 

(i)                                     On or before the fourth to last Business
Day of each month, Borrower shall notify Agent if the amount of Aggregate
Undistributed Funds exceeds $1,000,000.

 

7.3                                 Payment of Charges.

 

(a)                                  Other than charges payable by First X or
First B, Borrower, each Primary Obligor, each Material Portfolio Entity, and
each Wholly-Owned Subsidiary other than any REO Affiliate shall pay promptly
when due and discharge all Charges.  In the event a Borrower, Primary Obligor,
any Material Portfolio Entity or any Wholly-Owned Subsidiary other than an REO
Affiliate, at any time or times hereafter, shall fail to pay the Charges or to
obtain such discharges as required herein, Borrower shall so advise Agent
thereof in writing.  Agent may, without waiving or releasing any obligation,
covenant or agreement of Borrower or any Event of Default or Default, in its
sole and absolute discretion, at any time or times thereafter, make such
payment, or any part thereof, or obtain such discharge and take any other action
with respect thereto which Agent deems advisable.  All sums so paid by Agent and
any expenses relating thereto, including reasonable attorneys’ fees, court
costs, expenses and other charges, shall be part of the Obligations, payable by
Borrower to Agent on demand.  Notwithstanding the foregoing, Borrower, any
Primary Obligor, any Material Portfolio Entity or any Wholly-Owned Subsidiary
may permit or suffer the Charges to attach to its Assets on the conditions that:
(i) Borrower or the applicable Primary Obligor, Material Portfolio Entity or
Wholly-Owned Subsidiary, in good faith, shall be contesting the same in an
appropriate proceeding diligently pursued; (ii) enforcement thereof against any
Assets of Borrower or any applicable Material

 

--------------------------------------------------------------------------------


 

Portfolio Entity or Wholly-Owned Subsidiary shall be stayed; and
(iii) appropriate reserves therefor shall have been established on the Records
of Borrower or the applicable Primary Obligor, Material Portfolio Entity or
Wholly-Owned Subsidiary in accordance with GAAP.

 

7.4                                 Insurance.  Borrower, FLBG, each Primary
Obligor, each Portfolio Entity (other than any Foreign Portfolio Entity), each
REO Affiliate and each Wholly-Owned Subsidiary at each of such respective
Person’s sole cost and expense, shall keep and maintain: (i) policies of
insurance against all hazards and risks ordinarily insured against by other
owners or users of properties in similar business or as reasonably requested in
writing by Agent; and (ii) public liability insurance relating to such Person’s
ownership and use of its Assets; provided, however, no such Person shall be
required to maintain the insurance referred to in clause (i) as to any Asset if
the Net Present Value of the Asset is less than $100,000.  All such policies of
insurance shall be in form, with insurers and in such amounts as may be
satisfactory to Agent.  Borrower shall deliver to Agent the original (or
certified) copy of each policy of insurance and evidence of payment of all
premiums for each such policy.  Such policies of insurance of Borrower, Primary
Obligors and Wholly-Owned Subsidiaries (except those of public liability) shall
contain an endorsement, in form and substance acceptable to Agent, showing
losses payable to Agent for the ratable benefit of Lenders (excluding any losses
payable to the lenders under any Approved Portfolio Leverage Arrangement).  Such
endorsement or an independent instrument furnished to Agent, shall provide that
all insurance companies will give Agent at least thirty (30) days prior written
notice before any such policy or policies of insurance shall be altered or
canceled and that no act or default of Borrower or any other Person shall affect
the right of Agent for the ratable benefit of Lenders, to recover under such
policy or policies of insurance in case of loss or damage (excluding any losses
payable to the lenders under any Approved Portfolio Leverage Arrangement).  Upon
request by Agent and, whether or not such request is made, upon the occurrence
of an Event of Default or Default, Borrower hereby directs all insurers under
such policies of insurance (except those of public liability) to pay all
proceeds payable thereunder directly to Agent (excluding any losses payable to
the lenders under any Approved Portfolio Leverage Arrangement).  Upon request by
Agent and upon the occurrence of an Event of Default or Default, Borrower,
irrevocably, appoints Agent (and all officers, employees or agents designated by
Agent) as Borrower’s true and lawful agent and attorney-in-fact for the purpose
of making, settling and adjusting claims under such policies of insurance,
endorsing the name of Borrower on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect to such policies of insurance.  In the
event Borrower, any Primary Obligor, any Portfolio Entity, any REO Affiliate or
any Wholly-Owned Subsidiary at any time or times hereafter shall fail to obtain
or maintain any of the policies of insurance required above or to pay any
premium in whole or in part relating thereto, then Agent, without waiving or
releasing any obligation, covenant or agreement of Borrower or any Event of
Default or Default, may at any time or times thereafter (but shall be under no
obligation to do so) obtain and maintain such policies of insurance and pay such
premium and take any other action with respect thereto which Agent deems
advisable.  All sums so disbursed by Agent, including reasonable attorneys’
fees, court costs, expenses and other charges relating thereto, shall be part of
the Obligations, payable by Borrower to Agent on demand.  Agent shall also be
named as an additional insured with respect to Borrower’s, each Primary
Obligor’s and each Wholly-Owned Subsidiary’s liability insurance.

 

--------------------------------------------------------------------------------


 

7.5                                 Maintenance of Records.  Borrower will keep,
and will cause FLBG, each other Primary Obligor and each Wholly-Owned Subsidiary
other than REO Affiliates to keep, at all times books of record and account in
which full, true and correct entries will be made of all dealings or
transactions in relation to its business and affairs, and each such Person will
provide, and will cause each such other Person to provide, adequate protection
against loss or damage to such books of record and account.

 

7.6                                 Preservation of Existence.  Borrower, FLBG,
each other Primary Obligor, each Material Portfolio Entity, and each Subsidiary
of a Borrower other than an Immaterial Entity or an REO Affiliate, will maintain
and preserve its respective corporate, limited liability company or partnership
existence, rights, privileges and franchises in its jurisdiction of
organization, and qualify and remain qualified to do business in, and maintain
its rights, privileges and franchises in each other jurisdiction which in the
opinion of the respective board of directors, manager, general partner or other
governing Person thereof continue to be advantageous to it and shall comply in
all material respects with all applicable Legal Requirements.  Without limiting
the generality of the foregoing, Borrower agrees to (and to cause each such
other Person to) qualify to do business as a foreign corporation in each
jurisdiction where the character of its assets or the nature of its activities
make such qualification necessary and in which the failure to so qualify could
have a Material Adverse Effect; provided that notwithstanding the foregoing,
Agent and Lenders acknowledge that it is contemplated that the Borrower, Primary
Obligors and Portfolio Entities will be liquidating their assets and that a
Primary Obligor or any Portfolio Entity may be dissolved or merged into another
Primary Obligor or Portfolio Entity upon the liquidation of all assets of any
such Person that can be reasonably expected to be collected or sold.

 

7.7                                 Preservation of Assets.  Borrower, FLBG and
each other Primary Obligor will keep its property material to the conduct of its
business in good repair, working order and condition and from time to time make
all needful and proper repairs, renewals, replacements, extensions, additions,
betterments and improvements thereto, so that the business carried on by it may
be conducted at all times in accordance with prudent business management.

 

7.8                                 Inspection of Books and Assets.  Borrower,
FLBG and each other Primary Obligor shall permit Agent, Lenders and each of
their respective representatives reasonable access during normal business hours
to its properties and personnel, and shall disclose and make available to Agent
and Lenders all books, papers and records relating to the Assets, stock
ownership, properties, operations, obligations, and liabilities of Borrower,
FLBG, each other Primary Obligor and their respective Subsidiaries (and shall
use commercially reasonable efforts to cause each other Portfolio Entity to do
the same), including, but not limited to, all books of account (including the
general ledger), tax records, minute books of meetings of boards of directors
(and any committees thereof) and shareholders, organizational documents, bylaws,
material contracts and agreements, filings with any regulatory authority,
accountants’ work papers (other than those that are the property of its
independent outside auditors), litigation files, loan files, plans affecting
employees, and any other business or prospects in which Lenders may have a
reasonable interest in connection with the Loans, provided that such access
shall be reasonably related to the transactions contemplated hereby and not
unduly interfere with normal operations, and provided further that in the event
that any of the foregoing are in the control of any third party, Borrower, FLBG
and each other Primary Obligor shall use its reasonable best efforts to cause
such third party to provide access to such materials to Agent and Lender who

 

--------------------------------------------------------------------------------


 

shall request the same.  In the event that Borrower, FLBG or any other Primary
Obligor is prohibited by law from providing any of the access referred to in the
preceding sentence to Agent and Lender, it shall use its commercially reasonable
efforts to obtain waivers thereof promptly so as to permit such access. 
Borrower, FLBG and each other Primary Obligor shall make the directors,
officers, employees and agents and authorized representatives (including counsel
and independent public accountants) of Borrower, FLBG, other Primary Obligor,
and their respective Subsidiaries (and shall use its commercially reasonable
efforts to cause each other Portfolio Entity to do the same) to confer with
Agent and Lender and their respective representatives, provided that (i) such
access shall be reasonably related to the transactions contemplated hereby and
not unduly interfere with normal operations and (ii) unless a Default or Event
of Default exists, counsel to Borrower, FLBG and each other Primary Obligor
shall be permitted to be present at any meeting among Borrower’s, FLBG’s or such
Primary Obligor’s independent public accountants and Agent or Lender.

 

7.9                                 Payment of Indebtedness.  Borrower, FLBG,
each other Primary Obligor, each Material Portfolio Entity and, subject to the
final sentence of this Section 7.9, each Wholly-Owned Subsidiary will duly and
punctually pay, or cause to be paid, the principal of and the interest on all
Indebtedness heretofore or hereafter incurred or assumed by such Person, when
and as the same shall become due and payable, provided that neither Borrower,
nor any Primary Obligor, any Wholly-Owned Subsidiary or any Material Portfolio
Entity shall be required to pay any Indebtedness (other than Indebtedness
incurred under this Agreement or any other Loan Document) while the same is
being contested by it in good faith and by appropriate proceedings so long as
Borrower or such Primary Obligor or Wholly-Owned Subsidiary or Material
Portfolio Entity (as the case may be) shall have set aside on its books
appropriate reserves in accordance with GAAP with respect thereto and title to
any property of Borrower or the applicable Primary Obligor or Wholly-Owned
Subsidiary or Material Portfolio Entity is not jeopardized.  The provisions of
this Section 7.9 do not relate to Indebtedness of FC Capital or other
Wholly-Owned Subsidiaries which are REO Affiliates.

 

7.10                           Further Assurances.  Borrower, FLBG, each other
Primary Obligor, each Wholly-Owned Subsidiary and each other Loan Party will,
and will cause each of its respective Subsidiaries to, make, execute or endorse,
and acknowledge and deliver or file, all such vouchers, invoices, notices, and
certifications and additional agreements, undertakings, conveyances, transfers,
assignments, or further assurances, and take any and all such other action, as
Agent or Lender may, from time to time, deem necessary or proper in connection
with this Agreement, the obligations of such Person hereunder or under the Notes
or any of the other Loan Documents to which such Person is a party, or for the
better assuring and confirming unto Collateral Agent or Agent on behalf of
Lender, with the first priority, all or any part of the security for the
Obligations.

 

7.11                           Notice of Default.  Forthwith and in any event
within five (5) days after Borrower shall have obtained knowledge of the
existence of a Default or Event of Default, Borrower will deliver to Agent a
certificate signed by an Executive Officer of Borrower setting forth the details
of such event, the period of existence thereof, and what action Borrower
proposes to take with respect thereto.

 

--------------------------------------------------------------------------------


 

7.12                           Reserves.  Borrower, FLBG, each other Primary
Obligor and, subject to the last sentence of this Section 7.12, each
Wholly-Owned Subsidiary, will set up on its books of its earnings, reserves for
bad debt in accordance with GAAP and in an aggregate amount deemed adequate in
the judgment of such Person and accepted by the outside auditors in their annual
audits and Borrower shall use its commercially reasonable efforts to cause each
other Material Portfolio Entity to do the same.  The provisions of this
Section 7.12 shall not apply to any Wholly-Owned Subsidiary which is an REO
Affiliate, or any Immaterial Entity.

 

7.13                           Representation and Warranties; Covenants as to
Other Persons, Amendment of Schedules.

 

(a)                                  To the extent any representation or
warranty contained herein refers to an event or state of facts which exists on
or after the date hereof, on or after the Execution Date or on or after the
Effective Date or on or after the date of any Loan and which exists during the
term hereof or at the time of any or each Loan hereunder, to the extent not
already a covenant, said representation or warranty shall be deemed to be an
affirmative covenant by Borrower to take all actions, omit to take such actions
or cause such actions to be taken which shall be necessary or desirable to cause
such representation or warranty to be true and accurate at all times during the
term hereof.  To the extent any representation, warranty or covenant herein
(including the covenants set forth in Section 8 and in this Section 7) relates
to any Primary Obligor, other Subsidiary or any other Loan Party, it shall be
deemed to be a covenant of Borrower to cause such Person to comply with or
otherwise perform such representation, warranty or covenant, whether or not
Borrower has the legal, corporate or other ability to cause such compliance or
performance.  To the extent any representation, warranty or covenant herein
(including the covenants set forth in Section 8 and in this Section 7) relates
to any Person other than a Primary Obligor, other Subsidiary or any other Loan
Party it shall be deemed to be a covenant of Borrower to exercise commercially
reasonable efforts to cause such Person to comply with or otherwise perform such
representation, warranty or covenant, whether or not Borrower has the legal,
corporate or other ability to cause such compliance or performance.

 

(b)                                 No delivery of any new or supplemented
Schedule to this Agreement (whether or not such delivery is required by this
Agreement or any other Loan Document) shall waive or cure any Default or Event
of Default which would occur absent such delivery (other than a Default or Event
of Default arising solely from the breach of an obligation to deliver such
Schedule and other than as may be set forth in writing in a consent or amendment
(if any) pursuant to which any such new or supplemented Schedule is delivered).

 

7.14                           Perform Obligations.  Borrower, FLBG and each
other Loan Party shall duly and punctually pay and perform each of its
obligations under the Loan Documents to which it is a party, in accordance with
the terms hereof and thereof.

 

7.15                           Cooperation.  At Agent’s request, Borrower will
meet from time to time with (and provide then available financial information
to) other financial institutions to which Lender may wish to grant
participations in the Loans, including potential Lender Assignees and potential
Purchasing Lenders.

 

--------------------------------------------------------------------------------


 

7.16                           Approvals and Consents.  In the event that any
approval, consent or non-objection need be obtained by Borrower, FLBG, any other
Primary Obligor or other Loan Party from, or a notice or other filing need be
filed by Borrower or any such other Person, with, any Governmental Authority in
connection with the execution, delivery and performance of this Agreement or any
Loan Document by Borrower or any such other Person, Borrower and FLBG shall take
and cause such other Person (as applicable) to take, all actions reasonably
necessary to obtain any such approval, consent or non-objection or file such
notice or other filing as promptly as practicable, and Lender agrees to
cooperate with Borrower and FLBG in obtaining or filing the same.

 

7.17                           Payment of Dividends from Primary Obligors and
Subsidiaries.  In furtherance and not in limitation of other provisions hereof
(including Section 8.22) regarding required distributions, to the extent
necessary to enable it to make payments of the Obligations in accordance with
the terms hereof, unless prohibited by applicable law, Borrower shall cause
dividends to be paid to it by each Primary Obligor and each other Wholly-Owned
Subsidiary of Borrower (whether in existence as of the date hereof or hereafter
formed or acquired) in amounts which are sufficient to enable Borrower to
satisfy its payment obligations under the terms hereof.

 

7.18                           Stay, Extension and Usury Laws.  Borrower
covenants (to the extent that it may lawfully do so) that it shall not at any
time insist upon, plead, or in any manner whatsoever claim or take the benefit
or advantage of, any stay, extension or usury law or other law which would
prohibit or forgive it from paying all or any portion of the principal of,
premium, if any, or interest on the Note, wherever enacted, now or at any time
hereafter in force, or which may affect the covenants or the performance of its
obligations under the Note, and Borrower (to the extent it may lawfully do so)
hereby expressly waives all benefits or advantages of any such law.

 

7.19                           Compliance with Laws.  Borrower shall comply
with, and shall cause each Primary Obligor, each other Subsidiary and each other
Loan Party to comply with, and shall exercise commercially reasonable efforts to
cause each Portfolio Entity to comply with, all laws, rules, regulations and
governmental orders (federal, state and local), including all Environmental
Laws, having applicability to it or to the business or businesses at any time
conducted by it, where the failure to so comply would have, or could reasonably
be expected to have, a Material Adverse Effect.

 

7.20                           Back-Up Servicer.  A Cold Back-Up Servicer
selected by the Lender shall be paid, pursuant to Section 5.3(a)(iii), up to a
maximum of $12,000 during any twelve month period to provide services (limited
to obtaining and accessing FC Servicing’s (as servicer for the Portfolio
Entities) data related to the RNF Asset Pool and testing the most current
operating version of the software on the Cold Back-up Servicer’s data processing
platform and maintaining a state of readiness to assume the loan accounting
functions provided by FC Servicing for certain Portfolio Entities pursuant to
servicing agreements) as a back-up servicer to FC Servicing and the Borrower
shall use commercially reasonable efforts to cooperate with, and provide all
information reasonably requested by, such Cold Back-Up Servicer, all subject to
and as contemplated by the Back-up Servicing Agreement entered into by Borrower,
First National Bank of Central Texas, as Cold Back-Up Servicer, FH Partners LLC,
First X Realty, MPortfolio Corp., WAMCO XXIV, Ltd., Diversified Financial
Systems L.P., Bosque Leasing Corp., and FirstCity Denver Investment Corp. in
connection with the Reducing Note Facility Agreement

 

--------------------------------------------------------------------------------


 

(the “Cold Back-up Servicing Agreement”) or other agreement with a Cold Back-Up
Servicer which provides substantially the same terms as the Cold Back-up
Servicing Agreement, which in each case has been or will be collaterally
assigned to the Collateral Agent.  The Lenders may further, at any time during
the term of this Agreement, elect to designate a third party to act as a back-up
servicer to FC Servicing, either in replacement of or in addition to the Cold
Back-Up Servicer, and the Borrower shall use commercially reasonable efforts to
cooperate with, and provide all information reasonably requested by, such
back-up servicer selected by the Lender; provided, however, that the Borrower
shall only be responsible for payment of fees to the Cold Back-up Servicer and
any back-up servicer as provided in Section 5.3(a)(iii), which are limited to a
maximum of $12,000 for the Cold Back-up Servicer during any twelve month period
and an aggregate maximum amount of $75,000 for both the Cold Back-up Servicer
and/or Back-Up Servicer during any twelve month period.  The Borrower shall
cooperate with, and permit, Lender to designate a back-up servicer, and Borrower
shall cooperate with, and permit, Lender to designate a replacement for the Cold
Back-Up Servicer.

 

7.21                           FH Partners Cash Leak-Through.  Borrower shall
provide, or cause FH Partners to provide, to the Lender each month a report
showing the calculation of and application of Excess Net Cash Flow, as defined
in the BA Credit Agreement.  Borrower shall cause FH Partners to distribute to
Borrower, and Borrower shall pay on to the Lender, all FH Partners Available
Cash Leak-Through less any Management Fee then owing to FCIH.

 

7.22                           Notification of BA LTV.  Borrower shall promptly
notify the Lender after the end of each month, and in no event more than twenty
(20) days after the end of a month, if the BA LTV Ratio for the immediately
preceding month is seventy-five percent (75%) or more and Borrower shall
promptly notify the Lender after the end of each month, and in the event that
the BA LTV Ratio for the immediately preceding month is eighty percent (80%) or
more. Borrower shall specifically provide a call notice to Agent and Lender
advising them of their right to exercise the right to purchase from BA the
obligations of FH Partners under the BA Credit Agreement pursuant to the terms
of the Intercreditor Agreement.

 

Section 8.                                            NEGATIVE COVENANTS.

 

Each of Borrower and FLBG warrants and represents to and covenants to Lender and
Agent that, so long as this Agreement is in effect and all of the Loans,
together with interest and all other obligations incurred hereunder are paid in
full, Borrower will perform the obligations set forth in this Section 8 (unless
it shall have first procured the written consent of the Majority Lenders to do
otherwise), and, except as provided in the following paragraph, will cause each
Primary Obligor, Subsidiary, and other Loan Party to, and will use commercially
reasonable efforts to cause each Portfolio Entity-50% and other Material
Portfolio Entity to, perform the obligations set forth in this Section 8 which
are applicable to such Person (unless it shall have first procured the written
consent of the Majority Lenders to do otherwise).

 

For the purposes of this Section 8, the terms Primary Obligor, Subsidiary, Loan
Party, Related Entity, Portfolio Entity and Portfolio Entity-50% shall not mean
or include any Crestone Portfolio Entities or any Person owned by a Crestone
Portfolio Entity, FC Capital (or any of its Subsidiaries), MCS, Servicios
Integrales de Cobranza, S.A. Chile, UBN, or any Portfolio Entity in which MCS
and/or UBN owns fifty percent (50%) or more of the Equity Interests of such

 

--------------------------------------------------------------------------------


 

entity; provided that Borrower will provide notice to Agent of any event,
occurrence or action by any such Person that would otherwise constitute a breach
of this Section 8 and Agent and Lender may prohibit such event, occurrence or
action if such event, occurrence or action would, in the opinion of the Lender,
have a Material Adverse Effect on the Borrower.

 

For the purposes of this Section 8, the terms Primary Obligor, Subsidiary, Loan
Party, Related Entity, Portfolio Entity and Portfolio Entity-50% shall not mean
or include FLBG2.

 

8.1                                 Amend Charter Documents; Engage in Same Type
of Business.

 

(a)                                  None of Borrower, any Primary Obligor, any
Subsidiary or any Portfolio Entity-50% shall (i) make or consent to any change:
(i) in its Charter Documents, in any Shareholder Agreement or in its capital
structure or (ii) make any change in any of its business objectives, purposes
and operations, including by undertaking additional business activities or
(iii) waive any material right under its Charter Documents or any Shareholder
Agreement.  None of Borrower, any Primary Obligor, any Subsidiary or any
Portfolio Entity-50% shall engage in any business not of the same general type
as those conducted by it on the Execution Date or, in the case of a newly formed
entity, any business not of the same general type as those conducted by
Borrower, any Primary Obligor, any Portfolio Entity-50% or any other Subsidiary
(as the case may be) on the Execution Date. Without limiting the foregoing, no
Subsidiary which is a Portfolio Entity and no Portfolio Entity-50%  shall engage
in any business other than purchasing Asset Pools in accordance with the terms
hereof and causing such Asset Pools to be serviced in accordance with
Section 8.24.

 

(b)                                 None of Borrower, any Subsidiary or any
Portfolio Entity-50% shall enter into any Shareholder Agreement after the
Execution Date other than a Permitted Shareholder Agreement.

 

8.2                                 Liens.  None of Borrower, any Subsidiary
(other than an REO Affiliate) or any Portfolio Entity-50%, will grant, contract,
create, incur, assume or suffer or permit to exist any Lien upon or with respect
to, or by transfer or otherwise subject to the prior payment of any indebtedness
(other than the Loans), any of its Assets, whether now owned or hereafter
acquired, except (i) Permitted Liens or (ii)  in the case of an REO Affiliate,
Liens in favor of its REO Owner and non-consensual Charges.

 

8.3                                 Other Indebtedness.  None of Borrower, any
Subsidiary or any Portfolio Entity-50% will contract, create, incur, assume or
suffer to exist any Indebtedness, except:

 

(i)                                     the Loans and the obligations of
Borrower in respect of the LC Obligations;

 

(ii)                                  other Indebtedness existing on the
Effective Date listed on Schedule 10.19 to this Agreement;

 

(iii)                               Indebtedness of any Portfolio Entity
incurred under Approved Portfolio Leverage Arrangements;

 

--------------------------------------------------------------------------------


 

(iv)                              Indebtedness of any Portfolio Entity to which
no proceeds of any Loans were, directly or indirectly, advanced or contributed;

 

(v)                                 unsecured trade payables incurred in the
ordinary course of business;

 

(vi)                              in the case of any REO
Affiliates, Indebtedness owed to its REO Owner and trade payables incurred in
the ordinary course of business and, to the extent constituting Indebtedness,
Charges incurred by such REO Affiliate;

 

(vii)                           Indebtedness to the extent permitted by
Section 8.12(a)(i)-(vi);

 

(viii)                        Indebtedness of Portfolio Entities in respect of
loans permitted to be made by FC Servicing and FirstCity Mexico, S.A. de C.V.
pursuant to Section 8.12(a)(iii);

 

(ix)                                Indebtedness of any Subsidiary or Portfolio
Entity-50% payable to Borrower or a Wholly-Owned Subsidiary;

 

(x)                                   Guaranty Equivalents to the extent
permitted under Section 8.12(b);

 

(xi)                                Indebtedness of FirstCity Denver Investment
Corp. payable to FC Commercial related to loans made by FC Commercial to enable
FC Denver Investment Corp. to fund loans to Crestone Portfolio Entities under
the Crestone Facility; and

 

(xii)                             Up to $3,000,000 in aggregate principal
Indebtedness incurred by FCS Creamer, Ltd., FCS Lancaster, Ltd., FCS Wood Ltd.,
FCS Wildhorse Ltd. and Brazos River Partnership One, L.P. or other REO
Affiliates to finance developmental expenses of real property owned by such
entities.

 

8.4                                 Sell Assets.  Other than the transfer of the
FLBG2 Collateral contemporaneously herewith and as contemplated by the RNF2,
none of Borrower, any Subsidiary or any Portfolio Entity-50% shall assign, sell
or transfer any of its Assets to any Person, other than in the ordinary course
of business and for fair and adequate consideration (and, in the case of Assets
constituting Equity Interests, only to the extent permitted by Section 8.8(a));
provided that the foregoing shall not restrict (i) an REO Affiliate from
transferring its Assets to the Person which owns all of its equity interests or
to any other Person which is not a Subsidiary or Affiliate of Borrower or such
REO Affiliate or (ii) any Person which owns all of the equity interests in an
REO Affiliate from transferring distressed notes secured by real estate (and
such real estate security) to such REO Affiliate.

 

8.5                                 Attachment.  None of Borrower, any
Subsidiary or any Portfolio Entity-50% shall permit or suffer any levy,
attachment, seizure, or restraint to be made of, upon or affecting any of its
Assets or permit any of its Assets to be subject to a writ of distress, if the
same would have a Material Adverse Effect.

 

8.6                                 Receiver.  None of Borrower, any Subsidiary
or any Portfolio Entity-50% shall permit or suffer any receiver, trustee or
assignee for the benefit of creditors, or any other custodian to be appointed to
take possession of all or any of its Assets, or for all or any of its Assets to
come within the possession of any receiver, trustee, assignee for the benefit of
creditors

 

--------------------------------------------------------------------------------


 

or custodian, other than a custodian pursuant to a Non-Default Voluntary
Custodial Arrangement, if the same would have a Material Adverse Effect.

 

8.7                                 Mergers, Acquisitions.  Other than the
transfer of the FLBG2 Collateral contemporaneously herewith and as contemplated
by the RNF2, none of Borrower, any Primary Obligor (other than FLBG) or any
Material Portfolio Entity shall wind up, liquidate or dissolve its affairs or
merge or consolidate with, be acquired by or acquire the stock or assets of or
make any investment in (other than a capital contribution to provide for payment
of Portfolio Protection Expenses), any Person, whether by merger, consolidation,
purchase of stock or assets or otherwise, or create any new Subsidiary other
than an REO Affiliate (or agree to do any of the foregoing at any future time)
or fail to maintain its corporate, partnership or limited liability company or
other formal existence, provided that notwithstanding the foregoing, Agent and
Lenders acknowledge that it is contemplated that Borrower, Primary Obligors and
Portfolio Entities will be liquidating their assets and that any Primary Obligor
or any Portfolio Entity may be dissolved or merged into another Primary Obligor
or Portfolio Entity upon the liquidation of all assets of any such Person that
can be reasonably expected to be collected or sold.

 

8.8                                 Stock Transfers.

 

(a)                                  Except (i) as permitted pursuant to
Section 8.8(b), (ii) for the sale of Equity Interests in a Subsidiary for fair
market price, the proceeds of which are distributed pursuant to Section 5.3
hereof, (iii) with respect to quotas issued to FirstCity Chile II in connection
with direct and indirect contributions of capital from distributions or
dividends from NPL Fund Two, Private Investment Fund, or (iv) for options,
warrants or other rights to purchase Equity Interests in Borrower pursuant to
plans or instruments described in Schedule 10.5(c) as amended from time to time
with Majority Lenders’ written consent and for Equity Interests in Borrower
issued upon exercise thereof, none of Borrower, any Subsidiary or any Portfolio
entity-50% shall (x) grant any option, warrant or other right to purchase any
Equity Interest in Borrower, any Subsidiary or any Portfolio Entity-50% or
(y) issue any other Equity Interests, or (ii) transfer any Equity Interests
(whether its own or Equity Interests issued by any Person other than itself)
without, in each case, the prior written consent of Majority Lenders.

 

(b)                                 Notwithstanding anything to the contrary
contained herein, Borrower shall have the right to offer and sell equity
Securities of Borrower under the following terms and conditions: (x) Borrower
shall deliver notice to Agent, within twenty-four (24) hours of any filing with
the SEC; (y) Borrower shall fully and timely comply with all Securities Laws and
with all terms and provisions of the underwriting agreement pursuant to which
such Securities are offered for sale; and (z) the prospectus and all other
selling materials used by Borrower in such offering shall not contain any
misstatement of material fact or omit to state any fact which would render the
statements contained therein false or misleading.

 

8.9                                 Adverse Transactions.  None of Borrower, any
Subsidiary or any Portfolio Entity-50% shall enter into any transaction which
materially and adversely affects its ability to perform its obligations under
the Loan Documents or to pay any other Indebtedness.

 

--------------------------------------------------------------------------------


 

8.10                           Investments.

 

(a)                                  Other than the transfer of the FLBG2
Collateral contemporaneously herewith and as contemplated by the RNF2, subject
to the further limitations set forth in Sections 8.10(b) and (c), after the
Execution Date, neither Borrower, any Subsidiary nor any Portfolio Entity-50%
shall make any investment in Equity Interests of any Person other than
(i) investments in Equity Interests owned as of the date of this Agreement,
(ii) direct or indirect contributions by Primary Obligors to capital of
Portfolio Entities to be used by such entities (x) to pay development expenses
related to real estate or (y) to pay Portfolio Protection Expenses,
(iii) investments by any such Person (other than by a Portfolio Entity) in the
ordinary course of business or (iv) with respect to quotas issued by FirstCity
Chile II in connection with direct and indirect contributions of capital from
distributions or dividends from NPL Fund Two, Private Investment Fund.

 

(b)                                 As used in Sections 8.10(a) and
(c) “investment” shall include, but not be limited to contributions to the
capital of a Person.

 

(c)                                  Other than the transfer of the FLBG2
Collateral contemporaneously herewith and as contemplated by the RNF2, in
furtherance, and not in limitation, of other restrictions herein and in the
other Loan Documents on contributions, loans, gifts, investments and Guaranty
Equivalents, none of Borrower, any Subsidiary or any Portfolio Entity-50% shall
make capital contributions, loans or gifts to, investments in or enter into or
issue any Guaranty Equivalent with respect to the obligations of any entity
identified on Schedule 10.34 or any other Immaterial Entity at any time during
the term hereof.

 

8.11                           Dividends.  Borrower will not, and Borrower will
not permit any Subsidiary or any Portfolio Entity-50% to, authorize, declare, or
pay any dividends or return any capital to its stockholders as such or authorize
or make any other distribution, payments or delivery of property or cash to its
stockholders as such, or redeem, retire, purchase or otherwise acquire, directly
or indirectly, for a consideration any shares of any class of its capital stock
now or hereafter outstanding or any options, warrants or other securities (now
or hereafter outstanding) convertible into or exercisable for any equity or
other securities of Borrower, any Subsidiary or any Portfolio Entity-50% or set
aside funds for any of the foregoing and Borrower will not permit any Subsidiary
or any Portfolio Entity-50% to purchase any Equity Interests of Borrower, or set
aside funds for any of the foregoing (any such authorization, declaration,
payment, dividend, return of capital, distribution, delivery, redemption,
retirement, purchase, acquisition or setting aside of funds, a “Dividend”),
provided, that (i) any Subsidiary or Portfolio Entity-50% may declare or pay
Dividends to Borrower or any Wholly-Owned Subsidiary and (ii) any Subsidiary or
Portfolio Entity-50% may pay cash Dividends to holders of its shares of stock,
partnership interests, limited liability company interests or similar equity
interests generally so long as Borrower or its Subsidiaries which own such
equity interests in the Person paying such Dividends receives at least its
proportionate share thereof (based on its relative holdings of such equity
interests in the Person paying such Dividends).

 

8.12                           Loan; Guaranty Debt.

 

(a)                                  Except as set forth on Schedule 8.12(a),
none of Borrower, any Subsidiary or any Portfolio Entity-50% shall make any loan
to any Person, or otherwise invest in or acquire any note, bond, other debt
instruments or obligations of or issued by any Person except [(i) the

 

--------------------------------------------------------------------------------


 

acceptance by a Subsidiary or a Portfolio Entity-50% of a note from its one
hundred percent (100%) owned REO Affiliate evidencing the deferred purchase
price of a mortgage note sold to such REO Affiliate such Subsidiary or Portfolio
Entity-50% or a portion of the purchase price for the real property in the event
that the REO Affiliate acquires the real property (1) at a foreclosure sale or
through a foreclosure proceeding, (2) from the mortgagor in either full or
partial satisfaction of the related debt, or (3) by purchase from the Subsidiary
or Portfolio Entity-50%; (ii) the acceptance by an REO Affiliate, a Latin
American Acquisition Entity or a European Acquisition Entity of a note from the
transferee of real property sold by such REO Affiliate, Latin American
Acquisition Entity or European Acquisition Entity (as the case may be) in the
ordinary course of business evidencing a portion of the deferred purchase price
of such property; (iii) in the case of FC Servicing and FirstCity Mexico, S.A.
de C.V., short term servicer advances in the ordinary course of business with
respect to portfolios which they are servicing in aggregate principal amount at
any one time outstanding not in excess of $2,000,000, on a combined basis; and
(iv) direct or indirect loans by Primary Obligors to Subsidiaries and Portfolio
Entities to be used by such entities (x) to pay development expenses related to
real estate or (y) to pay Portfolio Protection Expenses; (v) SBA Loans made by
ABL in accordance with the SBA Rules and Regulations; and (vi) loans made by FC
Commercial to FirstCity Denver Investment Corp. to enable FirstCity Denver
Investment Corp. to fund loans to Crestone Portfolio Entities under the Crestone
Facility for Portfolio Protection Expenses.

 

(b)                                 Except as set forth on Schedule 8.12(b),
none of Borrower, any Subsidiary or any Portfolio Entity-50% shall enter into or
issue any Guaranty Equivalents.

 

8.13                           Issue Power of Attorney.  Except pursuant to the
other provisions of this Agreement or the Security Documents to which Agent is a
party, none of Borrower, any Subsidiary or any Portfolio Entity-50% shall issue
any power of attorney or other contract or agreement giving any Person power or
control over the day-to-day operations of any such Person’s business; provided
that, any Primary Obligor, any Portfolio Entity, FirstCity do Brazil, Ltda.,
FirstCity Argentina Corporation, First South America LLC, FirstCity Recovery
S.A., FirstCity Mexico, S.A. de C.V. and Servicios Efectivos de Recuperacion, S.
de R.L. de C.V. shall have the right to grant powers of attorney necessary to
conduct business outside the United States, to pursue or consummate asset
acquisitions outside the United States and to collect or liquidate Assets or
pursue litigation related Assets outside the United States, which are undertaken
in the ordinary course of such respective company’s business.

 

8.14                           Amendment of Credit Agreements.   None of
Borrower, any Subsidiary or any Portfolio Entity-50% shall amend, modify or
extend (or agree to amend, modify or extend or give any notice of any sort the
result of which would amend, modify or extend (whether or not, without
limitation, any such extension would occur pursuant to a renewal or extension
option contained therein or any other term thereof)) any note, credit agreement,
security agreement or other document, instrument or agreement evidencing or
securing Indebtedness of such entity; provided that Borrower, any Subsidiary or
any Portfolio Entity-50% may extend the term of any credit facilities or loans
permitted under the terms of this Agreement under financial terms no more
onerous than those provided for in the applicable existing credit facility or
then-existing market credit terms.

 

--------------------------------------------------------------------------------


 

8.15                           Payments for Consent.  None of Borrower or any
Subsidiary or any Portfolio Entity-50% shall, directly or indirectly, pay or
cause to be paid any consideration, whether by way of interest, fee or
otherwise, to any Lender as an inducement to any consent, waiver or amendment of
any of the terms or provisions of any Loan Document unless such consideration is
paid to all Lenders.

 

8.16                           Limitations on Dividends and Other Payment
Restrictions Affecting Subsidiaries.  Except as herein provided, Borrower shall
not, and Borrower shall not permit any Subsidiary, or any Portfolio Entity-50%
to, create, assume or otherwise cause or suffer to exist or to become effective
any consensual encumbrance or restriction on the ability of any such Person to:

 

(i)                                     pay any dividends or make any other
distribution on its Stock or other Equity Interests to Borrower or any of its
Subsidiaries;

 

(ii)                                  make payments on or in respect to any
Indebtedness owed to Borrower, any Subsidiary; or

 

(iii)                               make loans or advances to Borrower or any of
its Subsidiaries or to guarantee Indebtedness of Borrower or any of its
Subsidiaries;

 

other than, in the case of (i), (ii) and (iii),

 

(1)                                  restrictions with respect to a Subsidiary
other than a Portfolio Entity, a Primary Obligor or an REO Affiliate imposed
pursuant to an agreement which has been entered into for the sale or disposition
of all or substantially all the assets (which term may include the capital
stock) of such Subsidiary provided that such restrictions terminate upon the
closing of such sale or disposition or termination of such agreement;

 

(2)                                  to the extent the same result in a
restriction of non-cash in-kind distributions of such assets, restrictions on
the transfer by any Subsidiary other than a Portfolio Entity, a Primary Obligor
or an REO Affiliate of non-cash assets which are subject to Permitted Liens;

 

(3)                                  restrictions existing under any agreement
which refinances or replaces any of the agreements containing the restrictions
in clauses (1) or (5), provided that the terms and conditions of any such
restrictions are not materially less favorable to the Lenders or materially more
burdensome to the applicable Person bound thereby than those under the agreement
evidencing or relating to the Indebtedness refinanced or replaced;

 

(4)                                  Permitted Restrictions on payment of
dividends by a Subsidiary of Borrower under a loan agreement listed on Schedule
10.19 to which such Subsidiary is a party;

 

(5)                                  restrictions under this Agreement;

 

--------------------------------------------------------------------------------


 

(6)                                  Permitted Restrictions imposed under
Approved Portfolio Leverage Arrangements;

 

(7)                                  Permitted Restrictions on the payment of
dividends by a Portfolio Entity-50% under credit agreements under which such
Portfolio Entity-50% is a borrower; and

 

(8)                                  restrictions of the payment of dividends by
ABL as set forth in the ABL Facility and restrictions of the ability of ABL to
make payments on indebtedness outstanding under the ABL Capital Note as set
forth in the subordination agreement referred to therein.

 

and other than in the case of (iii), a consensual encumbrance or restriction on
the ability of any Subsidiary other than a Wholly-Owned Subsidiary or any
Portfolio Entity-50% to make a loan or advance to or guarantee Indebtedness of
Borrower or any of its Subsidiaries.

 

8.17                           Financial Covenants.  In the event that any
Financial Statement required to be delivered pursuant to Section 7.1(a) or
Section 7.1(b) or any certificate required to be delivered pursuant to
Section 7.1(f) hereof (in the case of any such certificate required in
connection with monthly financial statements, at the end of any month which is
also a fiscal quarter end date) is not delivered within ten (10) days after the
date required therefor pursuant to such Section, Borrower shall be deemed to be
in default of this Section 8.17 for purposes of Section 9.3 hereof.

 

8.18                           Accounting Changes.  None of Borrower, any
Subsidiary or any Portfolio Entity-50% will make any significant change in
(i) accounting treatment and reporting practices except as permitted or required
by GAAP or Legal Requirements or (ii) unless Agent consents thereto in writing
(which consent shall not be unreasonably withheld), its Fiscal Year; provided
that in any such case, if any such change would affect any computation required
by Section 8.17 hereof or any amount required to be paid by Section 2.3 hereof,
appropriate amendment shall have been made to this Agreement with respect
thereto (or, in the case of change required at such time by a Legal Requirement,
appropriate amendment is made to this Agreement contemporaneous with such change
and, and if such amendment is not made, Borrower shall be deemed in default
under Section 8.17).

 

8.19                           Related Transactions.  Borrower does not have and
Borrower shall not, and Borrower shall not permit any Subsidiary or any
Portfolio Entity-50% to, enter into any transactions with any Affiliate or
Associate, including, without limitation, agreements for the purchase, sale or
exchange of property or the rendering of any services to or by any Affiliate or
Associate of Borrower or any Parent (other than existing Fee Agreements between
FC Servicing and certain Portfolio Entities and additional Fee Agreements
entered into between FC Servicing and Portfolio Entities related to the
servicing of Assets upon terms and conditions consistent with the existing
servicing agreements), or enter into, assume or suffer to exist any employment,
management, administration, advisory or consulting contract with any Affiliate
or Associate of Borrower or any Parent or, in each of the foregoing cases, with
any officer, director or partner of any Affiliate or Associate of Borrower or
any Parent or modify any Fee Agreement unless, in any such case, such
transaction (a) is otherwise not in violation of this Agreement or any other

 

--------------------------------------------------------------------------------


 

Loan Document and (b) is in the ordinary course of its business and is upon fair
and reasonable terms no less favorable to Borrower, such Subsidiary or such
Portfolio Entity-50% (as the case may be) than such Person would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate or Associate;
provided, that the foregoing shall not restrict a Subsidiary from entering into
a transaction contemplated by the definition of “REO Affiliate” to sell real
estate (or distressed notes secured by real estate) to its wholly owned REO
Affiliate.

 

8.20                           Leasebacks.  None of Borrower, any Subsidiary or
any Portfolio Entity-50% will enter into any arrangement with any bank,
insurance company or other lender or investor providing for the leasing to any
of the foregoing Persons of real property (i) which at the time has been or is
to be sold or transferred by any of the foregoing Persons to such lender or
investor, or (ii) which has been or is being acquired from another Person by
such lender or investor or on which one or more buildings or facilities have
been or are to be constructed by such lender or investor for the purpose of
leasing such property to Borrower, any Subsidiary or any Portfolio Entity-50%.

 

8.21                           Compliance with ERISA.  Neither Borrower nor any
Subsidiary (each, an “Applicable Person”) will (i) terminate, or permit any of
its Subsidiaries to terminate, any Pension Plan so as to result in any material
(in the opinion of Agent or the Majority Lenders) liability of any such Person
or Subsidiary to the PBGC, (ii) permit to exist the occurrence of any Reportable
Event (as defined in Section 4043 of ERISA), or any other event or condition,
which presents a material (in the opinion of Agent or the Majority Lenders) risk
of such a termination by the PBGC of any Pension Plan, (iii) allow, or permit
any of its Subsidiaries to allow, the aggregate amount of “benefit liabilities”
(within the meaning of Section 4001(a)(16) of ERISA) under all Pension Plans of
which any Applicable Person or any ERISA Affiliate is a “contributing sponsor”
(within the meaning of Section 4001(a)(13) of ERISA) to exceed $100,000,
(iv) allow, or permit any of its Subsidiaries to allow, any Plan to incur an
“accumulated funding deficiency” (within the meaning of Section 302 of ERISA or
Section 412 of the Code), whether or not waived, (v) engage, or permit any of
its Subsidiaries or any Plan to engage, in any “prohibited transaction” (within
the meaning of Section 406 of ERISA or Section 4975 of the Code) resulting in
any material (in the opinion of Agent or the Majority Lenders and considered by
itself or together with all other such liabilities of Borrower and all ERISA
Affiliates) liability to any Applicable Person or any ERISA Affiliate,
(vi) allow, or permit any of its Subsidiary to allow, any Plan to fail to comply
with the applicable provisions of ERISA and the Code in any material respect,
(vii) fail, or permit any of its Subsidiaries to fail, to make any required
contribution to any Multiemployer Plan, or (viii) completely or partially
withdraw, or permit any of its Subsidiaries to completely or partially withdraw,
from a Multiemployer Plan, if such complete or partial withdrawal will result in
any material (in the opinion of Agent or the Majority Lenders) withdrawal
liability under Title IV of ERISA.  No Loan Party or Subsidiary, other than
Borrower and Subsidiaries that are not Portfolio Entities has or shall at any
time have any employees.

 

8.22                           Distributions to Primary Obligors and Borrower.

 

(a)                                  Each calendar month, Borrower shall
(i) cause each Portfolio Entity and each REO Affiliate to distribute to a
Primary Obligor, on or prior the Payment Date occurring in such month, the
Portfolio Entity Proceeds, and (ii) cause each such Primary Obligor to pay to

 

--------------------------------------------------------------------------------


 

Borrower, upon receipt, each such Dividend received by such Primary Obligor
under clause (i) above by prepaying the applicable Pledged Note or intercompany
receivable and, if no amount then remains outstanding thereunder, by
distributing any remaining portion of such distribution as a Dividend (in
accordance with Section 8.11) to Borrower.

 

(b)                                 Borrower shall cause each amount required to
be distributed or paid to Borrower or any Primary Obligor pursuant to this
Section 8.22 to be distributed or paid to Borrower or such Primary Obligor by
deposit or wire transfer directly to the Cash Flow Cash Collateral Account.

 

8.23                           Capital Expenditures.  Borrower will not make any
Capital Expenditures and Borrower will not permit any of its Subsidiaries to
make any Capital Expenditures without the prior written consent of the Lenders,
except that Borrower and its Subsidiaries may make Capital Expenditures in an
aggregate amount (excluding the capitalization of insurance premiums) not in
excess of $2,000,000, net of any reimbursement for Capital Expenditures made to
Regional Rail, LLC, East Penn Railroad LLC or Middletown & New Jersey Railroad,
LLC and other Persons owned by the Crestone Portfolio Entities during each
fiscal year.

 

8.24                           Servicing.

 

(a)                                  Borrower shall ensure that FC Servicing or
Minn Servicing is the servicer for each Subsidiary and Portfolio Entity-50%
which is a US Person, except as to (a) ABL, which will service all loans
originated or acquired by ABL, (b) each Crestone Portfolio Entity, whose assets
will be serviced by FirstCity Crestone LLC, and (c) each Person owned by the
Crestone Portfolio Entities.

 

(b)                                 Borrower shall (i) cause FC Servicing to
deposit all fee income and all other funds received by it relating to servicing
of the RNF Asset Pool and not constituting Servicing Restricted Funds or FH
Partners Servicing Fees to the Cash Collateral Account-Servicing upon receipt of
each such amount and (ii) cause Minn Servicing to distribute to FC Servicing all
fee income and all other funds received by it not constituting Servicing
Restricted Funds by wiring all such amounts directly to the Cash Collateral
Account-Servicing upon receipt of each such amount.

 

8.25                           Portfolio Entity Ownership.  In furtherance and
not in limitation of Section 8.8(a), Borrower shall ensure that there is no
change in the percentage of Equity Interests issued by any Portfolio Entity and
owned by any Subsidiary from that reflected on Schedule 10.5(b); provided that
Equity Interests in a Portfolio Entity may be sold for a fair market price, the
proceeds of which are distributed pursuant to Section 5.3.

 

8.26                           Activities of Portfolio Entity.  In furtherance
and not in limitation of the other restrictions set forth in this Agreement,
Borrower shall ensure that no Subsidiary which is a Portfolio Entity and no
Portfolio Entity-50% engages in any activity other than owning Asset Pools and
shall have no Assets other than such Asset Pools, collections thereon and
interests in REO Affiliates of which it is the REO Owner, or the ownership of
Incidental Equity Interests, provided that, (i) a Subsidiary or a Portfolio
Entity-50% doing business outside the United States may own the type of assets
an REO Affiliate would own (if it had an REO Affiliate of which it

 

--------------------------------------------------------------------------------


 

were the REO Owner); (ii) each REO Affiliate shall be formed in respect of a
specific REO Owner and shall not hold assets other than from such REO Owner;
(iii) ABL may originate and service SBA Loans in accordance with the SBA
Rules and Regulations; and (iv) Crestone Portfolio Entities and any Person owned
by Crestone Portfolio Entities may continue to engage in the activities in which
they are presently engaging.

 

Section 9.                                            EVENTS OF DEFAULT.

 

For the purposes of this Section 9, the terms Primary Obligor, Subsidiary, Loan
Party, Related Entity, Portfolio Entity and Portfolio Entity-50% shall not mean
or include FLBG2.

 

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

 

9.1                                 Principal and Interest.  Borrower shall fail
to make due and punctual payment of any principal, interest or other amount due
hereunder or under any Note or any other Loan Document; provided, that the
failure to make any interest payment when due shall not constitute an Event of
Default if such interest payment is made within three (3) days of the date when
due and Borrower has not been late in making any other interest payment on any
Note more than once in the preceding twelve (12) months; or

 

9.2                                 Representations and Warranties.  Any
representation, warranty, statement, report or certificate made or delivered by
Borrower or any other Loan Party or any officer, director, manager or authorized
employee or agent thereof herein or in any other Loan Document or otherwise in
writing by such Person in connection with any of the foregoing or in any
certificate, report or other statement furnished pursuant to or in connection
with any of the foregoing, shall be breached or shall prove to be untrue in any
material respect; or

 

9.3                                 Negative and Certain Other Covenants. 
Borrower shall fail to perform or observe, or shall fail to cause (or as to a
Portfolio Entity-50% use its commercially reasonable efforts to cause) any
Subsidiary, Portfolio Entity-50% or any other Loan Party or other Person covered
thereby to perform or observe, any term, covenant or agreement to be performed
or observed by Borrower or such Subsidiary, Portfolio Entity-50%, Loan Party or
other Person, as the case may be, pursuant to Section 7.11 or Section 8; or

 

9.4                                 Other Covenants.  Borrower shall fail to
perform or observe, or shall fail to cause Subsidiary, Portfolio Entity, other
Loan Party or other Person covered thereby to perform or observe, any term,
covenant or agreement to be performed or observed by Borrower or such
Subsidiary, Portfolio Entity, other Loan Party or other Person, as the case may
be, pursuant to any of the provisions of this Agreement, including, without
limitation, Section 2.3 (other than those referred to in Sections 9.1, 9.2 or
9.3) or any other Loan Document and such default (which shall be capable of
cure) shall continue unremedied for a period of thirty (30) days, after the
earlier of the date on which (x) Agent or any Lender gives Borrower notice
thereof, or (y) Borrower obtains knowledge of such default; or

 

9.5                                 Other Indebtedness of Borrower.  Any
Applicable Indebtedness of Borrower (i) shall be declared to be or shall become
due and payable prior to the stated maturity thereof or (ii) shall not be paid
as and when the same becomes due and payable; or any other event of default

 

--------------------------------------------------------------------------------


 

shall occur and be continuing under any other Indebtedness Instrument (other
than a Loan Document) relating to any Indebtedness of Borrower in excess of
$15,000,000 and, if a cure period is applicable thereto, such default shall not
be cured within fifteen (15) days after the occurrence thereof; or

 

9.6                                 Other Indebtedness of other Loan Parties.

 

Any Applicable Indebtedness of any Primary Obligor or other Loan Party (i) shall
be declared to be or shall become due and payable prior to the stated maturity
thereof or (ii) shall not be paid as and when the same becomes due and payable;
or any other event of default shall occur and be continuing under any other
Indebtedness Instrument (other than a Loan Document) relating to any
Indebtedness of such Person in excess of $15,000,000 and, if a cure period is
applicable thereto, such default shall not be cured within fifteen (15) days
after the occurrence thereof; or

 

9.7                                 Guaranty.  The breach by FCFC or any
Guarantor of any term or provision of, or the occurrence of any default under,
any Guaranty or other agreement, instrument or document delivered in connection
therewith to which FCFC or such guarantor is a party, which breach or default is
in the opinion of Agent, material, or any other such breach or default (other
than such a material breach or default) occurs and is not cured within the time,
if any, specified therefor therein or fifteen (15) days thereafter, if no such
time is specified or such time is less than fifteen (15) days; or if any such
Guaranty is at any time not in full force and effect; or if FCFC or any
Guarantor shall assert that it is not liable with respect to any Guaranty to
which it is a party;

 

9.8                                 Insolvency.  (i) Borrower, any Primary
Obligor or any other Loan Party (Borrower and each of the other foregoing
Persons other than any Non-Covered Entity being a “Section 9.8 Entity”) shall
make an assignment for the benefit of creditors or a composition with creditors;
or (ii) any Section 9.8 Entity shall admit in writing its inability to pay its
debts as they mature, shall file a petition in bankruptcy, shall be adjudicated
insolvent or bankrupt, shall petition or apply to any tribunal for the
appointment of any receiver, liquidator, trustee or custodian of or for it or
any of its Assets; or (iii) any application is made by any other Person for the
appointment of any receiver, liquidator, trustee or custodian for any
Section 9.8 Entity or for any of the Assets of any Section 9.8 Entity; or
(iv) any Section 9.8 Entity shall commence any proceedings relating to it under
any bankruptcy, reorganization, arrangement, readjustment of debt, receivership,
dissolution or liquidation law or statute of any jurisdiction, whether now or
hereafter in effect; or (v) there shall be commenced against any Section 9.8
Entity any such proceeding which shall remain undismissed for a period of sixty
(60) days or more, or any order, judgment or decree approving the petition in
any such proceeding shall be entered; or (vi) any Section 9.8 Entity shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in, any such proceeding or in the appointment of any receiver, liquidator,
trustee or custodian (other than a custodian under Non-Default Voluntary
Custodial Arrangements) of or for it or any of its Assets, or shall suffer any
such appointment to exist; or (vii) any Section 9.8 Entity shall take any action
for the purpose of effecting any of the foregoing; or any court of competent
jurisdiction shall assume jurisdiction with respect to any such proceeding or a
receiver or trustee or other officer or representative of a court or of
creditors, or any court, governmental officer or agency, shall under color of
legal authority, take and hold possession of any substantial part of the
property or Assets of any Section 9.8 Entity; or (viii) any Section 9.8 Entity
shall

 

--------------------------------------------------------------------------------


 

become insolvent (howsoever such insolvency may be evidenced) or shall be unable
to pay its debts as they mature (except that the occurrence of any condition set
forth in this clause (viii) with respect to FC Mexico, so long as FC Mexico is
paying its debts as they mature, shall not constitute an Event of Default under
this Section 9.8 unless the occurrence of any such condition with respect to FC
Mexico is an Event of Default under any other clause of this Section 9.8); or

 

9.9                                 Security Documents.  The breach by Borrower
or any other Loan Party of any term or provision of, or the occurrence of any
default under, any Security Document or other Loan Document (other than this
Agreement) or other agreement, instrument or document delivered in connection
therewith to which such Person is a party, which breach or default is in the
opinion of Agent, material, or any other such breach or default (other than such
a material breach or default) occurs and is not cured within the time, if any,
specified therefor therein or fifteen days thereafter, if no such time is
specified or such time is less than fifteen (15) days; or if any such Security
Document or Loan Document is at any time not in full force and effect; or any of
the Security Documents shall fail to grant to Agent on behalf of Lender the
Liens (if any) intended to be created thereby; or if any Loan Party shall assert
that it is not liable with respect to any Security Document to which it is a
party; or FCFC or any Primary Obligor shall assert that it is not liable as a
guarantor under the Guaranty to which it is party; or

 

9.10                           Notice of Charge.  Except as expressly permitted
pursuant to Section 7.3, if a notice of any Charge is filed of record with
respect to all or any of the Assets of Borrower, any Primary Obligor, any
Material Portfolio Entity or any Wholly-Owned Subsidiary (other than any REO
Affiliate); or

 

9.11                           Judgments.

 

(a)                                  Any final non-appealable judgment for the
payment of money in excess of $1,000,000 (after giving effect to any amount
covered by insurance as to which the insurer shall not have denied or questioned
its obligation to pay) shall be rendered against Borrower or any Primary Obligor
and the same shall remain in effect for a period of ten (10) days after entry of
such judgment; or

 

(b)                                 Final judgment for the payment of money in
excess of $1,000,000 shall be rendered against Borrower or any Primary Obligor,
and the same shall remain undischarged for a period of thirty (30) days during
which execution shall not be effectively stayed or diligently contested in good
faith by appropriate proceedings; or

 

(c)                                  If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due from Borrower in the currency
expressed to be payable herein (the “specified currency”) into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures Agent could purchase the specified currency with other such
currency at Agent’s New York branch on the Business Day that is on or
immediately following the day on which final judgment is entered.  The
obligations of Borrower in respect of any sum due to any Lender or Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or Agent, as the case may be, of any sum
adjudged to be so due in such other

 

--------------------------------------------------------------------------------


 

currency such Lender or Agent as the case may be, may in accordance with normal
banking procedures purchase the specified currency with such other currency.  If
the amount of the specified currency so purchased is less than the sum
originally due to such Lender or Agent, as the case may be, in the specified
currency, Borrower agrees, to the fullest extent it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or Agent, as the case may be, against such loss, and if the amount of the
specified currency so purchased exceeds the sum originally due to any Lender or
Agent, as the case may be, in the specified currency, such Lender or Agent, as
the case may be, agrees to remit such excess to Borrower.

 

9.12                           Stock Issuance or Transfer.  Except as expressly
permitted pursuant to the terms hereof, if any Subsidiary or Portfolio
Entity-50% issues to (except upon formation of a Person permitted by this
Agreement) or transfers to any Person any Stock or other Equity Interests; or

 

9.13                           ERISA.  Any ERISA Affiliate of Borrower or of any
other Applicable Person under Section 8.21 which is not a Subsidiary of Borrower
or such Applicable Person shall fail in the performance or observance of any
term, provision or agreement with respect to a Plan or Multiemployer Plan set
forth in Section 8.21 as if such ERISA Affiliate were a Subsidiary of Borrower
or an Applicable Person; or

 

9.14                           Material Effect Defaults.  To the extent that the
same does not constitute an Event of Default under any other provision of this
Section 9, a default by Borrower or any Primary Obligor shall occur under any
agreement, document or instrument (other than this Agreement or any of the other
Loan Documents) now or hereafter existing, to which Borrower or any Primary
Obligor is a party and the effect of such default could reasonably be expected
to have a Material Adverse Effect; or

 

9.15                           Change in Control.  A Change in Control shall
occur (for purposes hereof, a “Change in Control” shall mean the occurrence of
any of the following events after the date hereof:  (i) any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly,
or indirectly, of more than fifty percent (50%) of the aggregate voting power of
all classes of Capital Stock of Borrower or of FCFC entitled to vote generally
in an election of directors; (ii) Borrower or FCFC is merged with or into
another corporation or another corporation is merged with or into Borrower or
FCFC with the effect that immediately after such transaction the stockholders of
Borrower or FCFC, as the case may be, immediately prior to such transaction hold
less than a majority in interest of the total voting power entitled to vote in
the election of directors, managers or trustees of the entity surviving the
transaction; or (iii) to the extent not otherwise then constituting an Event of
Default, all or substantially all of the Assets of Borrower, FCFC or another
Primary Obligor are sold to any person or persons (as an entirety in one
transaction or a series of related transactions).  In the event that the
Borrower or any Affiliate at any time proposes entering into a transaction
which, if consummated, would constitute a Change in Control and therefore an
Event of Default under this Section 9.15, and seeks from the Agent a consent to
such transaction and waiver of such Event of Default, if the Agent, in its sole
and absolute discretion, agrees to grant such consent and waiver, the Agent
shall not condition such grant on an increase in the Contract Rate.  For the
avoidance of doubt, in no event does the

 

--------------------------------------------------------------------------------


 

immediately preceding sentence obligate the Agent to deliver such consent and
waiver, which may be granted only in the Agent’s sole and absolute discretion.
For purposes of this Section 9.15, “Capital Stock” of any Person means any and
all shares, interests, participations or other equivalents in the equity
(however designated) of such Person and any rights (other than debt securities
convertible into an equity interest), warrants or options to acquire an equity
interest in such Person; or

 

9.16                           Management.  If, without the prior written
consent of Lender, a Key Employee ceases to be employed full-time with FC
Servicing, Borrower or FC, such occurrence shall be an Event of Default unless
FC Servicing, Borrower or FC, as the case may be, employs a replacement officer
having the duties of such Key Employee acceptable to Lender in its reasonable
discretion within sixty (60) days after such Key Employee ceases to be employed;
or

 

9.17                           Court Orders.  To the extent not otherwise
constituting an Event of Default, if Borrower, any Primary Obligor or any other
Loan Party is enjoined, restrained or in any way prevented by court order from
conducting all or any material part of its business or affairs and such Person
consents (by action, inaction or otherwise) to such order or such order remains
in effect for a period of thirty (30) days; or

 

9.18                           Dissolution.  If Borrower, any Primary Obligor or
any other Loan Party shall dissolve, fully liquidate or suspend or discontinue
its business other than as contemplated by this Agreement; then, and in any such
event, and at any time thereafter, if any Event of Default shall then be
continuing, Agent may (and shall, if instructed in writing by the Majority
Lenders) by written notice to Borrower declare the principal of and accrued
interest on the Loans of Borrower to be, whereupon the same shall forthwith
become, due and payable without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by Borrower; provided that, if any
Event of Default described in Section 9.8 shall occur with respect to Borrower,
the result which would otherwise occur only upon the giving of written notice by
Agent to Borrower as herein described shall occur automatically, without the
giving of any such notice; further provided that notwithstanding the foregoing,
Agent and Lenders acknowledge that it is contemplated that the Borrower, Primary
Obligors, Loan Parties and Portfolio Entities will be liquidating their assets
and that any Primary Obligor, Loan Party or Portfolio Entity may be dissolved or
merged into another Primary Obligor, Loan Party or Portfolio Entity upon the
liquidation of all assets of any such Person that can reasonably be expected to
be collected or sold and that no such action will be a violation of this
Section or a Default or Event of Default.

 

Section 10.                                      GENERAL REPRESENTATIONS AND
WARRANTIES AND RELATED COVENANTS.

 

In order to induce Lenders to enter into this Agreement, to maintain the Loans
and to maintain the Letters of Credit, provided for herein, each Loan Party
party hereto makes the following representations, covenants and warranties, both
as of the Execution Date and (after giving effect to the transactions
contemplated hereby to occur on the Effective Date) as of the Effective Date
(unless otherwise specified), which representations, covenants and warranties
shall survive the execution and delivery of this Agreement and the other
documents and instruments referred to herein:

 

--------------------------------------------------------------------------------


 

10.1         Organization.

 

(a)           Borrower, each Primary Obligor, and FLBG is and at all times
hereafter shall be a corporation or limited liability company, as the case may
be, duly organized and validly existing and in good standing under the laws of
its jurisdiction or organization and qualified or licensed to do business and in
good standing in all states in which the laws thereof require Borrower to be so
qualified and/or licensed and in which the failure to so qualify could have a
Material Adverse Effect, including, without limitation, the State of Texas. 
Schedule 10.1(a) identifies each jurisdiction in which Borrower has qualified or
been licensed to do business and describes the nature and current status of any
such qualification or license.

 

(b)           Each Primary Obligor and each Portfolio Entity and each other Loan
Party is a corporation or limited liability company or a limited partnership,
duly organized and validly existing and in good standing under the laws of the
state or foreign jurisdiction of its organization.

 

(c)           Each Primary Obligor and other Loan Party is and at all times
hereafter shall be qualified or licensed to do business and in good standing in
all states in which the laws thereof require such Primary Obligor and such other
Loan Party to be so qualified and/or licensed.

 

(d)           Each Portfolio Entity is and at all times hereafter shall be
qualified or licensed to do business and in good standing in all states in which
the laws thereof require such Portfolio Entity to be so qualified and/or
licensed and in which the failure to so qualify could have a Material Adverse
Effect.  Schedule 10.1(d) identifies each jurisdiction in which each Primary
Obligor, Portfolio Entity, Related Entity and each other Loan Party has
qualified or been licensed to do business and describes the nature and current
status of any such qualification or license.

 

(e)           Schedule 10.1(e) lists all Shareholder Agreements to which
Borrower, any Subsidiary, any Portfolio Entity-50% or any other holder of any
Equity Interest in a Pledged Entity is a party.

 

10.2         Entity Power.

 

(a)           Borrower has the right, power and capacity and is duly authorized
and empowered to enter into, execute, deliver and perform this Agreement and the
other Loan Documents to which it is a party.

 

(b)           Each Primary Obligor and each other Loan Party has the right,
power and capacity and is duly authorized and empowered to enter into, execute,
deliver and perform those Loan Documents to which it is a party.

 

10.3         Violation of Charter Documents.

 

(a)           The execution, delivery and/or performance by Borrower of this
Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate and

 

--------------------------------------------------------------------------------


 

shareholder action and none of such execution, delivery, performance or
consummation shall, by the lapse of time, the giving of notice or otherwise,
constitute a violation of any Legal Requirement or a breach of any provision
contained in the Charter Documents of Borrower, or contained in any agreement,
instrument or document to which Borrower is now or hereafter a party or by which
it or any of its Assets is or may become bound, other than agreements,
instruments or documents that are immaterial to Borrower and the breach of which
could not have a Material Adverse Effect.

 

(b)           The execution, delivery and/or performance by each Primary Obligor
and other Loan Party of each Loan Document to which it is a party and the
consummation of each such Person of the transactions contemplated hereby have
been duly authorized by all necessary corporate, partnership or limited
liability company action (as the case may be) and other action by the holders of
the Equity Interests thereof and none of such execution, delivery, performance
or consummation shall, by the lapse of time, the giving of notice or otherwise,
constitute a violation of any Legal Requirement or a breach of any provision
contained in the Charter Documents of such Primary Obligor or such other Loan
Party, or contained in any agreement, instrument or document to which such
Primary Obligor or such other Loan Party is now or hereafter a party or by which
it or any of its Assets is or may become bound, other than agreements,
instruments or documents that are immaterial to such Primary Obligor and other
Loan Party and the breach of which could not have a Material Adverse Effect.

 

10.4         Enforceability.

 

(a)           This Agreement and the other Loan Documents to which Borrower is a
party are and will be the legal, valid and binding agreements of Borrower,
enforceable in accordance with their respective terms, except as enforcement
thereof may be subject to the effect of applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, and to general principles of equity (regardless of whether such
enforcement is sought in a proceeding in equity or at law); and

 

(b)           Those other Loan Documents to which each other Loan Party is a
party are and will be the legal, valid and binding agreements of such Loan
Party, enforceable in accordance with their respective terms, except as
enforcement thereof may be subject to the effect of applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally, and to general principles of equity (regardless of whether
such enforcement is sought in a proceeding in equity or at law).

 

10.5         Ownership.

 

(a)           Schedule 10.5(a) sets forth all classes of Stock of Borrower, as
of December 31, 2010, the shareholders thereof (other than members of the
general public), addresses of each shareholder, and number of shares owned by
each Shareholder as of such date;

 

(b)           Schedule 10.5(b) sets forth all classes of Stock and/or other
Equity Interests (other than options, warrants and rights to acquire Stock or
other Equity Interests) issued by each Primary Obligor, each Portfolio Entity
and each Related Entity, the shareholders

 

--------------------------------------------------------------------------------


 

and other equity holders thereof, and the addresses, number of shares and/or
partnership interests owned by each Shareholder or equity holder.

 

(c)           Schedule  10.5(c) sets forth all options, warrants and other
rights to acquire Stock or other Equity Interests of Borrower, any Primary
Obligor, any Portfolio Entity, any Related Entity and any other Pledged Entity,
the nature of such option, warrant or right and the conditions for the exercise
thereof.  Lenders hereby expressly consent to the transfer, issuance or
conveyance of Stock and/or other Equity Interests of Borrower in accordance with
such options, warrants and rights; provided that the same does not result in a
Change of Control.

 

(d)           All Equity Interests of Borrower, each Primary Obligor, each
Portfolio Entity, each Related Entity and each other Loan Party have been duly
and validly issued, are fully paid and are non-assessable.

 

10.6         Fictitious Names.

 

(a)           Each of the fictitious names, if any, used by Borrower during the
five (5) year period preceding the Execution Date is set forth on Schedule 10.6
attached hereto (as amended from time to time) and none of such fictitious names
are registered trademarks or tradenames with the U.S. Patent and Trademark
Office, except as set forth in Schedule 10.6;

 

(b)           Each of the fictitious names, if any, used by each Primary
Obligor, Material Portfolio Entity and any other Loan Party, during the five
(5) year period preceding the Execution Date is set forth on Schedule 10.6
attached hereto (as amended from time to time), and none of such fictitious
names are registered trademarks or trade names with the U.S. Patent and
Trademark Office; provided that, variations on the corporate name of any Primary
Obligor, Portfolio Entity or any other Loan Party in states where used solely
for qualifying to do business therein shall and have been excluded from such
schedule, with Lender’s consent and approval.

 

10.7         Title.

 

(a)           Schedule 10.7 is a true, accurate and complete list of all Liens
relating to the Collateral on the Execution Date and Effective Date.

 

(b)           Each of First X and First B shall at all times own fee title to
its respective holdings of real estate subject to no liens other than the
Permitted Liens.

 

(c)           Borrower, each Primary Obligor, Portfolio Entity and other Loan
Party shall at all times have indefeasible and merchantable title to and
ownership of all of its Assets except to the extent the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

 

10.8         Financial Warranty.  Except as set forth on Schedule 10.8, Borrower
(a) is paying its debts as they mature, (b) owns property which, at a fair
valuation, is greater than the sum of its debt, and (c) has capital sufficient
to carry on its business and transactions and all businesses and transactions in
which it is about to engage. Except as set forth on Schedule 10.8, each Primary
Obligor and each Material Portfolio Entity: (i) is paying its respective debts
as they mature, (ii) owns property which, at a fair valuation, is greater than
the sum of its debt and (iii)

 

--------------------------------------------------------------------------------


 

has capital sufficient to carry on its business and transactions and all
businesses and transactions in which it is about to engage.

 

10.9         Proceedings.  Except as set forth on Schedule 10.9, there are no
actions or proceedings which are pending or threatened against Borrower, any
Primary Obligor, any Material Portfolio Entity or any other Loan Party which
could reasonably be expected to have a Material Adverse Effect.  None of the
actions or proceedings referred to on Schedule 10.9 could have a Material
Adverse Effect.

 

10.10       Government Contracts.  Except as set forth on Schedule 10.10,
neither Borrower nor any Primary Obligor, Material Portfolio Entity or other
Loan Party is a party to any government contracts.

 

10.11       Adequate Licenses.  Borrower, and each Primary Obligor, Portfolio
Entity and other Loan Party possesses adequate Assets, licenses, patents,
copyrights, trademarks and trade names to continue to conduct its business as
previously conducted by it and as contemplated in the foreseeable future except
such licenses, patents, copyrights, trademarks and trade names the failure of
which to obtain could not be reasonably expected to have a Material Adverse
Effect.

 

10.12       Government Permits; Approvals and Consents.

 

(a)           Except for matters which could not result in a Material Adverse
Effect, Borrower and each Primary Obligor, each Portfolio Entity and each other
Loan Party has been and is in good standing with respect to and has obtained all
governmental permits, certificates, consents and franchises necessary to
continue to conduct its business as previously conducted prior to the date
hereof and prior to the Execution Date and to own or lease and operate its
properties as now owned or leased by it.  None of said permits, certificates,
consents or franchises contain any term, provision, condition or limitation more
burdensome than such as are generally applicable to Persons engaged in the same
or similar business as the applicable Person.

 

(b)           Except for those consents and other items set forth on Schedule
10.12, neither Borrower nor any Primary Obligor, Material Portfolio Entity or
other Loan Party requires the approval, consent, waiver, order, permission,
license, authorization, registration or validation of, or filing with or
exemption by, any Government Authority or any other Person (including but not
limited to shareholders, partners, members, equity owners, holders of
Indebtedness Instruments, or any owner of any lien upon the Assets of any one or
more of them or their Affiliates) for the execution and delivery of, and the
consummation of the transactions contemplated by, this Agreement and the other
Loan Documents, including but not limited to the borrowing of any Loans, the
pledge of the Collateral, and the payment and performance of all Obligations. 
Each Borrower and each other Primary Obligor, Material Portfolio Entity and
other Loan Party have received the consents and other items described on
Schedule 10.12 and has delivered a copy thereof to Agent, which consents are in
full force and effect, unmodified and unamended on the date hereof and on the
Execution Date.

 

10.13       Charge; Restrictions.

 

(a)           On the Execution Date and on the Effective Date, none of Borrower,
any Primary Obligor, any Portfolio Entity or any other Loan Party is a party to
(nor are any of such

 

--------------------------------------------------------------------------------


 

Person’s Assets otherwise subject to) any contract or agreement or restriction,
judgment, decree or order that could have a Material Adverse Effect.

 

(b)           On the Execution Date and on the Effective Date, none of Borrower,
nor any Primary Obligor, Material Portfolio Entity, or any other Loan Party is
subject to (nor are any such Person’s Assets otherwise subject to) any Charge
(other than Charges owed by First B or First X).

 

10.14       Compliance with Laws.  Except for matters which could not result in
a Material Adverse Effect, neither Borrower nor any Primary Obligor nor any
Portfolio Entity nor any other Loan Party is in violation of any applicable
statute, regulation, order or ordinance of the United States of America, of any
state, city, town, municipality, county or of any other jurisdiction, or of any
agency thereof, including the Federal Reserve Board, in any respect.

 

10.15       Compliance with Indebtedness Instruments.  Other than those defaults
set forth on Schedule 10.15, Borrower is not in default under any Indebtedness
Instrument or any other material agreement to which it is a party.  Other than
those defaults set forth on Schedule 10.15, no Primary Obligor, Material
Portfolio Entity, or any other Loan Party is in default under any Indebtedness
Instrument.

 

10.16       Financials.  The Financial Statements delivered by Borrower, any
Primary Obligor, Material Portfolio Entity or any other Loan Party to Agent,
fairly and accurately present the Assets, liabilities and financial conditions
and results of operations of Borrower, and such other Persons described therein
as of and for the periods ending on such dates and have been prepared in
accordance with GAAP applied on a basis consistently followed in all material
respects throughout the periods involved.

 

10.17       Tax Returns.  Borrower and each other member of the Consolidated
Group has filed or caused to be filed all tax returns which are required to be
filed, and has paid all Charges shown to be due and payable on said returns or
on any assessments made against it or any of its property, and all other Charges
imposed on it or any of its properties by any Governmental Authority, except for
Charges arising at any time after the Effective Date, which Borrower is
disputing in accordance with the final sentence of Section 7.3.

 

10.18       No Material Adverse Change.  Except as set forth in Schedule 10.18,
since December 31, 2010, no event or circumstance has occurred that had, has or
could reasonably be expected to have a Material Adverse Effect.

 

10.19       No Indebtedness.  None of Borrower, any Primary Obligor, Portfolio
Entity, Wholly-Owned Subsidiary or other Loan Party (i) has any Indebtedness
except for Indebtedness described in Schedule 10.19, Schedule 10.20 and Schedule
8.12(a) and except for Indebtedness permitted by this Agreement which (other
than in the case of MCS, any Latin American Acquisition Entity  or any European
Acquisition Entity) is reflected in the most recent Financial Statements
delivered pursuant to 7.1(a) or (b) (except for any such Indebtedness permitted
by this Agreement (x) incurred since such most recent Financial Statements were
delivered, or (y) constituting unsecured trade payables arising in the ordinary
course of business since the dates reflected in the December 31, 2010 Financial
Statements that is not Indebtedness for borrowed

 

--------------------------------------------------------------------------------


 

money or Indebtedness of any REO Affiliate to its REO Parent evidenced by a note
payable to such REO Parent and in each case, only to the extent, if any, not
required by GAAP to be reflected in Financial Statements) or (ii) has guaranteed
any indebtedness or entered into or issued any Guaranty Equivalent (other than
as a result of the endorsement of any instrument of items of payment for deposit
or collection in the ordinary course of business or as otherwise expressly
permitted pursuant to the terms hereof) in respect of the obligations of any
Person.

 

10.20       Affiliate Notes.  Attached hereto as Schedule 10.20 is a true,
accurate and complete schedule of all promissory notes made by any Affiliate
payable to the order of Borrower, a Wholly-Owned Subsidiary, a Portfolio Entity
or a Related Entity, other than the Pledged Notes and the Excluded Notes.

 

10.21       No Liability on Lenders or Agent.  None of the execution, delivery
and performance by Borrower or any other Loan Party of this Agreement and/or the
other Loan Documents will impose on or subject any of the Lenders or the Agent
to any liability, whether fixed or contingent, in respect of any Environmental
Law, whether relating to the operation of Borrower’s business or otherwise. 
None of the Lenders’ or the Agent’s exercise of any of the rights or remedies
described in this Agreement or in any of the other Loan Documents shall
constitute a breach of any provision contained in any agreement, instrument or
document concerning the assignment or license of, or the payment of royalties
for, any patents, patent rights, trade names, trademarks, trade secrets,
know-how, copyrights or any other form of intellectual property now or at any
time or times hereafter protected as such by any applicable law.

 

10.22       Affiliates.  Schedule 10.22 attached hereto is a true, accurate and
complete schedule of Borrower’s Affiliates as of the Effective Date, together
with a description of Borrower’s relationship to each such Affiliate.

 

10.23       Real Property; Environmental Issues.  Except as set forth on
Schedule 10.23, neither Borrower any Loan Party, any Primary Obligor, any
Portfolio Entity or any Related Entity other than First X, First B, FCS
Creamer, Ltd., FCS Wood Ltd., and FCS Wildhorse Ltd., FCS Lancaster Ltd., the
Crestone Portfolio Entities and Persons owned by the Crestone Portfolio
Entities, Brazos River Partnership One, L.P., any REO Affiliate, any Latin
American Acquisition Entity or European Acquisition Entity now owns or, in the
case of US Persons, leases or at any time in the five (5) years preceding the
Execution Date has owned or leased any real property.  Neither Borrower, any
Primary Obligor, any Portfolio Entity, any Related Entity, any Immaterial
Entity, or any other Loan Party has received a summons, citation, notice, or
directive from the Environmental Protection Agency or any other Governmental
Authority concerning any action or omission resulting in the releasing, or
otherwise disposing of hazardous waste or hazardous substances into the
environment with respect to any real property.

 

10.24       Investment Company Act and Public Utility Holding Company Act. 
Neither Borrower nor any Primary Obligor nor any other Loan Party or the
entering into of any Loan Documents, nor the issuance of the Notes is subject to
any of the provisions of the Investment Company Act of 1940, as amended. 
Neither Borrower nor any Primary Obligor or any other Loan Party is a “holding
company” as defined in the Public Utility Holding Company Act of

 

--------------------------------------------------------------------------------


 

1935, as amended, or subject to any other federal or state statute or regulation
limiting its ability to incur Indebtedness for money borrowed.

 

10.25       Disclosure.  Neither this Agreement nor any other Loan Document nor
any statement, list, certificate or other document or information, nor any
schedules to this Agreement or any other Loan Document, delivered or to be
delivered to Lender or Agent, contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary to make
statements contained herein or therein, in light of the circumstances in which
they are made, not misleading.  Copies of all documents delivered to Lender
and/or Agent pursuant to this Section 10 or any other provision of this
Agreement are true, correct and complete copies thereof and include all
amendments, restatements, supplements and other modifications thereto and
thereof.

 

10.26       Qualification.

 

(a)           Solely by reason of (and without regard to any other activities of
Lender and/or Agent in any state in which Assets of Borrower, any Primary
Obligor, any Portfolio Entity, any Related Entity or other Loan Party are
located) the entering into and performance of this Agreement, the Notes, the
other Loan Documents and the documents, instruments and agreements delivered in
connection therewith by Lender and/or Agent will not constitute doing business
by Lender and/or Agent in any of such states or result in any liability of
Lender and/or Agent for taxes or other governmental charges; and qualification
by Lender and/or Agent to do business in such jurisdiction is not necessary in
connection with, and the failure to so qualify will not affect, the enforcement
of, or exercise of any rights or remedies under, any of such documents.

 

(b)           No “business activity,” “doing business” or similar report or
notice is required to be filed by the Lender and/or Agent in any such
jurisdiction in connection with the Loans or the transactions contemplated by
this Agreement or any other Loan Document, and the failure to file any such
report or notice will not affect the enforcement of, or the exercise of any
rights or remedies under, this Agreement or any of the other Loan Documents.

 

(c)           SEC Filings.  Borrower has made available to the Agent and Lender
each form, registration statement, schedule, report, proxy statement and
document required to be filed by FCFC with the SEC since January 1, 2006
(collectively, the “SEC Reports”).  Except as set forth on Schedule 10.26, the
SEC Reports (i) at the time filed, complied in all material respects with the
applicable requirements of the Securities Laws and (ii) did not at the time they
were filed (or if amended or superseded by a filing prior to the date of this
Agreement, then on the date of such filing) contain any untrue statement of a
material fact or omit to state a material fact required to be stated in the SEC
Reports or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  FCFC is the only
Loan Party required to file pursuant to the Exchange Act.  Since January 1,
2006, FCFC has made all filings with the SEC in a timely manner (except as set
forth on Schedule 10.26, each of which filing deficiencies was subsequently
cured in a manner that brought FCFC into full compliance with law) as required
by law and no event has occurred that requires an additional filing or any
amendment to a prior filing, which has not been made or filed.

 

--------------------------------------------------------------------------------


 

10.27       Federal Reserve Margin Regulations; Use of Proceeds.

 

(a)           Neither Borrower nor any Primary Obligor, any Portfolio Entity,
any Related Entity or any other Loan Party or member of the Consolidated Group
or Subsidiary of any of the foregoing is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any margin stock (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System).  No part of the proceeds
of any Loan will be used to purchase or carry any such margin stock or to extend
credit to others for the purpose of purchasing or carrying any such margin
stock.

 

(b)           Neither the Loans nor the use of proceeds therefrom will result in
a violation of any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended), or any
ruling issued thereunder or any enabling legislation or Presidential Executive
Order in connection therewith.

 

10.28       Intellectual Property.  All patents, trademarks, registered
copyrights and trade names of Borrower, each Primary Obligor, each Material
Portfolio Entity and each other Loan Party are listed in Schedule 10.28 to this
Agreement; all of those so listed are in full force and effect.  If any member
of the Consolidated Group at any time acquires, establishes, invents or develops
any patent, trademark, copyright or trade name that is or becomes material to
such Person’s business or operations, it will promptly notify Agent of same and
take such action as Agent shall request to grant to Collateral Agent or Agent on
behalf of Lender a perfected, first priority security interest in the same.

 

10.29       Compliance with ERISA.  No Loan Party or Subsidiary, other than FC
Servicing or Borrower and Subsidiaries that are not Portfolio Entities has or
shall at any time have any employees.  Schedule 10.29 describes the Pension
Plans to which Borrower or any ERISA Affiliates may have obligations.  Each Loan
Party and each ERISA Affiliate and each Plan and the trusts maintained pursuant
to such plans are in compliance in all material respects with the presently
applicable provisions of Sections 401 through and including 417 of the Code and
of ERISA and (i) no event which constitutes a Reportable Event as defined in
Section 4043 of ERISA has occurred and is continuing with respect to any Plan
which is or was covered by Title IV of ERISA, (ii) no Plan which is subject to
Part 3 of Subtitle B of Title 1 of ERISA has incurred any “accumulated funding
deficiency” (within the meaning of Section 302 of ERISA or Section 412 of the
Code) whether or not waived, and (iii) no written notice of liability has been
received with respect to any Loan Party or any Subsidiary for any “prohibited
transaction” (within the meaning of Section 4975 of the Code or Section 406 of
ERISA), nor has any such prohibited transaction resulting in liability to any
Loan Party or ERISA Affiliate occurred.

 

Neither any Loan Party nor any ERISA Affiliate (i) has incurred any liability to
the PBGC (or any successor thereto under ERISA), or to any trustee of a trust
established under Section 4049 of ERISA, in connection with any Plan (other than
liability for premiums under Section 4007 or ERISA), (ii) has incurred any
withdrawal liability under Subtitle E of Title IV of ERISA in connection with
any Plan which is a Multiemployer Plan, nor (iii) has contributed or has been
obligated to contribute on or after September 26, 1980, to any “multiemployer
plan” (within the meaning of Section 3(37) of ERISA) which is subject to Title
IV of ERISA.

 

--------------------------------------------------------------------------------


 

The consummation of the transactions contemplated by this Agreement (i) will not
give rise to any liability on behalf of any Loan Party or any ERISA Affiliate
under Title IV of ERISA to the PBGC (other than ordinary and usual PBGC premium
liability), to the trustee of a trust established pursuant to Section 4049 of
ERISA, or to any Multiemployer Plan, and (ii) will not constitute a “prohibited
transaction” under Section 406 of ERISA or Section 4975 of the Code.

 

10.30       The Security Documents.

 

(a)           Each Security Document heretofore delivered grants, and each
Security Document hereafter delivered when delivered will grant a Lien in the
properties or rights intended to be covered thereby (the “Collateral”) which
(i) will constitute a valid and enforceable security interest under the Uniform
Commercial Code of the State (x) in which the Collateral is located and (y) by
which any Security Document is governed (as applicable, the “UCC”), (ii) will be
entitled to all of the rights, benefits and priorities provided by the UCC, and
(iii) when such Security Documents or financing statements with respect thereto
are filed and recorded as required by the UCC, will be superior and prior to the
rights of all third Persons now existing or hereafter arising whether by way of
mortgage, pledge, lien, security interest, encumbrance or otherwise, except for
Permitted Liens, and will provide Agent and Lenders the first priority.  All
such action as is necessary in law has been taken, or prior to the Effective
Date will have been taken, to establish and perfect the security interest of
Agent and Lenders in the Collateral and to entitle Lenders or Agent on behalf of
Lenders to exercise the rights and remedies provided in each of the Security
Documents and the UCC, as applicable, and no filing, recording, registration or
giving of notice or other action is required in connection therewith except such
as has been made or given or will have been made or given prior to such dates. 
All filing and other fees and all recording or other tax payable with respect to
the recording of any of the Security Documents and UCC financing statements have
been paid or provided for.

 

(b)           In furtherance (and not in limitation) of Section 10.30(a), after
giving effect to the Pledge Agreements and Security Agreements listed on
Schedule 10.30(b), Borrower and each Primary Obligor will have granted
Collateral Agent a Lien of the first priority on (x) each Pledged Note and on
each other note, instrument or other evidence of indebtedness, other than any
Excluded Note, in which it has any right, title or interest; and (y) each Equity
Interest, other than Equity Interests in Excluded Entities, in which it has any
right, title or interest, including, without limitation, each Equity Interest
issued to it by any Portfolio Entity acquiring any Asset Pool.

 

10.31       Other Loan Documents.  All representations and warranties contained
in the other Loan Documents are true and correct.

 

10.32       Fee Agreements.  Attached hereto as Schedule 10.32 is a true,
accurate and complete schedule, as of the Effective Date, of all Fee Agreements
to which Borrower or any Primary Obligor, or Material Portfolio Entity is a
party.

 

10.33       Securitization Agreements.  Attached hereto as Schedule 10.33 is a
true, accurate and complete schedule as of the Execution Date of all sales and
servicing agreements and similar

 

--------------------------------------------------------------------------------


 

agreements relating to securitizations to which Borrower, any Primary Obligor or
any other Subsidiary of Borrower is a party.

 

10.34       Immaterial Entities.  Schedule 10.34 lists each Affiliate of
Borrower that does not engage in any business and that has assets of with a fair
market value of less than $100,000.  The aggregate fair market value of Assets
of all entities listed on Schedule 10.34 does not exceed $1,500,000.

 

10.35       Waterfall Restrictions.  No loan agreement or other borrowing
arrangement of any Portfolio Entity contains any provision (x) pursuant to which
such agreement or arrangement would cross-default to a loan agreement or other
borrowing arrangement of any other Portfolio Entity or to a different loan
agreement or other borrowing arrangement of such Portfolio Entity or (y) which
would in any way restrict, reduce or prohibit distributions by a Portfolio
Entity on account of any event or condition with respect to any Affiliate of
such Portfolio Entity or with respect to that Portfolio Entity under any other
borrowing or credit arrangement.

 

10.36       Wholly Owned Subsidiary Interests.  Attached as Schedule 10.36
hereto is a true and complete list, as of the Effective Date, of each
Wholly-Owned Subsidiary which owns Equity Interests issued by any other Person
other than an REO Affiliate of such Wholly-Owned Subsidiary.

 

10.37       REO Affiliates.  Attached as Schedule 10.37 hereto is a true and
complete list, as of the Effective Date, of each REO Affiliate.

 

10.38       Material Portfolio Entities.  Attached hereto as Schedule 10.38 is a
true and complete list, as of the Effective Date, of each Material Portfolio
Entity.

 

10.39       Subordinated Pledge Agreement.  The Subordinated Pledge Agreement
executed contemporaneously herewith grants a Lien in the Released Collateral
which is subordinate to the liens securing the indebtedness under the BA Credit
Agreement pursuant to the terms of the Intercreditor Agreement and which
(i) will constitute a valid and enforceable security interest under the Uniform
Commercial Code of the State (x) in which the Collateral is located and (y) by
which the Subordinated Pledge Agreement is governed (as applicable, the “UCC”),
(ii) will be entitled to all of the rights, benefits and priorities provided by
the UCC subject to the terms of the Intercreditor Agreement, and (iii) when such
Subordinated Pledge Agreement or financing statements with respect thereto are
filed and recorded as required by the UCC, will be superior and prior to the
rights of all third Persons now existing or hereafter arising whether by way of
mortgage, pledge, lien, security interest, encumbrance or otherwise, except for
the senior Lien granted pursuant to the BA Credit Agreement and related loan
documents, security agreements and filings as contemplated by the BA Credit
Agreement and the Intercreditor Agreement.  All such action as is necessary in
law has been taken, or prior to the Effective Date will have been taken, to
establish and perfect the security interest of Agent and Lenders in the Released
Collateral and to entitle Lenders or Agent on behalf of Lenders to exercise,
subject to the terms of the Intercreditor Agreement, the rights and remedies
provided in the Subordinated Pledge Agreement and the UCC, as applicable, and no
filing, recording, registration or giving of notice or other action is required
in connection therewith except such as has been made or given or will have been
made or given prior to such dates.  All filing and other fees and all recording
or other

 

--------------------------------------------------------------------------------


 

tax payable with respect to the recording of any of the Subordinated Pledge
Agreement and UCC financing statements have been paid or provided for.

 

Section 11.             AGENT.

 

11.1         Appointment.  Lender hereby irrevocably appoints Bank of Scotland
plc, acting through its New York branch, to act as Agent hereunder and as
Collateral Agent, subject to the Collateral Agency Agreement (in such capacity,
the “Collateral Agent”), “Assignee” and “Secured Party” (or in any other similar
representative capacity designated in any Security Document) under the Security
Documents.  Lender hereby irrevocably authorizes, and each holder of any Note by
the acceptance of such Note shall be deemed irrevocably to authorize, Agent to
take such action on its behalf under the provisions of this Agreement, the Note,
the Security Documents, the other Loan Documents and any other instruments and
agreements referred to therein and to exercise such powers thereunder as are
specifically delegated to or required of it by the terms thereof and such other
powers as are reasonably incidental thereto; provided that, Agent shall not take
any action to realize upon any security interest in any of the Collateral, or
release any substantial portion of the Collateral, without the consent of the
Majority Lenders.  Agent may perform any of its duties under any of the Loan
Documents by or through its agents or employees.

 

11.2         Nature of Duties.  Agent shall have no duties or responsibilities
except those expressly set forth in the Loan Documents.  Neither Agent nor any
of its officers, directors, employees or agents shall be liable to Lender for
any action taken or omitted by it under any of the Loan Documents, or in
connection therewith unless caused by its or their gross negligence or willful
misconduct.  Nothing in the Loan Documents, expressed or implied, is intended to
or shall be so construed as to impose upon Agent any obligations in respect of
the Loan Documents except as expressly set forth therein.  The duties of Agent
under the Loan Documents shall be mechanical and administrative in nature and
Agent shall not have by reason of its duties under the Loan Documents a
fiduciary relationship in respect of Lender.  Agent agrees to deliver promptly
to Lender (i) copies of notices received by it pursuant to Sections 7.1, 7.2 and
7.11 of this Agreement, and (ii) copies of all documents required to be
delivered hereunder by Borrower to Lender directly but that are not so delivered
to Lender (but were delivered to Agent) if Lender notifies Agent that it has not
received such document or documents, specifying the same.

 

11.3         Lack of Reliance.  Independently and without reliance on Agent,
Lender to the extent it deems appropriate has made and shall continue to make
(i) its own independent investigation of the financial condition and affairs of
the Loan Parties in connection with the making and the continuance of the Loans
hereunder and the taking or not taking of any action in connection herewith,
(ii) its own appraisal of the creditworthiness of the Loan Parties and (iii) its
own independent investigation and appraisal of the Collateral; and, except as
expressly provided in the Loan Documents, Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide Lender
with any credit or other information with respect thereto, whether coming into
its possession before the date hereof or at any time or times thereafter.  Agent
shall not be responsible to Lender for any recitals, statements, representations
or warranties herein or in any certificate or other document delivered in
connection herewith or for the authorization, execution, effectiveness,
genuineness, validity, enforceability, perfection, collectibility, or
sufficiency of any of the Loan Documents, the financial condition of the Loan

 

--------------------------------------------------------------------------------


 

Parties or the condition of any of the Collateral, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of any of the Loan Documents, the financial condition
of the Loan Parties or the existence or possible existence of any Event of
Default or Default.

 

11.4         Certain Rights.  If Agent requests instructions from Lender or
Majority Lenders with respect to any interpretation, act or action (including
failure to act in connection with this Agreement or any of the other Loan
Documents) Agent shall be entitled to refrain from such act or taking such
actions unless and until it shall have received instructions from Lender or the
Majority Lenders, as the case may be; and Agent shall not incur liability to any
Person by so refraining.  Without limiting the foregoing, Lender shall not have
any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting hereunder or under any of the other Loan Documents in
accordance with the instructions of the Majority Lenders (as to matters
requiring the consent of the Majority Lenders) or all Lenders (as to matters
requiring the consent of all Lenders).  Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless, if it
requests, it shall first be indemnified to its satisfaction by Lender against
any and all liability and expense which may be incurred by it by reason of
taking, continuing to take or not taking any such action.

 

11.5         Reliance.  Agent shall be entitled to rely upon any written notice
or any telephone message believed by it to be genuine or correct and to have
been signed, sent or made by the proper Person, and, with respect to all legal
matters pertaining to the Loan Documents and its duties thereunder, upon advice
of counsel selected by it.

 

11.6         Indemnification.  To the extent Agent is not reimbursed or
indemnified by Borrower, Lenders will reimburse and/or indemnify Agent, in
proportion to the aggregate amount of their respective Loans outstanding under
this Agreement, for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred or sustained
by or asserted against Agent, acting pursuant hereto or any of the other Loan
Documents in its capacity provided for in this Section 11, in any way relating
to or arising out of this Agreement, or any of the other Loan Documents,
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct.  The obligations of Lender under this Section 11.6 shall
survive the repayment of the Notes and the Loans and the termination of this
Agreement and the other Loan Documents.

 

11.7         Agent, Individually.  With respect to its obligations under this
Agreement, the Loans made by it and any Note issued to or held by it, Agent
shall have and may exercise the same rights and powers hereunder and is subject
to the same obligations and liabilities as and to the extent set forth herein
for any other Lender or holder of a Note.  The terms “Lender”, “holders of
Notes” or any similar terms shall, unless the context clearly otherwise
indicates, not exclude Agent in its individual capacity as a Lender or holder of
a Note.  Agent may accept deposits from, lend money to, and generally engage in
any kind of banking, trust or other business with the Loan Parties and their
Subsidiaries as if it were not acting pursuant hereto, and may accept fees and
other consideration from the Loan Parties and their Subsidiaries for services

 

--------------------------------------------------------------------------------


 

as Agent in connection with this Agreement and the other Loan Documents and for
services otherwise than as Agent without having to account for the same to
Lender.

 

11.8         Holders of Notes.  Agent may deem and treat the payee of any Note
as the owner thereof for all purposes hereof unless and until a written notice
of the assignment or transfer thereof shall have been received by Agent.  Any
request, authority or consent of any Person, who at the time of making such
request or of giving such authority or consent is the payee of any Note, shall
be conclusive and binding on any subsequent holder, transferee, assignee or
payee of such Note or of any Note or Notes issued in exchange therefor.

 

11.9         Resignation.  Agent may resign at any time from the performance of
all its functions and duties hereunder and under the other Loan Documents by
giving thirty (30) days prior written notice to Borrower and Lender.  Such
resignation shall take effect upon the expiration of such 30-day period or upon
the earlier appointment of a successor.  Notwithstanding any such resignation,
the provisions of Sections 11.6 and 12.3 shall inure also to the benefit of each
Agent who has so resigned with respect to the period it served as Agent.  In
case of the resignation of Agent, the Majority Lenders, with the prior consent
of Borrower, which consent may not be unreasonably withheld, may appoint a
successor by a written instrument signed by the Majority Lenders.  Any successor
shall execute and deliver to Agent an instrument accepting such appointment, and
thereupon such successor, without further act, shall become vested with all the
estates, properties, rights, powers, duties and trusts of Agent hereunder and
with like effect as if originally named as “Agent” herein and therein, and upon
request, the predecessor Agent shall take all actions and execute all documents
necessary to give effect to the foregoing.  In the event Agent’s resignation
becomes effective at a time when no successor has been named, all notices, other
communications and payments hereunder required to be given by or to Agent shall
be sufficiently given if given by the Majority Lenders (or all Lenders, if the
consent of all Lenders is required therefor hereunder) or to Lender, as the case
may be.  In such event, all powers specifically delegated to Agent may be
exercised by the Majority Lenders and the Majority Lenders shall be entitled to
all rights of Agent hereunder.

 

11.10       Reimbursement.  Without limiting the provisions of Section 11.6,
Lenders and Agent hereby agree that Agent shall not be obligated to make
available to any Person any sum which Agent is expecting to receive for the
account of that Person until Agent has determined that it has received that
sum.  Agent may, however, disburse funds prior to determining that the sums
which Agent expects to receive have been finally and unconditionally paid to
Agent, if Agent wishes to do so.  If and to the extent that Agent does disburse
funds and it later becomes apparent that Agent did not then receive a payment in
an amount equal to the sum paid out, then any Person to whom Agent made the
funds available shall, on demand from Agent:

 

(a)           refund Agent the sum paid to that Person; and

 

(b)           reimburse Agent for the additional amount certified by Agent as
being necessary to indemnify Agent against any funding or other cost, loss,
expense or liability sustained or incurred by Agent as a result of paying out
the sums before receiving it; provided, however, that if such funds were made
available to Lender, such additional amount shall be limited to interest on the
sum to be repaid, for each day from the date such amount was disbursed until the
date repaid to Agent, at (for the first three (3) days) the customary rate set
by Agent for

 

--------------------------------------------------------------------------------


 

correction of errors among banks, and thereafter at the Contract Rate (or, if
greater and in respect of a Loan, the rate from time to time prevailing on such
Loan).

 

Section 12.             MISCELLANEOUS.

 

12.1         Calculations and Financial Data.  Calculations hereunder
(including, without limitation, calculations used in determining, or in any
certificate of any Loan Party delivered reflecting compliance by any Loan Party
with the provisions of this Agreement) shall be made and financial data required
hereby shall be prepared both as to classification of items and as to amount in
accordance with GAAP, consistent with the audited Financial Statements described
in Section 10.16; provided that, for purposes of Section 8.17 no effect shall be
given to any change in GAAP from those in effect on December 31, 2010.

 

12.2         Amendment and Waiver.  Except as otherwise provided, no provision
of any of the Loan Documents may be changed, waived, discharged or terminated
orally, but only by an instrument in writing signed by the Majority Lenders (or
Agent on their behalf) and, if Borrower is a party thereto, Borrower, except
that waivers of provisions relating to a Loan Party’s performance or
non-performance of its obligations hereunder or thereunder need not be signed by
such Loan Party or any other Loan Party; provided, however, that the written
consent of Agent shall also be required to change, waive, discharge or terminate
provisions of Section 11 and the written consent of the Issuing Bank shall also
be required to change, waive, discharge or terminate provisions of Section 2A;
and provided, further, that without the consent of all of Lenders (or Agent on
their behalf) no change, waiver, discharge or termination may be made that would
increase the amount of any Loans of any Lender, decrease the principal of any
Loan; decrease the interest rate payable on any Loan; decrease the amount of any
fee; extend the Maturity Date of any Loan; change the definition of “Majority
Lenders” or modify this Section 12.2.  Any such change, waiver, discharge or
termination shall be effective only in the specific instance and for the
specific purposes for which made or given.

 

12.3         Expenses; Indemnification.

 

(a)           Whether or not the transactions hereby contemplated shall be
consummated, Borrower and FLBG, jointly and severally agree to pay all
out-of-pocket costs and expenses of (x) Agent incurred in connection with the
preparation, execution, delivery, negotiation administration, filing and
recording of, and (y) Agent and Lender incurred in connection with the amendment
(including any waiver or consent) or modification of (including any amendment,
waiver, consent or modification at any time requested by Borrower, whether or
not same is finalized or executed), any failure of Borrower to perform or
observe any provision of, and enforcement of or preservation of any rights
under, this Agreement, the other Loan Documents, the making and repayment of the
Loans, and the payment of all interest and fees, including, without limitation,
(A) the fees and expenses of Sullivan & Worcester LLP, counsel for Agent, and
any special or local counsel retained by Agent Lenders, and with respect to
enforcement, the reasonable fees and expenses of counsel for Agent or any
Lender, (B) the reasonable fees and expenses of accountants, other consultants,
appraisers and other professionals retained by Agent in connection with the
transactions contemplated hereunder, and (C) printing, travel, title insurance,
mortgage recording, filing, communication and signing taxes and costs.

 

--------------------------------------------------------------------------------


 

(b)           Borrower and FLBG, jointly and severally, agree to pay, and to
save Agent and Lenders harmless from (x) all present and future stamp, filing
and other similar taxes, fees or charges (including interest and penalties, if
any), which may be payable in connection with the Loan Documents or the issuance
of the Notes or any modification of any of the foregoing, and (y) all finder’s
and broker’s fees in connection with the transactions contemplated by this
Agreement or the other Loan Documents.

 

(c)           Borrower and FLBG, jointly and severally, agree to indemnify, pay
and hold harmless Agent, Lender, any Lender Assignee and each holder of a Note
and their respective present and future officers, directors, employees and
agents (collectively, the “Indemnified Parties”) from and against all liability,
losses, damages and expenses (including, without limitation, legal fees and
expenses) arising out of, or in any way connected with, or as a result of
(i) the execution and delivery of this Agreement or the other Loan Documents or
the documents or transactions contemplated hereby and thereby or the performance
by the parties hereto or thereto of their respective obligations hereunder and
thereunder or relating thereto; or (ii) any claim, action, suit, investigation
or proceeding (in each case, regardless of whether or not the Indemnified Party
is a party thereto or target thereof) in any way relating to Borrower, any
Primary Obligor, any Portfolio Entity, any Related Entity or Subsidiary of any
thereof or any Collateral or any Affiliate of Borrower or any Subsidiary of any
such Affiliate or in any way relating to any of the foregoing Persons or any
other Loan Party, or any Affiliate of any of the foregoing in respect of this
Agreement, any other Loan Documents or any other document or transaction in
connection herewith or therewith or relating hereto or thereto; or (iii) any
actual or alleged violation by Borrower, any Primary Obligor, any Portfolio
Entity, any Related Entity, any Loan Party, any Affiliate of any of the
foregoing Persons or any Subsidiary of any of the foregoing Persons (or any
predecessor in interest of any of them) of any Environmental Law; provided that,
neither FLBG nor Borrower shall be liable to an Indemnified Party for any
portion of such liabilities, losses, damages and expenses sustained or incurred
as a direct result of the gross negligence or willful misconduct of Agent,
Lender or such Indemnified Party.  Lender shall endeavor to give Borrower and
FLBG notice of any material claim, action, suit or proceeding (if not restricted
by applicable law, regulation or Government Authority from so doing or unless
the same would be inconsistent with a request from a Government Authority)
referred to in clause (ii) which has been filed against Lender within a
reasonable time after the loan officer of Lender with responsibility for this
Agreement becomes aware of the same, but no failure to give any such notice
shall affect, or relieve Borrower or FLBG of, any of Borrower’s or FLBG’s
obligations under this Section 12.3 or under any other provision of this
Agreement or any other Loan Document or result in any obligation or liability of
Agent or Lender to Borrower or FLBG or any other Person.

 

(d)           All obligations provided for in this Section 12.3 and Section 11.6
shall survive any termination of this Agreement and the Loans and the payment in
full of the Obligations.

 

12.4         Benefits of Agreement; Descriptive Headings.

 

(a)           This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective successors and
assigns, and, in particular, shall inure to the benefit of the holders from time
to time of the Notes; provided, however, that

 

--------------------------------------------------------------------------------


 

no Loan Party that is party hereto may assign or transfer any of its rights or
obligations hereunder without the prior written consent of Agent and Lender and
any such purported assignment or transfer shall be void.  In furtherance of the
foregoing, each Lender shall be entitled at any time to grant participations in
the whole or any part of its rights and/or obligations under this Agreement, the
Loan Documents or any Loan or Note to any Person; provided, however, that no
Lender Assignee shall be permitted by the terms of its participation agreement
with the relevant Lender to require such Lender to take or omit to take any
action hereunder except to the extent that if Lender Assignee were a Lender
hereunder, its consent to taking or omitting to take such action would be
required by the terms of the second proviso of Section 12.2 hereto.  No such
participation pursuant to this Section 12.4(a) shall relieve any Lender from its
obligations hereunder and Borrower need deal solely with Agent and Lenders with
respect to waivers, modifications and consents to this Agreement, the Loan
Documents or the Notes.  Any such participant is referred to in this Agreement
as a “Lender Assignee”.  Borrower agrees that the provisions of Sections 3.5,
5.4 and 12.3 shall run to the benefit of each Lender Assignee and its
participations or interests herein, and any Lender may enforce such provisions
on behalf of any such Lender Assignee; provided, however, that if any Lender
grants a participation in the whole or any part of its rights and/or obligations
pursuant to this Section 12.4(a), then the amounts that Borrower is required to
pay pursuant to this Agreement (including, without limitation, additional
amounts made pursuant to Section 5.4) shall not exceed the amounts that Borrower
would have been required to pay to such Lender pursuant to this Agreement had
Lender not granted such participation.  Borrower hereby further agrees that any
such Lender Assignee may, to the fullest extent permitted by applicable law,
exercise the right of setoff with respect to such participation (and in an
amount up to the amount of such participation) as fully as if such Lender
Assignee were the direct creditor of Borrower.  Upon the grant of a
participation in accordance with the foregoing, Borrower shall execute such
documents and do such acts as any Lender may reasonably request to effect such
assignment.  Lender may furnish any information concerning the Loan Parties in
its possession from time to time to Lender Assignees (including prospective
Lender Assignees) and prospective Purchasing Lenders.  Lender shall notify
Borrower of any participation granted by it pursuant to this Section 12.4(a) but
neither the approval of Borrower nor that of any other Loan Party shall be
required for any such participation.  Borrower shall not be responsible for any
due diligence costs or legal expenses of such Lender Assignees in connection
with their entering into such participation.

 

(b)           The descriptive headings of the various provisions of this
Agreement and the other Loan Documents are inserted for convenience of reference
only and shall not be deemed to affect the meaning or construction of any of the
provisions hereof.

 

(c)           Lender may at any time assign to any other Lender or any affiliate
of any Lender, or (subject to obtaining the prior written consent of Borrower
(but no other Loan Party), such consent not to be unreasonably withheld) to one
or more additional banks or financial institutions (“Purchasing Lenders”), all
or any part of its Loans and corresponding Note pursuant to a Transfer
Supplement (“Transfer Supplement”), the form and substance satisfactory to
Agent; provided, however, that each such assignment shall be for an amount not
less than $1,000,000 (or, if Lender’s Loan at the time is less, such amount) and
integral multiples of $500,000 above such amount, or such other amount or
multiple to which Agent may consent.  Upon (i) such execution of such Transfer
Supplement, (ii) delivery of an executed copy thereof to Borrower and Agent,
(iii) payment by such Purchasing Lender to such transferor Lender of an amount

 

--------------------------------------------------------------------------------


 

equal to the purchase price agreed between such transferor Lender and such
Purchasing Lender, (iv) payment by the Purchasing Lender to Agent of a $3,000
processing fee, and (v) any consent of Borrower required by the first sentence
of this Section 12.4(c), such Purchasing Lender shall for all purposes be a
Lender party to this Agreement and shall have all the rights and obligations of
a Lender under this Agreement to the same extent as if it were an original party
hereto and thereto with the percentage share of the Loans set forth in Schedule
I to such Transfer Supplement, and no further consent or action by Borrower, any
other Loan Party, Lenders or Agent shall be required.  Such Transfer Supplement
shall be deemed to amend this Agreement to the extent, and only to the extent,
necessary to reflect the addition of such Purchasing Lender and the resulting
adjustment of the percentage of the Notes and Loans (and related rights and
obligations) held by the transferor Lender and the Purchasing Lender arising
from the purchase by such Purchasing Lender of all or a portion of the rights
and obligations of such transferor Lender pursuant to the Transfer Supplement. 
Upon the consummation of any transfer to a Purchasing Lender pursuant to this
Section 12.4(c), the transferor Lender, Agent and Borrower shall make
appropriate arrangements so that, if required, a replacement Note or Notes
(dated the same date as the Note or Notes being replaced) is issued to such
Purchasing Lender and a new Note or Notes (dated the same date as the Note or
Notes being replaced) or, as appropriate, a replacement Note or Notes (dated the
same date as the Note or Notes being replaced) is issued to such Purchasing
Lender, in each case in principal amounts reflecting their  outstanding Loans,
as adjusted pursuant to such Transfer Supplement.

 

(d)           Notwithstanding anything to the contrary contained herein or in
any of the Loan Documents, unless Agent, Borrower or a Lender otherwise requests
with respect to any specific exhibit, exhibits to this Agreement shall not be
required to be attached to the execution or any other copy of this Agreement,
and any references in this Agreement or the other Loan Documents to such
exhibits as “Exhibits hereto,” “Exhibits to this Agreement” or words of similar
effect shall be deemed to refer to such exhibit as executed by the parties
thereto and delivered on the Effective Date.

 

12.5         Notices, Requests, Demands, etc.  Except as otherwise expressly
provided herein, all notices, requests, demands or other communications to or
upon the respective parties hereto shall be deemed to have been duly given or
made when delivered if sent by Federal Express or other similar overnight
delivery service, or three (3) Business Days after mailing (when mailed, postage
prepaid, by registered or certified mail, return receipt requested) or (in the
case of telex, telegraphic, telecopier or cable notice) when delivered to the
telex, telegraph, telecopier or cable company, or (in the case of telex or
telecopier notice sent over a telex or telecopier owned or operated by a party
hereto or electronic mail) when sent; in each case addressed as follows, except
that notices and communications to Agent pursuant to Section 2 and Section 9
shall not be effective until received by Agent: (i) if to Agent, at the Closing
Office, (ii) if to a Lender, at the address specified with its signature below
or (if a Purchasing Lender) on the applicable Transfer Supplement, and (iii) if
to a Loan Party, at its address specified with its signature below (Attention:
President), or to such other addresses as any of the parties hereto may
hereafter specify to the others in writing, provided that communications with
respect to a change of address shall be deemed to be effective when actually
received.

 

12.6         Governing Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE

 

--------------------------------------------------------------------------------


 

WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE EXTENT LAWFUL
TO CHOICE OF LAW DOCTRINE THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION, except (as to any other Loan Document) to the extent
specifically set forth otherwise in that Loan Document.

 

12.7         Counterparts; Telecopies.  This Agreement and the other Loan
Documents may be executed in any number of counterparts, and by the different
parties hereto and thereto on the same or separate counterparts, each of which
when so executed and delivered shall be deemed to be an original; all the
counterparts for each such Loan Document shall together constitute one and the
same agreement.  Telecopied signatures hereto and to the other Loan Documents
shall be of the same force and effect as an original of a manually signed copy.

 

12.8         Waiver; Remedies Cumulative; Payment of Claims; Full Recourse.

 

(a)           No failure or delay on the part of Agent or Lender in exercising
any right, power or privilege under this Agreement or any other Loan Document,
and no course of dealing between Borrower, any Primary Obligor, any Portfolio
Entity, any Related Entity or any other Loan Party or any Subsidiary thereof and
Agent or Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege.  No notice to or demand on Borrower, any Primary Obligor, any
Portfolio Entity, any Related Entity or any other Loan Party or any Subsidiary
thereof in any case shall entitle such Person to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the right of
Agent or Lender to any other or further action in any circumstances without
notice or demand.

 

(b)           The rights and remedies herein expressly provided are cumulative
and not exclusive of any rights or remedies which Agent or Lender would
otherwise have pursuant to such documents or at law or equity.

 

(c)           In furtherance and not in limitation of the other rights and
remedies of Agent and the Lender, upon the occurrence of an Event of Default or
Default, Agent, in its sole and absolute discretion, without waiving or
releasing any covenant, agreement or other obligation of Borrower or any Default
or Event of Default, may at any time or times hereafter, but shall be under no
obligation to, pay, acquire and/or accept an assignment of any security
interest, lien, encumbrance or claim asserted by any Person against the Assets
of Borrower, or any Primary Obligor, or any Wholly-Owned Subsidiary.  All sums
paid by Agent in respect thereof and all reasonable costs and expenses
(including, without limitation, fees and expenses of counsel to Agent) relating
thereto incurred by Agent or for which Agent becomes obligated on account
thereof shall be part of the Obligations payable by Borrower to Agent on demand
and any amount not paid on demand shall bear interest at the Past-Due Rate.

 

(d)           Borrower’s obligations to pay principal, interest, fees and other
amounts when due under this Agreement and the other Loan Documents is absolute
and unconditional and a full recourse obligation of Borrower, notwithstanding
any fact or circumstance and, without limiting the generality of the foregoing,
whether or not there are funds available in the Cash Flow Cash Collateral
Account for application to any such obligation, provided that funds in the

 

--------------------------------------------------------------------------------


 

Cash Flow Cash Collateral Account shall be applied to payment of the Loans as
provided in this Agreement.

 

12.9         Acknowledgement of Consents.  Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, Agent and Lenders hereby
acknowledge and agree that any document of consent or waiver referred to on
Schedule 12.9 shall remain in full force and effect with respect to this
Agreement.

 

12.10       Recoveries; Pro Rata Sharing.

 

(a)           Any Recoveries (after deduction and payment of all expenses and
costs permitted by this Agreement, the Security Documents or applicable law)
shall be applied pro rata against the Loans held by Lenders until satisfaction
in full of all amounts due thereunder.

 

(b)           Lenders agree among themselves that, with respect to all sums
received by Lenders applicable to the payment of the principal of or interest on
the Notes (except as otherwise provided in Section 3.5, 5.4 or 5.5), equitable
adjustment will be made between Lenders so that, in effect, all such sums shall
be shared ratably by each of Lenders (in accordance with the outstanding
principal amount of their respective applicable Loans) whether received by
voluntary payment, by realization upon security, by the exercise of the right of
set-off or banker’s lien, by counterclaim or cross-action or by the enforcement
of any or all of the Notes or otherwise.  If any Lender receives any payment on
its Notes of a sum or sums in excess of its pro rata portion (except as
otherwise provided in Section 3.5, 5.4 or 5.5), then such Lender receiving such
excess payment shall purchase for cash from the other Lenders with outstanding
Loans to Borrower an interest in their Note or Notes in such amount as shall
result in a ratable participation by all of Lenders in the aggregate unpaid
amount of applicable Notes then outstanding; provided, however, that if all or
any portion of such excess payment is thereafter recovered by such Lender, the
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.  Borrower hereby agrees that any Lender so
purchasing a participation from another Lender pursuant to this
Section 12.10(b) may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of Borrower in
the amount of such participation.  The foregoing Section 12.10(b) shall in all
events be subject to the Subordination Agreement.

 

12.11       Jurisdiction.  EACH OF BORROWER AND FLBG HEREBY AGREES THAT ANY
LEGAL ACTION OR PROCEEDING AGAINST IT WITH RESPECT TO THIS AGREEMENT, THE NOTES
OR ANY OF THE OTHER LOAN DOCUMENTS OR THE DOCUMENTS DELIVERED IN CONNECTION
HEREWITH OR THEREWITH MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AS AGENT
OR ANY LENDER MAY ELECT, AND, BY EXECUTION AND DELIVERY HEREOF, BORROWER AND
FLBG ACCEPTS AND CONSENTS FOR ITSELF AND IN RESPECT TO ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS AND AGREES THAT
SUCH JURISDICTION SHALL BE EXCLUSIVE, UNLESS WAIVED BY AGENT AND THE MAJORITY
LENDERS IN WRITING, WITH RESPECT TO ANY ACTION OR PROCEEDING BROUGHT BY IT

 

--------------------------------------------------------------------------------


 

AGAINST AGENT OR ANY LENDER AND ANY QUESTIONS RELATING TO USURY.  BORROWER
AGREES THAT SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK SHALL APPLY TO THE LOAN DOCUMENTS AND WAIVES ANY RIGHT TO STAY
OR TO DISMISS ANY ACTION OR PROCEEDING BROUGHT BEFORE SAID COURTS ON THE BASIS
OF FORUM NON CONVENIENS.  EACH OF BORROWER AND FLBG HEREBY IRREVOCABLY CONSENTS
THAT ALL PROCESS SERVED OR BROUGHT AGAINST BORROWER WITH RESPECT TO ANY SUCH
PROCEEDING IN ANY SUCH COURT IN NEW YORK SHALL BE EFFECTIVE AND BINDING SERVICE
IN EVERY RESPECT IF SENT BY REGISTERED MAIL, OR (IF PERMITTED BY LAW) BY FEDERAL
EXPRESS OR OTHER SIMILAR OVERNIGHT COURIER SERVICE, TO SUCH LOAN PARTY AT ITS
ADDRESS SET FORTH BELOW ITS SIGNATURE TO THIS AGREEMENT (OR SUCH OTHER ADDRESS
AS AGENT IS NOTIFIED OF IN ACCORDANCE WITH THE PROVISIONS OF SECTION 12.5). 
NOTHING HEREIN SHALL AFFECT THE RIGHT OF AGENT OR LENDERS TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF AGENT OR ANY
LENDER TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.

 

12.12       Severability.  If any provision of this Agreement shall be held or
deemed to be or shall, in fact, be illegal, inoperative or unenforceable, the
same shall not affect any other provision or provisions herein contained or
render the same invalid, inoperative or unenforceable to any extent whatever.

 

12.13       Right of Set-off.  In addition to any rights now or hereafter
granted under applicable law or otherwise and not by way of limitation of any
such rights, upon the occurrence of an Event of Default Lender is hereby
authorized at any time or from time to time, without notice to any Loan Party or
to any other Person, any such notice being hereby expressly waived, to set-off
and to appropriate and apply any and all deposits (general or special, time or
demand, provisional or final) and any other indebtedness at any time held or
owing by such Lender to or for the credit or the account of such Loan Party
against and on account of the obligations and liabilities of such Loan Party now
or hereafter existing under any of the Loan Documents irrespective of whether or
not any demand shall have been made thereunder and although said obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.  Lender
exercising any rights granted under this Section 12.13 shall thereafter notify
the affected Loan Party and Agent of such action; provided that, the failure to
give such notice shall not affect the validity of such set-off and application.

 

12.14       No Third Party Beneficiaries.  This Agreement is solely for the
benefit of Agent and Lender and Borrower and the respective successors and
assigns of Agent and Lender and nothing contained herein shall be deemed to
confer upon anyone other than Borrower any right to insist on or to enforce the
performance or observance of any of the obligations of Agent or Lender contained
herein.  All conditions to the obligations of Lender to make Loans hereunder are
imposed solely and exclusively for the benefit of Lender and their respective
successors and assigns and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms and no other
Person shall under any circumstances be deemed to be beneficiary of such
conditions.

 

--------------------------------------------------------------------------------


 

12.15       Survival; Integration.

 

(a)           Each of the representations, warranties, terms, covenants,
agreements and conditions contained in this Agreement shall specifically survive
the execution and delivery of this Agreement and the other Loan Documents and
the making of the Loans and shall, unless otherwise expressly provided, continue
in full force and effect until the Loans together with interest thereon, the
fees and compensation of Agent, and all other sums payable hereunder or
thereunder have been indefeasibly paid in full.

 

(b)           This Agreement, together with the other Loan Documents, comprises
the complete and integrated agreement of the parties on the subject matter
hereof and thereof and supersedes  all prior agreements, written or oral, on the
subject matter hereof and thereof.  In the event of any direct conflict between
the provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control and govern; provided that, the
inclusion of supplemental rights or remedies in favor of Agent or Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement.  Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

 

12.16       Domicile of Loans.  Any Lender may make, maintain or transfer any of
its Loans hereunder to, or for the account of, any branch office, subsidiary or
affiliate of such Lender.

 

12.17       No Usury.  It is expressly stipulated and agreed to be the intent of
Agent, Lender and Borrower to comply at all times with applicable usury laws. 
If at any time such laws would ever render usurious any amount called for under
any of the Loan Documents, then it is the express intention of the parties
hereto that such excess amount be immediately credited on the applicable Notes,
or if the applicable Notes have been fully paid, refunded by Lenders (pro rata
in accordance with their respective principal amount of the affected Loans), to
Borrower (and Borrower shall accept such refund) and the provisions hereof and
thereof be immediately deemed to be reformed to comply with the then applicable
laws, without the necessity of the execution of any further documents, but so as
to permit the recovery to the fullest amount otherwise called for hereunder and
thereunder.  Any such crediting or refunding shall not cure or waive any default
by Borrower under the Loan Documents.  If at any time following any such
reduction to the interest rate payable by Borrower there remains unpaid any
principal amounts under the Notes and the maximum interest rate permitted by
applicable law is increased or eliminated, then the interest rate payable to
Lender shall be readjusted, to the full extent permitted by applicable law, so
that the total amount of interest thereunder payable by Borrower to Lender shall
be equal to the amount of interest which would have been paid by Borrower
without giving effect to applicable usury laws.  Borrower agrees, however, that
in determining whether or not any interest payable under the Notes or any of the
other Loan Documents exceeds the highest rate permitted by law, any
non-principal payment (except payments specifically stated in the Notes or such
other Loan Documents to be “interest”), including fees and commissions and all
other sums payable hereunder or thereunder or in connection herewith or
therewith, shall be deemed, to the full extent permitted by law, to be an
expense, fee, premium or penalty rather than interest.

 

--------------------------------------------------------------------------------


 

12.18       Waiver of Jury Trial.  EACH OF BORROWER, FLBG, AGENT AND LENDER
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN), OR ACTIONS OF BORROWER, ANY PARTNER THEREOF, ANY OTHER LOAN PARTY,
AGENT OR LENDER.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR AGENT AND LENDERS
ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

12.19       Waiver by Borrower.  EXCEPT AS OTHERWISE PROVIDED FOR IN THIS
AGREEMENT OR REQUIRED BY LAW, EACH OF BORROWER AND FLBG WAIVES (A) PRESENTMENT,
DEMAND AND PROTEST, NOTICE OF PROTEST, NOTICE OF PRESENTMENT, DEFAULT,
NON-PAYMENT, MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION OR RENEWAL OF
ANY OR ALL COMMERCIAL PAPER, ACCOUNTS, CONTRACT RIGHTS, DOCUMENTS, INSTRUMENTS,
CHATTEL PAPER AND GUARANTIES AT ANY TIME HELD BY ANY OF LENDERS AND/OR AGENT ON
WHICH BORROWER MAY IN ANY WAY BE LIABLE; (B) ALL RIGHTS TO NOTICE AND A HEARING
PRIOR TO AGENT’S TAKING POSSESSION OR CONTROL OF, OR TO  REPLEVY, ATTACHMENT OR
LEVY UPON THE COLLATERAL OR ANY BOND OR SECURITY WHICH MIGHT BE REQUIRED BY ANY
COURT PRIOR TO ALLOWING ANY OF LENDERS AND/OR AGENT TO EXERCISE ANY OF ITS
RESPECTIVE REMEDIES; AND (C) THE BENEFIT OF ALL VALUATION, APPRAISEMENT,
EXTENSION AND EXEMPTION LAWS.

 

12.20       Waiver of Marshaling.  All rights of marshaling of Assets of
Borrower, including any such right with respect to the Collateral, are hereby
waived by Borrower.

 

12.21       Waiver of Claims; Release by Borrower.

 

(a)           Each of Borrower and FLBG releases Lender and Agent from any and
all causes of action or claims which Borrower may now or hereafter have for any
asserted loss or damage to Borrower claimed to be caused by or arising from any
act or omission to act on the part of Lender and/or Agent, their respective
officers, agents or employees, except, in the case of Lender or Agent, the
willful misconduct or gross negligence of Lender or Agent (as the case may be).

 

(b)           Each of Borrower and FLBG hereby acknowledges, agrees and affirms,
as of the Execution Date and as of the Effective Date, that it possesses no
claims, defenses, offsets, recoupment or counterclaims of any kind or nature
against or with respect to the enforcement of this Agreement, any other Loan
Document or any amendments thereto, or any of the Existing Credit Agreements, as
amended, or documents delivered pursuant thereto (collectively, the “Claims”),
nor does Borrower and FLBG now have knowledge of any facts that would or might
give rise to any Claims.  If facts now exist which would or could give rise to
any Claim against or with respect to the enforcement of this Agreement or any
other Loan Document, as may have been amended by the amendments thereto, or any
of the Existing Credit Agreements, as

 

--------------------------------------------------------------------------------


 

amended, or documents delivered pursuant thereto, each of Borrower and FLBG
hereby unconditionally, irrevocably and unequivocally waives and fully releases
any and all such Claims as if such Claims were the subject of a lawsuit,
adjudicated to final judgment from which no appeal could be taken and therein
dismissed with prejudice.

 

12.22       Confidentiality.  Agent and Lender, severally and with respect to
itself only, covenants and agrees that any information obtained by Agent or
Lender pursuant to this Agreement shall be held in confidence (it being
understood that documents provided to Agent hereunder may in all cases be
distributed by Agent to Lender) except that Agent or Lender may disclose such
information (i) to its officers, directors, employees, agents, counsel,
accountants, auditors, advisors or representatives, (ii) to the extent such
information has become available to the public other than as a result of a
disclosure by or through Agent or Lender, (iii) to the extent such information
was available to Agent or such Lender in a capacity other than Agent or Lender
hereunder or on a nonconfidential basis prior to its disclosure to Agent or such
Lender hereunder, (iv) with the consent of Borrower, (v) to actual or
prospective Lender Assignees or Purchasing Lenders or (vi) to the extent Agent
or such Lender should be (A) required in connection with any legal or regulatory
proceeding or (B) requested by any Government Authority to disclose such
information.

 

Section 13.             FINAL AGREEMENT.

 

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES HERETO WITH RESPECT TO THE MATTERS COVERED HEREBY AND THEREBY AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Section 14.             NON-COVERED ENTITIES.

 

Notwithstanding any other provision of this Agreement, no provision of this
Agreement shall be applicable to FC Investment Holdings Corporation, FC
Diversified Holdings LLC, FC Highway 6 Holdings LLC, FC Imperial Holdings LLC,
VFC Partners 4 LLC, VFC Partners 5 LLC, VFC Partners 6 LLC, VFC Partners 7 LLC,
VFC Partners 8 LLC, VFC Partners 9 LLC, VFC Partners 10 LLC, VFC Partners 11
LLC, VFC Partners 12 LLC, VFC Partners 13 LLC, VFC Partners 14 LLC, VFC Partners
15 LLC, VFC Partners 16 LLC, FC Capital, or, until the Coverage Date, FH
Partners (except as to Sections 2.1(d), 6.19 and 7.2(a)(vi) which provisions
will be applicable prior to the Coverage Date) or any of their subsidiaries or
other entities in which such Persons own any equity interest and no such Person
(other than FH Partners after the Coverage Date) shall be a Primary Obligor,
Subsidiary, Loan Party, Portfolio Entity, Portfolio Entity-50%, Affiliate,
Associate, Guarantor, Immaterial Entity, Parent, Pledged Entity, Related Entity
or Wholly-Owned Subsidiary for any purpose of this Agreement.  In addition, this
Agreement shall not be applicable or refer to FirstCity Financial Corporation or
FC Servicing except to the extent expressly provided herein by reference to
FirstCity Financial Corporation or FCFC, in the former case, and FirstCity
Servicing Corporation or FC Servicing, in the latter case.  In addition, this
Agreement shall not be applicable or refer to FLBG2 Holdings LLC and no

 

--------------------------------------------------------------------------------


 

action, failure to act, omission or status of FLBG2 shall be the basis for any
Default or Event of Default under this Agreement, nor shall FLBG2 be a Primary
Obligor, Subsidiary, Loan Party, Portfolio Entity, Portfolio Entity-50%,
Affiliate, Associate, Guarantor, Immaterial Entity, Parent, Pledged Entity,
Related Entity or Wholly-Owned Subsidiary for any purpose of this Agreement. 
FLBG2 will be responsible for complying with (i) its obligations under the FLBG2
Guaranty and the Amended and Restated Security Agreement (Multiparty) executed
in connection with this Agreement and (ii) its obligations with respect to the
FLBG2 Loans and the loan documents and security documents executed in connection
with the FLBG2 Loans, but no failure on the part of FLBG2 to comply with any of
such obligations shall be the basis for or cause any Default or Event of Default
under this Agreement.

 

Section 15.             USA PATRIOT ACT NOTICE.

 

Each Lender and Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (as amended,
the “Patriot Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or Agent, as applicable, to
identify Borrower in accordance with the Patriot Act.

 

[remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

 

 

FIRSTCITY COMMERCIAL CORPORATION

 

a Texas corporation, as Borrower

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

6400 Imperial Drive (delivery only)

 

Waco, Texas 76710

 

 

 

P.O. Box 8216 (mail)

 

Waco, Texas 76714-8216

 

 

 

254-761-2953 (telecopier)

 

jholmes@fcfc.com (electronic mail)

 

 

 

FLBG CORPORATION

 

a Texas corporation, as Guarantor

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

6400 Imperial Drive (delivery only)

 

Waco, Texas 76710

 

 

 

P.O. Box 8216 (mail)

 

Waco, Texas 76714-8216

 

 

 

254-761-2953 (telecopier)

 

jholmes@fcfc.com (electronic mail)

 

[signature page to Reducing Note Facility Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF SCOTLAND PLC, acting through its New York branch, individually as Lender
and as Collateral Agent and Agent

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

1095 Avenue of the Americas

 

35th Floor

 

New York, New York 10036

 

212-682-0764 (telecopier)

 

(adrian.Knowles@lbusa.com)

 

--------------------------------------------------------------------------------


 

FACILITY A

ANNEX I

 

DEFINITIONS

 

As used in the Amended and Restated Reducing Note Facility Agreement to which
this Annex I is annexed, the following terms shall have the meanings herein
specified or as specified in the Section of such Agreement or in such other
document herein referenced:

 

“ABL” shall mean American Business Lending, Inc., a Texas corporation.

 

“ABL Capital Note” shall mean that certain Promissory Note by ABL to the order
of Borrower, dated December 15, 2006, in the maximum principal amount of
$4,000,000.

 

“ABL Facility” shall mean that certain Loan Agreement between ABL and Wells
Fargo Foothill, LLC, dated as of December 15, 2006, together with the “Loan
Documents” as therein defined, as the same may be amended, restated or otherwise
modified from time to time with the prior written consent of the Lenders.

 

“Adverse Waterfall Event” shall mean with respect to any Portfolio Entity owning
more than one Asset Pool or Assets in addition to those contained in its initial
Asset Pool, that any lender to such Portfolio Entity has for any reason diverted
(whether to make up for a shortfall with respect to any other pool or asset or
otherwise) any portion of collections from any Asset Pool of such Portfolio
Entity to a different  asset or asset pool (or waterfall with respect thereto)
of such Portfolio Entity or otherwise subsidized any other such asset or asset
pool with collections from any Asset Pool or otherwise restricted distributions
from, or reduced waterfall amounts arising from, collections of any Asset Pool
on account of any condition or occurrence other than a condition or occurrence
arising directly from such Asset Pool.

 

“Affiliate” shall mean any Person, other than a Non-Covered Entity, (i) in which
Borrower and/or any Parent, individually, jointly and/or severally, now or at
any time or times hereafter, have an equity or other ownership interest equal to
or in excess of twenty—five percent (25%) of the total equity of or other
ownership interests in such Person, and/or (ii) which directly or indirectly
through one or more intermediaries controls or is controlled by, or is under
common control with either or both Borrowers and/or (iii) which is an officer or
director of either Borrower or any Primary Obligor.  For purposes of this
definition, “control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of Stock, by contract or otherwise, and in
any case shall include direct or indirect ownership (beneficially or of record)
of, or direct or indirect power to vote, 25% or more of the outstanding shares
of any class of capital stock of such Person (or in the case of a Person that is
not a corporation, 25% or more of any class of equity interest).

 

“Agent” — introductory paragraph.

 

“Aggregate Net Present Equity Value” shall mean the sum of the Net Present
Equity Value of each Portfolio Entity.

 

--------------------------------------------------------------------------------


 

“Aggregate Undistributed Funds” shall mean, on any date of determination, the
sum of the amounts determined by multiplying (i) the FC Percentage of each
Portfolio Entity, times (ii) the amount of funds held by such Portfolio Entity
(which for purposes of this definition shall include the operating funds of the
general partner of any limited partnership which is the Portfolio Entity) which
are not (w) held in a lockbox account, nor (x) held by such Portfolio Entity for
the payment (a) of indebtedness to a Permitted Portfolio Company Creditor of
such Portfolio Entity due within the next 30 days or (b) Portfolio Protection
Expenses, nor (y) retained by a Portfolio Company Creditor thereof pursuant to a
covenant under a loan agreement between such creditor and such Portfolio Entity
as in effect on the Execution Date, of which Agent has been given written
notice, nor (z) held by ABL.

 

“Agreement” or “Loan Agreement” shall mean this Reducing Note Facility
Agreement, as it may from time to time be amended, extended, restated,
supplemented or otherwise modified.

 

“Applicable Indebtedness” of any Person shall mean all Indebtedness of such
Person other than trade payables incurred in the ordinary course of business
which are not evidenced by an Indebtedness Instrument.

 

“Applicable Person” — Section 8.21.

 

“Approved Portfolio Leverage Arrangement” shall mean (i) each borrowing
arrangement between a Portfolio Entity and a financial institution existing as
of the Effective Date, (ii) each future borrowing arrangement between a
Portfolio Entity and a financial institution on terms and conditions reasonably
satisfactory to Agent (as indicated in writing by Agent), and (iii) the
borrowing arrangement between FH Partners and BA pursuant to the BA Credit
Agreement. Without limiting the scope of Agent’s discretion pursuant to the
preceding sentence, (i) no borrowing arrangement shall be deemed an Approved
Portfolio Leverage Arrangement if such arrangement cross—defaults to a credit
arrangement of any other Portfolio Entity or contains any provisions which would
in any way restrict, reduce or prohibit distributions by a Portfolio Entity on
account of any event or condition with respect to any Affiliate of such
Portfolio Entity; and (ii) references herein to an Approved Portfolio Leverage
Arrangement shall be limited to such borrowing arrangements governed by the
terms of the loan agreement and other documents in the form delivered to Agent
at the time such arrangements were approved by Agent, as amended, supplemented
or otherwise modified with the written consent of Agent.

 

“Asset” shall mean any real, personal and intangible property of a Person,
including, without limitation, accounts, chattel paper, contract rights, letters
of credit, instruments and documents, equipment , general intangibles,
inventory, leases, options, licenses, real property, and Equity Interests issued
by any other Person whether now existing or hereafter acquired or arising.

 

“Asset Pool” shall mean (x) in connection with the acquisition thereof by an
Eligible Portfolio Entity or the origination of an Asset by a Crestone Portfolio
Entity, a portfolio of loans or one or more Assets described in an Asset Pool
Acquisition Certificate, and (y) in all other contexts, all Assets of a
Portfolio Entity.

 

“Asset Pool Acquisition Certificate” shall mean a certificate from an Executive
Officer of Borrower in the form of Exhibit C to the Agreement, to which is
attached (as contemplated by the form of such certificate) the asset purchase
agreement relating to the Assets proposed to be

 

2

--------------------------------------------------------------------------------


 

purchased, and, if not previously provided to Agent or if amended, restated or
otherwise modified since previously provided, the Charter Documents for the
purchasing Portfolio Entity and any Shareholders Agreement entered into or
proposed to be entered into by the holders of the Equity Interests of such
Portfolio Entity.

 

“Associate”, when used to indicate a relationship with a Person, shall mean
(i) another Person (other than a Loan Party or a Subsidiary thereof) of which
such Person is an officer or partner or is, directly or indirectly, the
beneficial owner of 10 percent or more of any class of equity securities,
(ii) any trust or other estate in which such Person has a substantial beneficial
interest or as to which such Person or an immediate member of his family serves
as trustee or in a similar capacity, and (iii) any relative or spouse of such
Person or any relative of such spouse.  “Associate” shall not include any
Non-Covered Entity.

 

“Auditors” shall mean KPMG LLP or other independent certified public accountants
of recognized standing selected by Borrowers and FLBG and satisfactory to Agent.

 

“BA” — Recitals.

 

“BA Asset Pool” shall mean all Assets of any Person securing the BA Loan.

 

“BA Asset Pool Proceeds” shall mean with respect to any BA Asset Pool securing
the BA Loan, the gross aggregate amount received by FH Partners on account of
the Assets comprising such BA Asset Pool or collateral therefor.

 

“BA Credit Agreement” — Recitals.

 

“BA Loan” shall mean the loan under and all obligations owing by FH Partners
under the BA Credit Agreement.

 

“BA Loan Repayment Date” shall mean the date on which the BA Loan is paid in
full.

 

“BA LTV Ratio” shall mean a ratio determined by dividing (1) the outstanding
principal balance of the loans under the BA Credit Agreement, by (2) the net
present value of all reasonably projected future collections from the assets
owned by FH Partners reduced by reasonable and necessary collection expenses
related to those assets and discounted using the “ASR NPV” discount rate
assignments used by FC Servicing with respect to its servicing of those Assets
under the terms of the BA Credit Agreement.

 

“Basel Laws” — Section 3.5.

 

“Borrower” — introductory paragraph.

 

“Borrower Pledge Agreements” shall mean (i) the Pledge Agreement, dated as of
the date hereof, by and between FC Commercial and Collateral Agent and (ii) the
Subordinated Pledge Agreement.

 

“BoS (USA)” — Recitals.

 

“Business Day” shall mean any day that is not a Saturday, Sunday or legal
holiday in the State of New York,  the State of Texas, the State of Connecticut
(or any other State where the CFCCA is maintained) or a day on which banking
institutions chartered by the State of New

 

3

--------------------------------------------------------------------------------


 

York, the State of Texas, the State of Connecticut (or any other State where the
CFCCA is maintained) or the United States are legally required or authorized to
close, and, when used in connection with LIBOR, means any such Business Day
which is also a day on which deposits in Dollars and Euros may be dealt in on
the London interbank market.

 

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP, including
all purchases of property, plant and equipment, and including all such
expenditures with respect to fixed or capital Assets (including, without
limitation, expenditures for maintenance and repairs which  should be
capitalized in accordance with GAAP) and the amount of obligations under
Capitalized Leases incurred by such Person.

 

“Capital Stock” — Section 9.15.

 

“Capitalized Lease” shall mean any lease which is, or is required under GAAP to
be, capitalized on the balance sheet of the lessee at such time, and
“Capitalized Lease Obligation” of any Person at any time shall mean the
aggregate amount of rental expenses which is, or is required under GAAP to be,
capitalized on the books of such Person under Capitalized Leases.

 

“Cash Collateral Account-Servicing” shall mean shall mean the account at the
Depositary specified in the Cash Collateral Agreement-Servicing and in the
letter agreement between the Collateral Agent and the Depositary relating
thereto or such other account, if any, which is specified in a cash collateral
agreement (in form and substance satisfactory to Agent) between FC Servicing and
Collateral Agent and related letter agreement (in form and substance
satisfactory to the Collateral Agent) between the Collateral Agent and the
depositary bank with respect to such other account.

 

“Cash Flow” — Section 5.3(a).

 

“Cash Flow Cash Collateral Account” and “CFCCA” shall mean the account at the
Depositary specified by account number in the Cash Collateral Agreement and in
the letter agreement between the Collateral Agent and the Depositary relating
thereto or such other account, if any, which is specified by account number in a
cash collateral agreement (in form and substance satisfactory to Agent) between
Borrower and Collateral Agent and letter agreement (in form and substance
satisfactory to the Collateral Agent) between the Collateral Agent and the
depositary bank with respect to such other account.

 

“CFO”, as to any Loan Party shall mean such Loan Party’s chief financial
officer.

 

“Change in Control” — Section 9.15.

 

“Charges” shall mean all national, Federal, state, county, city, municipal
and/or other governmental (or any instrumentality, division, agency, body or
department thereof, including without limitation the PBGC) taxes, levies,
assessments, charges, liens, claims or encumbrances upon and/or relating to the
Obligations, a Person’s Assets, a Person’s business, a Person’s ownership and/or
use of any of its Assets, a Person’s income and/or gross receipts and/or a
Person’s ownership and/or use of any of its Assets.

 

“Charter Document” shall mean (i) with respect to a corporation: its certificate
or articles of incorporation or association and its by—laws or comparable
documents under non—US laws;

 

4

--------------------------------------------------------------------------------


 

(ii) with respect to a partnership: its partnership agreement, certificate of
partnership (if a limited partnership) and its certificate of doing business
under an assumed name (if a general partnership); (iii) with respect to a trust:
its trust agreement or declaration of trust; and (iv) with respect to a limited
liability company: its certificate of formation and operating agreement or
analogous documents; in each case, with such other similar documents as Agent
shall request or specify.

 

“Claims” — Section 12.21(b).

 

“Closing Checklist” shall mean the Closing Checklist in the form of Schedule
6.11 to the Agreement.

 

“Closing Office” shall mean the office of Agent at 1095 Avenue of the Americas,
New York, New York 10036 or such other office as may be designated in writing to
Borrower by Agent.

 

“Closing Office Time” shall mean the local time in effect at the Closing Office.

 

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

 

“Cold Back-up Servicer” shall mean (1) an entity engaged principally in
providing data collection in connection with servicing loan portfolios and other
investment vehicles or (2) a banking institution.

 

“Cold Back-up Servicing Agreement” — Section 7.20.

 

“Collateral” — Section 10.30.

 

“Collateral Agency Agreement” shall mean that certain Collateral Agency
Agreement, dated as of the date hereof, between Agent, Collateral Agent, Lender
and Borrower.

 

“Collateral Agent” shall mean Agent in its capacity as agent under one or more
of the Security Documents and its successor and assigns (Agent, in such
capacity, being sometimes referred to herein and in other Loan Documents as the
“Collateral Agent” is such capacity he is only referred to as the Collateral
Agent and sometimes as the “Agent”).

 

“Collateral Assignment of Contract” — shall mean the Collateral Assignment of
Contract, dated as of the date hereof, made by FC Servicing to Collateral Agent.

 

“Consolidated Group” shall mean FC Commercial and its consolidated Subsidiaries.

 

“Contract Rate” — Section 3.1.

 

“Coverage Date” shall mean the earlier of (i) the BA Loan Repayment Date or
(ii) the date on which the Lenders, or either of them, acquire the BA Loan.

 

“Crestone Facility” shall mean a $32 million line of credit provided by
FirstCity Denver Investment Corp. to Crestone Portfolio Entities used for the
acquisition and origination of Assets and payment of expenses related to those
Assets which is secured by a first priority lien on all assets of the Crestone
Portfolio Entities and a $2 million line of credit to be provided by

 

5

--------------------------------------------------------------------------------


 

FirstCity Denver Investment Corp. to FirstCity Crestone LLC to be used
exclusively for working capital purposes.

 

“Crestone Notes” shall mean the promissory notes issued from time to time under
the Crestone Facility, as the same may be amended, restated or otherwise
modified from time to time with the prior written consent of the Lenders.

 

“Crestone Portfolio Entity” shall mean FC Crestone 07 Corp., FC Crestone
Colorado 07 LLC, FC Crestone 08 Corp., FC Crestone 09 Corp., FC Crestone 2009
Corp. and FC Crestone 2010 Corp.

 

“Default” shall mean any event which with notice or lapse of time, or both,
would become an Event of Default.

 

“Disbursement” — Section 2A.4(b).

 

“Disbursement Date” — Section 2A.4(a).

 

“Disclosure Restriction” — Section 7.1 (m).

 

“Dividend” — Section 8.11.

 

“Dollar Equivalent” shall mean, on any date of determination, with respect to
any amount in Euros, the equivalent in Dollars of such amount, determined by
Agent using the Exchange Rate then in effect.

 

“Dollars”, “$” and “U.S. dollars” shall mean the lawful currency of the United
States of America.

 

“Effective Date” — Section 6.

 

“Eligible Asset Pool” shall mean an Asset Pool, held by a Portfolio Entity from
an Eligible Seller for an all cash purchase price, which (unless Agent in its
discretion otherwise consents in writing) conforms in every respect with the
requirements of Exhibit D to the Agreement.

 

“Eligible Portfolio Entity” shall mean a partnership, corporation, trust, or
limited liability company or, if not formed in the United States, a similar
foreign organized entity which is a Portfolio Entity of which (i) if such
Portfolio Entity is a US Person, not less than 50% of each class of Equity
Interests is owned directly or indirectly by Borrower or a Primary Obligor,
(ii) no Equity Interests thereof owned directly or indirectly by Borrower or a
Primary Obligor are pledged to any Person other than Agent, for the benefit of
the Lenders, provided that the Equity Interests of a Crestone Portfolio Entity
may be pledged to secure the Crestone Facility, so long as the Crestone Notes
and documents securing the Crestone Facility are assigned to Agent to secure the
obligations of Borrower herein, (iii) the Charter Documents and Shareholder
Agreements result in Permitted Shareholder Arrangements, (iv) which has no
Indebtedness other than Indebtedness under an Indebtedness Instrument
(a) pursuant to Approved Portfolio Leverage Arrangements, or with respect to
ABL, the ABL Facility, (b) incurred to pay development expenses related to real
estate, or (c) loaned to it by the owners of the Equity Interests of the
Portfolio Entity to pay Property Improvement Expenses, and (vi) in respect of
which no Disclosure Restriction exists.

 

6

--------------------------------------------------------------------------------


 

“Environmental Laws” shall mean all laws, common law, statutes, rules and
regulations, and all judgments, decrees, franchises, orders or permits, issued,
promulgated, approved or entered thereunder by any Government Authority relating
to pollution or protection of the environment or occupational health and safety,
including, without limitation, those relating to emissions, discharges, releases
or threatened releases of any waste, pollutant, chemical, hazardous material,
hazardous substance, toxic substance, hazardous waste, special waste, petroleum
or petroleum—derived substance or waste, or any constituent of any such
pollutant material, substance or waste, into the environment (including, without
limitation, ambient air, surface water, ground water, land surface or subsurface
strata) or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of any waste, pollutant,
chemical, hazardous material, hazardous substance, toxic substance, hazardous
waste, special waste, petroleum or petroleum—derived substance or waste.

 

“Equity Interests” shall mean any equity interests issued by any Person,
including, without limitation, Stock (including, without limitation, common
stock and preferred stock), partnership interests or limited liability company
interests, any other securities convertible into, or exercisable for, any of the
foregoing or other securities of such Person, and options and warrants or other
rights to acquire any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean any Person which is from time to time a member of a
controlled group or a group under common control with any Loan Party within the
meaning of Sections 414(b), 414(c), 414(m) or 414(o) of the Code or
Section 4001(a)(14) of ERISA.

 

“Euro” and “E” shall mean the lawful currency of the European Monetary Union.

 

“European Acquisition Entity” shall mean a Foreign Portfolio Entity which has
acquired Assets that originated in Europe.

 

“Event of Default” shall mean each of the Events of Default defined in
Section 9.

 

“Exchange Act” — Section 9.15.

 

“Exchange Rate” shall mean with respect to Euros on a particular date, the rate
at which Euros may be exchanged into Dollars in London on a spot basis, as set
forth on the display page of the Reuters System applicable to Euros two Business
Days prior to such date as reasonably determined by Agent.  In the event that
such rate does not appear on any Reuters display page, the Exchange Rate with
respect to Euros shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by Agent
and Borrower or, in the absence of such agreement, such Exchange Rate shall
instead be determined by reference to Agent’s spot rate of exchange quoted to
prime banks in London in the London interbank market where its foreign currency
exchange operations in respect to Euros are then being conducted, at or about
noon, local time, two Business Days prior to such date for the purchase of
Dollars with Euros, for delivery on a spot basis; provided, however, that if at
the time of such determination, for any reason, no such rate is being quoted and
no other methods for determining the Exchange Rate can be determined as set
forth above, Agent may use any reasonable method it deems applicable to
determine such rate, and such determination shall be conclusive absent manifest
error.

 

7

--------------------------------------------------------------------------------


 

“Excluded Entities” shall mean each Person listed on Schedule I—(EE).

 

“Excluded Notes” shall mean those notes listed on Schedule I—(EN).

 

“Execution Date” shall mean the date on which all parties to this Agreement
shall have signed a copy this Agreement (whether the same or different copies)
and shall have delivered the same to Agent.

 

“Executive Officer” shall mean the President of Borrower, the CFO of Borrower or
any Senior Vice President of Borrower.

 

“Existing Credit Agreements” — Recitals.

 

“FC Capital” shall mean FC Capital Corp., a New York corporation.

 

“FC Commercial” shall mean FirstCity Commercial Corporation, a Texas
corporation.

 

“FC Commercial Protective Advance Account” shall mean an account maintained by
FC Commercial for deposit of funds to be used for payment of Portfolio
Protection Expenses of the Portfolio Entities.

 

“FC Mexico” shall mean FirstCity Mexico, Inc., a Texas corporation.

 

“FC Percentage” (x) with respect to any Portfolio Entity or any other Person
shall mean the percentage of outstanding shares of stock, limited liability
company interests or partnership interests (or, in the case of a non-US entity,
similar equity interests) of such Portfolio Entity or Person owned directly or
indirectly by FLBG or FC Servicing, (y) with respect to any Asset Pool or any
Asset owned by an Portfolio Entity, the FC Percentage with respect to such
Portfolio Entity, and (z) with respect to any Asset Pool or any Asset owned by
any REO Affiliate, the FC Percentage of the Portfolio Entity which is the parent
of the REO Affiliate.

 

“FC Holdings Real Property Financing Loans” shall mean the FCS Lancaster Loan.

 

“FC Servicing” shall mean FirstCity Servicing, Inc., a Texas corporation.

 

“FCFC” — Recitals.

 

“FCFC Guaranty” shall mean the Guaranty dated as of the date hereof by FCFC in
favor of the Lenders.

 

“FCI Distribution Account” shall mean account number FR76 3000 4008 1800 0121
9939 227 maintained by FCI at BNP Paribas for deposit of Portfolio Entity
Proceeds of European Acquisition Entities and any distributions from MCS.

 

“FCIH” shall mean FC Investment Holdings Corporation, a Texas corporation.

 

“FCS Lancaster Loan” shall mean that certain loan in an original principal
amount not in excess of $2,200,000.00 made by FC Holdings to FCS Lancaster, Ltd.
on or about December 29, 2005.

 

8

--------------------------------------------------------------------------------


 

“Fee Agreements” shall mean any partnership agreement, management agreement,
consulting agreement, or other agreement pursuant to which Borrower, any Primary
Obligor or any Related Entity is to be paid fees, distributions, allocations,
expense reimbursements, consideration, salary or other compensation in
consideration for providing management, personnel or services, in any form
whatsoever, from any Affiliate or from any other Person.  Services to be
rendered under Fee Agreements may include, but not be limited to consulting,
collecting revenues, paying operating expenses not paid directly by others, and
providing clerical and bookkeeping services.

 

“FH Partners” — Recitals.

 

“FH Partners Available Cash Leak-Through” shall mean the cash available to FH
Partners on a monthly basis under §5.2.1(j) or 5.2.2(b) of the BA Credit
Agreement.

 

“FH Partners Release” shall mean the Release Agreement dated as of the date
hereof by the Lenders in favor of FH Partners as to its obligations in respect
of the Loans and as to the Released Collateral.

 

“FH Partners Servicing Fees” shall mean servicing fees payable to FC Servicing
for servicing of assets of FH Partners pursuant to the terms of the servicing
agreement entered into between FH Partners and FC Servicing in connection with
the BA Credit Agreement in an amount equal to five percent (5%) of the
collections and proceeds from the assets of FH Partners.

 

“FH Partners Subordinated Guaranty” shall mean the Subordinated Guaranty dated
as of the date hereof by FH Partners in favor of the Lenders.

 

“Financial Statements” shall mean, with respect to any Person, the statement of
financial position (balance sheet) and the statement of earnings, cash flow, and
stockholders’ (or partners’ or members) equity of such Person.

 

“First B” shall mean First B Realty L.P., a Texas limited partnership.

 

“First X” shall mean First X Realty L.P., a Texas limited partnership.

 

“Fiscal Year” shall mean each January 1 to December 31 period.  “Fiscal Year”
followed by a year means the Fiscal Year with its Fiscal Year—End in such
calendar year.

 

“FLBG” — Introductory paragraph.

 

“FLBG2” — Recitals.

 

“FLBG2 Claims” — Section 2.1(i).

 

“FLBG2 Collateral” — Recitals.

 

“FLBG2 Guaranty” shall mean the Guaranty dated as of the date hereof by FLBG2 in
favor of the Lenders.

 

“FLBG2 Loans” — Recitals.

 

9

--------------------------------------------------------------------------------


 

“FLBG2 Pledge Agreement” shall mean the Pledge Agreement dated as of the date
hereof between FLBG2, as pledgor, and the Agent.

 

“Foreign Portfolio Entity” shall mean a Portfolio Entity domiciled in or with a
principal place of business in a country other than the United States or which
has acquired Assets located outside of the United States.

 

“GAAP” shall mean generally accepted accounting principles (as promulgated by
the Financial Accounting Standards Board or any successor entity) in the United
States provided, that when with respect to a Person which is not a US Person,
GAAP shall mean the equivalent in such Person’s jurisdiction of organization.

 

“Government Authority” shall mean any nation or government, any state or
political subdivision thereof, any agency, authority, regulatory body, bureau,
central bank, commission, department or instrumentality of any of the foregoing
or any other entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

 

“Guarantor” shall mean each Primary Obligor and any other Person which is a
guarantor under any Guaranty other than FCFC, FLBG2 or, prior to the Coverage
Date, FH Partners.  “Guarantor” shall not include any Non-Covered Entity.

 

“Guaranty” shall mean any one or more of the guaranties delivered pursuant to
Section 6 and each other guaranty agreement delivered in respect of the
Obligations, as each such agreement may be amended, extended, restated,
supplemented or otherwise modified.

 

“Guaranty Equivalent” shall mean any agreement, document or instrument pursuant
to which a Person directly or indirectly guarantees, becomes surety for,
endorses, assumes, agrees to indemnify the obligee of any other Person against,
or otherwise agrees, becomes or remains liable (contingently or otherwise) for,
such obligation, other than (i) by endorsements of instruments in the ordinary
course of business or (ii) indemnification of sellers of assets related to
breaches of confidential agreements and obligations related to performance of
purchase and sale agreements in the conduct of the Asset acquisition business. 
Without limitation, a Guaranty Equivalent shall be deemed to exist if a Person
agrees, becomes or remains liable (contingently or otherwise), directly or
indirectly: (i) to purchase or assume, or to supply funds for the payment,
purchase or satisfaction of, an obligation; (ii) to make any loan, advance,
capital contribution or other investment in, or a purchase or lease of any
property or services from, a Person; (iii) to maintain the solvency of such
Person; (iv) to enable such Person to meet any other financial condition; (v) to
enable such Person to satisfy any obligation or to make any payment; (vi) to
assure the holder of an obligation against loss; (vii) to purchase or lease
property or services from such Person regardless of the non—delivery of or
failure to furnish of such property or services; or (viii) in respect of any
other transaction the effect of which is to assure the payment or performance
(or payment of damages or other remedy in the event of nonpayment or
nonperformance) of any obligation.

 

“Immaterial Entity” shall mean each Person listed on Schedule 10.34; provided,
that if any such Person engages in business or has assets with an aggregate fair
market value of $100,000 or more, such Person shall cease to constitute an
Immaterial Entity.  “Immaterial Entity” shall not include any Non-Covered
Entity.

 

10

--------------------------------------------------------------------------------


 

“Incidental Equity Interests” shall mean Equity Interests in a Person acquired
by a Portfolio Entity or Related Entity in settlement of collection of an asset
in the portfolio of such Portfolio Entity or Related Entity if such Equity
Interests so acquired (i) constitute Equity Interests in a Person engaged in a
business unrelated to the business of the Consolidated Group and such Person is
not Borrower or an Affiliate of Borrower or a Person in which or in an Affiliate
of which any other Equity Interest is owned by Borrower, any Primary Obligor or
any Related Entity at the time such Equity Interest is so acquired; and
(ii) have a value of less than $500,000.

 

“Indebtedness” shall mean, with respect to any Person (without duplication):
(i) all obligations on account of money borrowed by, or credit extended to or on
behalf of, or for or on account of deposits with or advances to, such Person;
(ii) all obligations of such Person evidenced by bonds, debentures,  notes or
similar instruments; (iii) all obligations of such Person for the deferred
purchase price of property or services other than trade payables incurred in the
ordinary course of business and on terms customary in the trade; (iv) all
obligations secured by a Lien on property owned by such Person (whether or not
assumed); and all obligations of such Person under Capitalized Leases (without
regard to any limitation of the rights and remedies of the holder of such Lien
or the lessor under such Capitalized Lease to repossession or sale of such
property); (v) the face amount of all letters of credit issued for the account
of such Person and, without duplication, the unreimbursed amount of all drafts
drawn thereunder, and all other obligations of such Person associated with such
letters of credit or draws thereon; (vi) all obligations of such Person in
respect of acceptances or similar obligations issued for the account of such
Person; (vii) all obligations of such Person under a project financing or
similar arrangement; (viii) all obligations of such Person under any interest
rate or currency protection agreement, interest rate or currency future,
interest rate or currency option, interest rate or currency swap or cap or other
interest rate or currency hedge agreement; and (ix) all obligations and
liabilities with respect to unfunded vested benefits under any “employee benefit
plan” or with respect to withdrawal liabilities incurred under ERISA by Borrower
or any ERISA Affiliate to a “multiemployer plan”, as such terms are defined
under the Employee Retirement Income Security Act of 1974.

 

“Indebtedness Instrument” shall mean any note, mortgage, indenture, chattel
mortgage, deed of trust, loan agreement, hypothecation agreement, Guaranty
Equivalent, pledge agreement, security agreement, financing statement or other
document, instrument or agreement evidencing or securing the payment of or
otherwise relating to the borrowing of monies.  Indebtedness Instruments shall
include, but not be limited to the Loan Documents.

 

“Indemnified Party” — Section 12.3(c).

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement dated as of the
date hereof among BA, the Lenders, Borrower and FH Partners.

 

“Issuer” shall mean the Bank of Scotland in its capacity as a Lender hereunder
and not in its capacity as Agent.  References to the Lenders in this Agreement
and the other Loan Documents (when used to refer to Bank of Scotland) shall
(without duplication) include such Lender as Issuer.

 

“ITSA Agreement” — Section 6.16.

 

11

--------------------------------------------------------------------------------


 

“Key Employee” shall mean James Sartain, James Holmes and James Moore, or any
Person who the Lenders may hereafter approve as a replacement for any such
Person or prior replacement from time to time as Key Employees; at no time shall
there be more than three (3) Key Employees.

 

“Latin American Acquisition Entity” shall mean a Foreign Portfolio Entity which
has acquired Assets that originated in a Latin American country.

 

“LC Obligations” shall mean the aggregate amount (without duplication) of all LC
Outstandings.

 

“LC Outstandings” shall mean the aggregate Stated Amount (as reduced from time
to time) of all Letters of Credit issued hereunder and outstanding at any point
in time.

 

“Legal Requirements” shall mean, with respect to any Person, all laws, common
law, statutes, rules and regulations of any Government Authority to which such
Person or any of its assets is subject or any judgment, decree, franchise, order
or permit of any Government Authority applicable to such Person or any of its
assets.

 

“Lender Assignee” — Section 12.4(a).

 

“Lenders” — introductory paragraph.

 

“Letter of Credit” shall mean a letter of credit issued pursuant to
Section 2A.1.

 

“Letter of Credit Fee”  — Section 2A.3(a).

 

“Lien” shall mean any mortgage, deed of trust, security deed, pledge, security
interest, encumbrance, lien or other charge of any kind or any other agreement
or arrangement having the effect of conferring security (including any agreement
to give any of the foregoing, any assignment or lease in the nature thereof, and
any conditional sale or other title retention agreement), any lien arising by
operation of law, and the filing of or agreement to give any financing statement
under the Uniform Commercial Code of any jurisdiction (or any similar or 
comparable law of any jurisdiction that has not enacted the Uniform Commercial
Code).

 

“Loan Documents” shall mean, individually and collectively, this Agreement, the
Notes, the Letters of Credit, the Guaranties, the Pledge Agreements, the
Security Agreements, the other Security Documents and all other instruments and
agreements heretofore or from time to time hereafter executed by or on behalf of
Borrowers, any Primary Obligor, any Related Entity or any other Loan Party in
connection herewith or therewith, in each case as amended, extended, restated,
supplemented or otherwise modified from time to time.  Without limiting the
generality of the foregoing, each amendment to (or constituting part of) this
Agreement or any other Loan Document and each instrument and agreement
(including, without limitation, consents or waivers, but excluding any
amendment, consent or waiver executed prior to the Effective Date) executed in
connection with any Loan Document shall be deemed to be a Loan Document for all
purposes of the Agreement and the other Loan Documents.

 

“Loan Party” shall mean, individually and collectively, Borrowers, each Primary
Obligor and each other Person, which has executed any Security Document as a
pledgor or grantor of collateral thereunder.  “Loan Party” shall not include any
Non-Covered Entity.

 

12

--------------------------------------------------------------------------------


 

“Loan(s)” — Recitals.

 

“Majority Lenders” as of a particular date shall mean the holders of at least
51% of the aggregate unpaid principal amount of all Loans at the particular time
outstanding.

 

“Management Letter” shall mean any correspondence or report submitted by the
Auditors to a Loan Party’s chief executive officer, its Board of Directors or
any committee thereof containing comments and suggestions concerning a Loan
Party’s accounting procedures and systems based upon the work done by the
Auditors during their annual or other audit.

 

“Management Fee” shall mean (1) ten percent (10%) of the RNF Asset Pool Proceeds
plus (2) until the BA Loan Repayment Date, five percent (5%) of the BA Asset
Pool Proceeds (such 5% referred to as the “Deferred Management Fee”) from funds
released to FH Partners under the BA Credit Agreement (the “BA Leak-Through”)
and distributed to the Borrower by FH Partners, and after the BA Loan Repayment
Date, ten percent (10%) of the BA Asset Pool Proceeds.  Any shortfall in the
Deferred Management Fee shall accumulate and be paid out of the BA Leak-Through
until such shortfall is covered.

 

“Material Adverse Change” shall mean a material adverse change in (i) the
business, properties, operations, prospects or condition (financial or
otherwise) of Borrower, the Primary Obligors, Portfolio Entities and the Related
Entities, taken as a whole or (ii)  the ability of Borrower or any other Loan
Party to perform, or of Agent to enforce, any of the Obligations.

 

“Material Adverse Effect” shall mean an effect that would result in a Material
Adverse Change.

 

“Material Portfolio Entity” shall mean each Portfolio Entity, each Person listed
on Schedule 10.38—(MPE) and each other Portfolio Entity (other than a Foreign
Portfolio Entity) with a Net Present Equity Value of $5,000,000 or more.  Each
such  Person, which at any time constitutes a Material Portfolio Entity shall
continue to constitute a Material Portfolio Entity until the time (if any) when
Borrower sends to Agent written notice (a “Redesignation Notice”) executed by an
Executive Officer of Borrower certifying, as to such Person that the Net Present
Equity Value of such Person (the “Subject MPE”) is below $5,000,000 and has been
below $5,000,000 for the preceding period of 90 consecutive days or more, and
requesting that such Subject MPE no longer constitute a Material Portfolio
Entity.   Provided that Borrower provides such additional information, if any,
that Agent may request with respect to such Subject MPE and that Agent has not
given Borrower notice that it disputes such redesignation of such Subject MPE 
within 30 days after receiving such Redesignation Notice or, if later, within 30
days after Agent received additional information (if any) requested by it with
respect to such requested redesignation, the Subject MPE shall cease to
constitute a Material Portfolio Entity (until, the time, if any, that such
Subject MPE  again satisfies the criteria applicable to Material Portfolio
Entities).

 

“Maturity Date” shall mean December 19, 2014.

 

“MCS” shall mean MCS et Associes S.A.

 

“Minn Servicing” shall mean FirstCity Serving of Minnesota, Inc.

 

13

--------------------------------------------------------------------------------


 

“Multiemployer Plan” shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 3(37) of ERISA and to which
any Loan Party or any ERISA Affiliate of either Borrower contributes or has been
obligated to contribute.

 

“Multiparty Pledge Agreement “ — shall mean that certain Pledge Agreement, dated
as of the date hereof, by and between FC Europe, FC International, FC Mexico,
FLBG, FLBG Holdings Investment LP, FLBG Holdings GP Corp., FLBG Holdings Corp.
and Collateral Agent.

 

“Net Collections” with respect to a Portfolio Entity for any applicable period
shall mean the gross aggregate amount received during such period by the
Portfolio Entity on account of the Assets of the Portfolio Entity (including, in
addition, amounts received by any REO Affiliate of such Portfolio Entity) or
collateral therefor, and including amounts received on account of such Assets
prior to the commencement of such period which were paid to or for the benefit
of such Portfolio Entity during such period, reduced by (a) amounts which were
paid directly to the Permitted Portfolio Company Creditor of such Portfolio
Entity under an Approved Portfolio Leverage Arrangement or amounts which were
remitted to such Creditor, in either case pursuant to the requirements of such
Approved Portfolio Leverage Arrangement, which, in any such case, have not been
released by such Creditor to (or for the benefit of) such Portfolio Entity
(and/or any REO Affiliate thereof), (b) servicing fees, custodial fees and
lockbox bank fees related to such Assets paid by such Portfolio Entity during
such period, (c) escrow payments or deposits made by any obligor related to an
Asset, (d) reasonable accounting and legal fees paid by the Portfolio Entity
related to the operation of the Portfolio Entity, and (e) Portfolio Protection
Expenses related to the Assets of the Portfolio Entity or its related REO
Affiliate.

 

“Net Present Equity Value” shall mean, with respect to any Person, the amount
determined by multiplying (x) the FC Percentage in respect of such Person and
(y) the amount by which (A) the Net Present Value of the Assets of such Person
exceeds (B) the sum of (i) outstanding Indebtedness of such Person under any
Approved Portfolio Leverage Arrangements and (ii) indebtedness for money
borrowed by, or for any monetary judgment rendered against, such Person; in the
case of the determination of the Net Present Equity Value of an REO Affiliate
the outstanding Indebtedness of the REO Owner under any Approved Portfolio
Leverage Arrangements shall be allocated proportionately between the REO
Affiliate and the REO Owner.

 

“Net Present Value” as to any Asset or Asset Pool, the net present value of all
reasonably projected future collections from such Asset(s) reduced by reasonable
and necessary collection expenses and discounted using the “ASR NPV” discount
rate assignments utilized by the Portfolio Entity in making such determinations
for each Asset as set forth on Exhibit F to the Agreement, as adjusted from time
to time with the approval of Agent; all of which determinations must be
reasonably satisfactory to Agent.

 

“Non-Covered Entity” shall mean FC Investment Holdings Corporation, FC
Diversified Holdings LLC, FC Highway 6 Holdings LLC, FC Imperial Holdings LLC,
VFC Partners 4 LLC, VFC Partners 5 LLC, VFC Partners 6 LLC, VFC Partners 7 LLC,
VFC Partners 8 LLC, VFC Partners 9 LLC, VFC Partners 10 LLC, VFC Partners 11
LLC, VFC Partners 12 LLC, VFC Partners 13 LLC, VFC Partners 14 LLC, VFC Partners
15 LLC, VFC Partners 16 LLC, FC Capital Corp., FLBG2 or, until the Coverage
Date, FH Partners or any of their subsidiaries or other entities in which such
persons own any equity interest.

 

14

--------------------------------------------------------------------------------


 

“Non-Default Voluntary Custodial Arrangement” shall mean an arrangement to
perfect a lien in favor of Agent or the holder of a different Permitted Lien, in
each case, on certain specified Assets of a Person entered into voluntarily by a
Portfolio Entity or Related Entity at a time when no Default or Event of Default
has occurred and is continuing.

 

“Notes” — Section 2.2.

 

“Obligations” shall mean (x) with respect to each Loan Party other than
Borrower, all obligations of such Loan Party with respect to the repayment or
performance of any obligations (monetary or otherwise) of Borrower arising under
or in connection with this Agreement, the Notes or any other Loan Document, and
(y) with respect to Borrower, all obligations of Borrower with respect to the
repayment or performance of obligations (monetary or otherwise) arising under or
in connection with this Agreement, Letters of Credit, the Notes or any other
Loan Document.

 

“Other Indebtedness Instrument Unmatured Default” — Section 7.1(f).

 

“Other Laws” — Section 3.5.

 

“Parent” shall mean any Person now or at any time hereafter owning or
controlling (alone or with Borrower, any Subsidiary and/or any other Person) at
least a majority of the issued and outstanding Stock or other ownership interest
of Borrower or any Subsidiary.  For purposes of this definition, “control” shall
have the same meaning ascribed to such term in the definition of “Affiliate”. 
Notwithstanding the forgoing, no Person shall be a Parent which is not a Parent
of Borrower or a 51% or more owned subsidiary, directly or indirectly, of
Borrower.  “Parent” shall not include any Non-Covered Entity.

 

“Past—Due Rate” — Section 3.3.

 

“Payment Date” — Section 5.3(a).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA.

 

“Pension Plan” shall mean any employee pension benefit plan subject to Title IV
of ERISA and maintained by any Loan Party or any ERISA Affiliate of any Loan
Party or any such plan to which any Loan Party or any ERISA Affiliate is or has
been required to contribute on behalf of any of its employees, other than a
Multiemployer Plan.

 

“Permitted Liens” shall mean (i) any liens created pursuant to the Loan
Documents in favor of Agent for the benefit of Lender and Agent to secure the
Obligations; (ii)  liens for Charges which are not yet due and payable, or
claims and unfunded liabilities under ERISA not yet due and payable or which are
being contested in good faith by appropriate proceedings diligently pursued;
(iii) liens arising in connection with worker’s compensation, unemployment
insurance, old age pensions and social security benefits which are not overdue
or are being contested in good faith by appropriate proceedings diligently
pursued, provided that in the case of any such contest any proceedings commenced
for the enforcement of such lien shall have been duly suspended and such
provision for the payment of such lien has been made on the books of Borrower
(or the applicable Affiliate) as may be required by GAAP; (iv) liens incurred in
the ordinary course of business to secure the performance of statutory
obligations arising in

 

15

--------------------------------------------------------------------------------


 

connection with progress payments or advance payments due under contracts with
the United States Government or any agency thereof entered into in the ordinary
course of business; (v) any liens securing Indebtedness of Borrower (or any
Affiliate) to any Persons in an amount not greater than $250,000 for each such
Person, provided, the aggregate amount of Indebtedness secured by all such liens
shall not exceed $500,000; (vi) Charges relating to Assets of First B and First
X; (vii) as to any Affiliate, other than Borrower, a Primary Obligor or a
Portfolio Entity, purchase money liens securing permitted indebtedness incurred
in connection with the acquisition of Assets and other indebtedness incurred
under the credit agreement under which such permitted indebtedness to acquire
such Assets was incurred so long as such liens encumber only the Assets
acquired, (viii) as to any Affiliate, other than Borrower or a Primary Obligor
or a Portfolio Entity, liens relating to permitted Indebtedness incurred in
connection with the warehousing of Assets or the securitization of Assets, so
long as such liens encumber only the Assets warehoused or securitized;
(ix) those liens disclosed on Schedule (PL); (x) liens on Assets of a Portfolio
Entity in favor of the Person providing financing under an Approved Portfolio
Leverage Arrangement in respect of the acquisition of Assets acquired pursuant
to such Approved Portfolio Leverage Arrangement to the extent such liens are
required by, and secure only obligations under, such Approved Portfolio Leverage
Arrangement; (xi) liens on real property of a Portfolio Entity or an REO
Affiliate in favor of a Person providing financing of development expenses
related to such real property which is permitted under Section 8.3(x) and
(xii) liens granted to BA in the BA Asset Pool, including without limitation the
assets of FH Partners, to secure indebtedness under the BA Credit Agreement.

 

“Permitted Portfolio Company Creditor” shall mean those creditors of a Portfolio
Entity which have provided loans pursuant to Approved Portfolio Leveraged
Arrangement.

 

“Permitted Restrictions” on the payment of dividends by a Person shall mean
provisions (i) of an Approved Portfolio Leverage Arrangement, or (ii) of a loan
agreement, as in effect when first entered into, to which such Person is a party
as borrower which prohibit such Person from paying dividends for either of the
following reasons:

 

(x)            the funds from being distributed are required to satisfy a
leverage or required reserve amount covenant (but only if such covenant would
not reasonably be expected to significantly impair such Person’s ability to pay
dividends if anticipated cash flows are received as and when anticipated and in
approximately the amounts anticipated); and

 

(y)           such dividends are restricted when there exists an event of
default of a customary type to be found in such agreements and that also permits
the relevant lender to accelerate the maturity of indebtedness outstanding under
such agreement.

 

“Permitted Shareholder Agreement” shall mean a Shareholder Agreement with terms
permitted by Exhibit E.

 

“Permitted Shareholder Arrangements” shall mean arrangements which would arise
from a Permitted Shareholder Agreement.

 

“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, a trust, an unincorporated association, a joint venture or other entity
or a government or an agency or political subdivision thereof.

 

16

--------------------------------------------------------------------------------


 

“Plan” shall mean any “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) maintained by any Loan Party or any ERISA Affiliate or
any such plan to which any Loan Party or any ERISA Affiliate is or has been
required to contribute on behalf of any of its employees, other than a
Multiemployer Plan.

 

“Pledge Agreement” means each of (or, as the context requires, any of) the
Borrower Pledge Agreements, Multiparty Pledge Agreement, Collateral Assignment
of Contract, the FLBG2 Pledge Agreement and any other pledge agreement made for
the benefit of the Lenders by the Borrowers or the Affiliates.

 

“Pledged Entity” shall mean any Person any Equity Interest in which has been
pledged to Agent to secure the Obligations.  “Pledged Entity” shall not include
any Non-Covered Entity.

 

“Pledged Notes” shall mean those certain promissory notes listed on Schedule
I—(PN) and any other promissory notes which have been delivered to Agent and in
which the Collateral Agent holds a perfected security interest of the first
priority pursuant to a Pledge Agreement to which the Collateral Agent is party.

 

“Portfolio Entity” shall mean any entity (other than an REO Affiliate or an
Immaterial Entity) in which Borrower or a Primary Obligor is directly or
indirectly an equity owner and which was formed for the purpose of acquiring
Asset Pools, and shall also include Bosque Leasing, L.P. (which is owned by
Bosque Asset Corp. and Bosque GP Corp.).  “Portfolio Entity” shall not include
any Non-Covered Entity.

 

“Portfolio Entity—50%” shall mean any Portfolio Entity of which Borrower or any
Subsidiary directly or indirectly owns exactly 50% of the voting interests or
any class of other Equity Interests of such Portfolio Entity.  “Portfolio
Entity-50%” shall not include any Non-Covered Entity.

 

“Portfolio Entity Proceeds” for any Portfolio Entity in respect of any Payment
Date shall mean the sum of (I) the FC Percentage of the Net Collections, plus
(II) any proceeds from a sale or transfer of any Equity Interests issued by such
Portfolio Entity to FC Commercial or other Wholly Owned Subsidiary, as
applicable, plus (III) the FC Percentage of any proceeds of a sale or transfer
of any Equity Interests issued by any REO Affiliate related to such Portfolio
Entity; (it being understood that any reference in this definition to any sale
or transfer of Equity Interests issued by any Portfolio Entity or REO Affiliate
shall not be construed to affect or modify any prohibition thereof or
requirement for the obtaining of any consent relating thereto set forth
elsewhere in this Agreement).

 

“Portfolio Protection Expense Report” — Section 7.2(d).

 

“Portfolio Protection Expenses” with respect to a Portfolio Entity shall mean
expenses or other amounts which (w) such Portfolio Entity has reasonably
determined are necessary to advance to one of its REO Affiliates for reasonable
and necessary expenses to preserve or protect real property owned by such REO
Affiliate, or (x) constitute reasonable and customary, necessary leasing
commissions, reasonable and necessary tenant improvement costs paid by such
Portfolio Entity or REO Affiliate pursuant to a written lease or capital
improvements to such property required in order for the property to be so
leased, or (y) such Portfolio Entity has reasonably determined are necessary to
protect other Assets securing indebtedness owed to such Portfolio Entity, or
(z) constitute obligor funding obligations, such expenses or other amounts to

 

17

--------------------------------------------------------------------------------


 

constitute Portfolio Protection Expenses when amounts therefor are retained by
such Portfolio Entity or REO Affiliate or, if earlier, when such expenses or
other amounts are paid.

 

“Primary Obligor” shall mean any of (i) FC International; (ii) FC Mexico;
(iii) FC Europe; and (iv) any other Guarantor and Primary Obligors shall mean
all of the foregoing collectively.  “Primary Obligor” shall not include any
Non-Covered Entity.

 

“Purchasing Lenders” — Section 12.4(c).

 

“Records” shall mean all books, records, computer records, computer software,
ledger cards, programs and other computer materials, customer and supplier
lists, invoices, orders and other property and general intangibles at any time
evidencing or relating to Assets.

 

“Recoveries” shall mean any funds, or substitution of receipts or collateral,
received by the Lenders or Agent (a) from the sale, collection or other
disposition of Collateral pursuant to the Security Documents, or (b) from any
distribution to any of the Lenders or Agent, or abandonment to any of them, or
substitute Liens or payment given to any of them pursuant to events or
proceedings of the nature referred to in Section 9.8 of the Agreement, or
otherwise, which distribution or abandonment pertains to the Collateral.

 

“Reducing Note Facility Agreement” — Recitals.

 

“Regulatory Change” means, relative to any Lender, Collateral Agent or Agent,
any change after the Effective Date in any (or the adoption after the Effective
Date of any new):

 

(a)           United States Federal, state or local law or foreign law
applicable to Agent, Collateral Agent or Lender; or

 

(b)           regulation, interpretation, directive, or request (whether or not
having the force of law) applying to Agent or any Lender of any Government
Authority charged with the interpretation or administration of any law referred
to in clause (a) or of any fiscal, monetary, central bank or other authority
having jurisdiction over Agent, Collateral Agent or Lender.

 

“Reimbursement Obligation” Section 2A.4(b).

 

“Related Entity” shall mean each entity identified on Schedule  I—(RE), as well
as, subject to the final sentence of this definition, any other entity, other
than a Primary Obligor, Portfolio Entity, or Immaterial Entity, any Equity
Interest of which is owned by Borrower, any Primary Obligor, any Portfolio
Entity, any Immaterial Entity or any other Related Entity. Notwithstanding the
foregoing, no Immaterial Entity shall constitute a Related Entity.  “Related
Entity” shall not include any Non-Covered Entity.

 

“Release” — Section 6.15.

 

“Released Collateral” — Recitals.

 

“REO Affiliate” shall mean a Person, other than Borrower, a Primary Obligor or a
Material Portfolio Entity, which is a corporation, limited liability company or
partnership 100% of the Equity Interests in which are owned by a Portfolio
Entity (the “REO Owner”) (or, in the case of such an entity which is a limited
partnership, 100% of the limited partnership interest of

 

18

--------------------------------------------------------------------------------


 

which is owned by the REO Owner and 100% of the interest in the general partner
is owned by the REO Owner), which Person has been established solely to acquire,
from the REO Owner or a seller from which the Portfolio Entity is acquiring
other Assets, title to (and owns no Assets other than) parcels of real property
(or distressed notes secured by real property for purposes of obtaining title to
real property securing such loans) in exchange for, with respect to each such
parcel, a promissory note in a principal amount no less than 96% of the value
(as reasonably determined by the REO Owner and the REO Affiliate) of the
property; provided  that no Person shall constitute or continue to constitute an
REO Affiliate if (A) such Person acquires property from any Person other than
(x) the REO Owner or a Person from whom the REO Owner is acquiring other Assets,
or (y) in the case where it has acquired a note from the REO Owner solely for
purposes of acquiring title to the real property securing such note, the obligor
of such note; or (B) engages in any business other than business incidental to
owning and selling the parcels of real property so acquired by such REO
Affiliate.

 

“REO Parent” shall mean the entity(ies) which own(s) 100% of the equity
interests in an REO Entity.

 

“Reportable Event” shall mean a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder.

 

“Requisite Consents” — Section 6.6.

 

“Reset Date” — Section 2.5(a).

 

“RNF Asset Pool Proceeds” shall mean with respect to any Asset Pool, the gross
aggregate amount received by Borrower on account of the Assets comprising such
Asset Pool or collateral therefor excluding any BA Asset Pool Proceeds.

 

“RNF2” — Recitals.

 

“SBA” shall mean the United States Small Business Administration or any other
federal agency administering the SBA Act.

 

“SBA Act” shall mean the Small Business Act of 1953, as in effect from time to
time.

 

“SBA Loans” shall mean any loans made by ABL to small businesses and partially
guaranteed by SBA, all originated in accordance with the SBA Rules and
Regulations and pursuant to the authorization contained in Section 7(a) of the
SBA Act.

 

“SBA Rules and Regulations” shall mean the SBA Act, any other legislation
binding on the SBA relating to financial transactions, and any loan guaranty
agreement and rules and regulations promulgated from time to time under the SBA
Act, and any SBA Standard Operating Procedures and Official Notices, all as from
time to time in effect.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“SEC Reports” — Section 10.26(c).

 

“Section 9.8 Entity” — Section 9.8.  “Section 9.8 Entity” shall not include any
Non-Covered Entity.

 

19

--------------------------------------------------------------------------------


 

“Securities” shall have the meaning ascribed to that term in the Securities Act
of 1934.

 

“Securities Laws” shall mean all applicable Federal and state securities laws
and regulations promulgated pursuant thereto.

 

“Security Agreements” shall mean any one or more of the security agreements
delivered pursuant to Section 6C and each other security agreement heretofore or
from time to time hereafter delivered in respect of the Obligations, as each
such agreement may be from time to time amended, extended, restated,
supplemented or otherwise modified.

 

“Security Documents” shall be the collective reference to (x) each of the
agreements referred to in Section 6 (or on the Closing Checklist referred to
therein) pursuant to which Collateral is or was granted or is or was intended to
be granted, directly or indirectly, to Agent on behalf of the Lenders, (y) each
agreement entered into after the Execution Date pursuant to which any collateral
is or was granted or is or was intended to be granted, directly or indirectly,
to Agent on behalf of the Lenders and any other Person (if any) sharing an
interest in such collateral, and (z) all amendments, supplements or other
modifications to such agreements or replacements thereof.  Without limiting the
generality of the foregoing, each Security Agreement, each Pledge Agreement,
each cash collateral agreement securing any Obligation, each depositary bank
acknowledgement relating to any bank account of any Loan Party, each other
agreement pursuant to which any obligations are subordinated to any of the
Obligations (whether pursuant to a subordination agreement, subordination
provisions in any other agreement or instrument or otherwise), each Pledged
Note, and each security agreement securing the obligations under any Pledged
Note shall constitute Security Documents.  However, as to a Loan Party, the term
“Security Document” shall not include any such document as to which such Loan
Party is released from all its obligations thereunder by Agent or the Lenders in
accordance with the terms hereof or thereof.

 

“Servicing Restricted Funds” means funds received by FC Servicing or Minn
Servicing in the ordinary course of such company’s servicing business for the
account of Persons other than FC Servicing, Minn Servicing, Borrower or any
other Subsidiary of Borrower.

 

“Senior Lender” — introductory paragraph.

 

“Senior Loan” — Section 2.1(a).

 

“Senior Note” — Section 2.2.

 

“Shareholder Agreement” shall mean any agreement (other than a certificate of
incorporation, customary by—laws, a limited liability company formation
certificate or a partnership formation certificate but including resolutions of
any Person owning any Equity Interests in such Person) among any holders of
Equity Interests issued by Borrower, any Primary Obligor or any Related Entity
relating to the management of any such Person or any of the rights or privileges
of any holders of Equity Interests of any such Person.

 

“Stated Amount” shall mean, as to each Letter of Credit, the maximum amount
payable thereunder to the beneficiary thereof upon compliance with the terms and
conditions stated therein, as such amount may be reduced from time to time.

 

20

--------------------------------------------------------------------------------


 

“Stock” shall mean all shares and other Equity Interests issued by a
corporation, whether voting or non—voting, including but not limited to, common
stock, warrants, preferred stock, convertible debentures, and all agreements,
instruments and documents convertible, in whole or in part, into any one or more
or all of the foregoing.

 

“Subordinated Lender” — Introductory paragraph.

 

“Subordinated Loan” — Section 2.1(a).

 

“Subordinated Note” — Section 2.2.

 

“Subordinated Pledge Agreement” shall mean the Subordinated Pledge Agreement,
dated as of the date hereof, between FH Partners and Collateral Agent.

 

“Subordination Agreement” shall mean the Subordination Agreement dated as of
October 31, 2007 by and among BoS (USA), the Agent and FC, as amended and
restated on the date hereof.

 

“Subsidiary” of any Person (the “First Person”) shall mean any other Person more
than 50% of the indicia of equity rights (whether capital stock or otherwise) of
which is at the time owned, directly or indirectly by the First Person and/or by
one or more of such First Person’s Subsidiaries other than Immaterial Entities. 
Unless otherwise indicated, references to Subsidiaries shall refer to
Subsidiaries of Borrower.  “Subsidiary” shall not include any Non-Covered
Entity.

 

“Summary Waterfall Certificate” shall mean a certificate in a form approved by
Agent which sets forth summary information as to all Waterfall Certificates
being delivered on or about the same day as such certificate

 

“Taxes” — Section 5.4(a).

 

“Termination Event” shall mean (i) a Reportable Event described in Section 4043
of ERISA and the regulations issued thereunder (other than a Reportable Event
not subject to the provision for 30—day notice to the PBGC under such
regulations), or (ii) the withdrawal of any Loan Party or any of its ERISA
Affiliates from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (iii) the issuance of a
notice of intent to terminate a Pension Plan or the treatment of a Pension Plan
amendment as a termination under Section 4041 of ERISA, or (iv) receipt by any
Loan Party or any ERISA Affiliate of notice of the PBGC’s intention to terminate
any Pension Plan or to have a trustee or the PBGC appointed to administer any
Pension Plan or (v) any other event or condition which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan.

 

“Transfer Supplement” — Section 12.4(c).

 

“UBN” shall mean UBN a French société par actions simplifiée, organized under
the laws of Republic of France, with a share capital of EUR 693,000, having its
registered offices at 96, avenue Raymond Poincaré 75116 Paris, registered with
the Commercial and Companies Register of Paris under the number 382.312.700.

 

“UCC” — Section 10.30(a).

 

21

--------------------------------------------------------------------------------


 

“United States”, “US” or “U.S.” shall mean the United States of America.

 

“US Person” shall mean a Person formed under the laws of the United States, any
of the 50 states or the District of Columbia or any territory of the United
States.

 

“Valuation Certificate” — Section 6.17.

 

“Waterfall Certificate” in respect of any Payment Date shall mean a completed
made by FLBG in a form approved by Agent which sets forth information with
respect to Net Collections of an Asset Pool during the preceding period to which
such certificate is applicable and such other information as Agent shall
require.

 

“Wholly-Owned Subsidiary” shall mean any Subsidiary of Borrower of which all of
the outstanding shares of stock, limited liability company interests or
partnership interests (as the case may be) are owned by Borrower and/or one or
more wholly owned direct or indirect Subsidiaries of Borrower.  “Wholly-Owned
Subsidiary” shall not include any Non-Covered Entity.

 

22

--------------------------------------------------------------------------------